      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page1 1ofof144
                                                                          144



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :          19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :          ECF Case
               -against-             :
                                     :          Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

            PLAINTIFF’S RESPONSE AND COUNTER-STATEMENT
             TO DEFENDANTS’ LOCAL RULE 56.1 STATEMENT,
    IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                      Jorge G. Tenreiro
                                      Kevin P. McGrath
                                      Ladan F. Stewart
                                      Alison R. Levine

                                      Counsel for the Plaintiff
                                      Securities and Exchange Commission
                                      New York Regional Office
                                      Brookfield Place
                                      200 Vesey Street, Suite 400
                                      New York, NY 10281
                                      (212) 336-9145 (Tenreiro)



January 21, 2020
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page2 2ofof144
                                                                           144



                                             TABLE OF CONTENTS


                                                                                                                                  Page

I.     Blockchains and Digital Currencies.....................................................................................1

                 A.        Blockchains ..................................................................................................1

                 B.        Digital Currencies ........................................................................................6

                 C.        Problems with Current Blockchains and Their Cryptocurrencies .............10

II.    Telegram Decides to Create a Better Blockchain ..............................................................11

                 A.        Telegram and its Founders .........................................................................11

                 B.        The TON Blockchain and Grams ..............................................................14

                 1.        Features of the TON Blockchain ...............................................................18

                 2.        Validation...................................................................................................25

                 C.        Telegram Conducts a Private Placement ...................................................30

                 1.        Round 1 of the Private Placement ..............................................................36

                 2.        Round 2 of the Private Placement ..............................................................38

                 3.        KYC Processes...........................................................................................39

                           (a)        Lawson Conner KYC .....................................................................41

                           (b)        Credit Suisse KYC .........................................................................41

                           (c)        Rep Letters .....................................................................................41

                 D.        The Private Placement Materials ...............................................................53

                 E.        The Purchase Agreements..........................................................................62

                 1.        Public Availability of the Private Placement Materials .............................75

III.   Development of the TON Blockchain ...............................................................................77

                 A.        The TON Foundation and TON Reserve ...................................................81

                 B.        Contemplated Launch and Creation of Grams...........................................89

                 C.        The TON Beta Version and Early Third Party Developments ..................90
                                                                 i
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3 3ofof144
                                                                          144



IV.   Telegram’s Public Communications ................................................................................102

V.    Telegram Sought Guidance from and Actively Engaged With the SEC .........................106

COMMISSION’S COUNTER-STATEMENT OF UNDISPUTED MATERIAL FACTS ........111

A.    Telegram’s Claims that It May No Longer Support “TON” After Launch
      Contradict Its Past Promises to Investors.........................................................................111

                i.        Telegram’s Pre-Litigation Statements .....................................................111

                ii.       Telegram’s January 6, 2020 Public Notice ..............................................114

                iii.      Telegram Has Not Committed to Walking Away from TON and
                          Has Always Sought to Retain Its “Flexibility” ........................................115

B.    Telegram Has Put Forth No Evidence Regarding the TON Blockchain’s State of
      Development at Launch ...................................................................................................117

                i.        Telegram Marketed Few, if Any, Expected Uses for Grams ...................117

                ii.       Telegram Set Out to Create a Revolutionary Blockchain Based on
                          Ambitious Technological Goals ..............................................................119

                iii.      Many Have Expressed Doubts from the Start about Telegram’s
                          Ability to Create the TON Platform It Marketed .....................................120

                iv.       Telegram Does Not Claim—in Its Submissions to the Court, in the
                          Public Notice, or Elsewhere—that, Upon Launch, the TON
                          Blockchain Will Operate as Originally Envisioned .................................123

C.    Telegram’s Sales of Grams to Initial Purchasers Were the First Step in Its
      Intended Public Distribution of Grams ............................................................................125

                i.        The Built-In Pricing Mechanism for Grams Incentivized Initial
                          Purchasers to Sell Grams in the Secondary Market .................................125

                ii.       Initial Purchasers Planned to Sell—and Some Did Sell—Grams for
                          Profit in the Secondary Market ................................................................129

                iii.      Telegram Paid Millions of Dollars to Promoters, Themselves Also
                          TON Initial Purchasers, To Find Other Initial Purchasers .......................132

                1.        ATON 132

                2.        Da Vinci Capital ......................................................................................135

                3.        Space Investments and Liquid .................................................................138


                                                              ii
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page4 4ofof144
                                                                           144



        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Rule 56.1 of the Local Rules

of the United States District Court for the Southern and Eastern Districts of New York, and

Section 4.G. of this Court’s Individual Practices, Plaintiff Securities and Exchange Commission

(the “Commission”), submits this Response to Defendants Telegram Group Inc. (“Telegram”)

and TON Issuer Inc. (“TON Issuer” and collectively with Telegram, “Defendants”), Local Rule

56.1 Statement in Support of Their Motion for Summary Judgment. 1

        To the extent the Commission does not controvert particular assertions by Defendants,

the Commission does not thereby concede that any such uncontroverted assertion constitutes a

material fact, or that the cited evidence would be admissible at trial. Nor does it thereby admit

the truth of those assertions for purposes other than resolution of this Motion. To the extent that

the Commission does not controvert assertions that a witness testified to a particular fact, the

Commission does not thereby concede that the witness is credible on that point or that the fact to

which the witness testified is not disputed. The Commission does not hereby respond to the

assertions of fact made in the subheadings.

I.      BLOCKCHAINS AND DIGITAL CURRENCIES

        A.       Blockchains

        1.       A blockchain is a ledger. McKeon Ex. 1 ¶¶ 26-27.

                 Commission Response: The Commission does not controvert the assertion

contained in Paragraph 1.



1
 “Stips.” means the Parties’ Stipulation (D.E. 72) and “JX” the Exhibits thereto. “Counter 56.1” means the SEC’s
Local Rule 56.1 Counter-Statement. “DX” means Exhibits to the Declaration of Alex Drylewski (D.E. 73). “PX”
means Exhibits to the Decl. of Ladan Stewart, dated January 15, 2020 (D.E. 81) or Exhibits to the Decl. of Ladan
Stewart, dated January 21, 2020. “SEC 56.1” and “Def. 56.1” mean the parties’ statements of undisputed facts (D.E.
80, 75). Other capitalized terms not defined shall have the meaning ascribed to them in the SEC’s SJ Br. (D.E. 79).
“Def. Br.” means Defs.’ Mem. L. in Supp. of their Mot. for Summ. J. and in Opp. to the SEC’s App. for a Prelim.
Inj. (D.E. 71). References to “SEC Counter 56.1” are to Plaintiff’s Counter Statement of Undisputed Facts starting
at page 111 below.

                                                        1
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5 5ofof144
                                                                          144



       2.      A ledger is a mechanism that is used to reach consensus and agreement about a

set of facts, serving as the source of truth regarding the current and historical state of accounts,

transactions, and/or events. McKeon Ex. 1 ¶ 26.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 2.

       3.      In contrast to standard ledgers, a blockchain is decentralized and distributed,

meaning the ledger is maintained by multiple parties, often referred to as validators, miners,

and/or nodes. McKeon Ex. 1 ¶ 26.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 3 on the ground that the terms “decentralized” and “distributed” are vague and

ambiguous and disputes the assertions on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of a conclusory

claim that purports to apply to all blockchains without any factual basis to do so.

       4.      These parties (validators, miners, and/or nodes) manage and operate the

blockchain network. McKeon Ex. 1 ¶ 27.

               Commission Response: The Commission objects to the assertion contained in

Paragraph 4 on the ground that the terms “manage” and “operate” are vague and ambiguous and

disputes the assertion on the ground that the cited reference to the McKeon Report does not

support the assertion with any facts but instead consists solely of a conclusory claim that

purports to apply to all blockchain networks without any factual basis to do so.

       5.      A public blockchain ecosystem typically consists of core blockchain developers

and/or an ecosystem foundation (organizations that contribute to open source development by




                                                  2
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page6 6ofof144
                                                                          144



funding projects by third party developers and/or contributing to core protocol development),

validators, application and services developers, and users. McKeon Ex. 1 ¶ 78.

                  Commission Response: The Commission objects to the assertions contained in

Paragraph 5 on the ground that the phrases “public blockchain ecosystem” “core blockchain

developers” “ecosystem foundations” “core protocol development” “manage” and “operate” are

vague and ambiguous and disputes the assertions on the ground that the cited reference to the

McKeon Report does not support the assertions with any facts but instead consists solely of a

conclusory claim that purports to apply to all public blockchain ecosystems without any factual

basis to do so.

       6.         These categories of participants are not mutually exclusive. McKeon Ex. 1 ¶ 79.

                  Commission Response: The Commission disputes the assertion contained in

Paragraph 6 on the ground that the cited reference to the McKeon Report does not support the

assertion with any facts but instead consists solely of a conclusory claim that purports to apply to

all public blockchain ecosystems without any factual basis to do so.

        7.     In a blockchain network, transactions are grouped together over some time
interval and posted to the ledger in “blocks.” McKeon Ex. 1 ¶ 27.

                  Commission Response: The Commission objects to the assertions contained in

Paragraph 7 on the ground that the phrase “blockchain network” is vague and ambiguous and

disputes the assertions on the ground that the cited reference to the McKeon Report does not

support the assertions with any facts but instead consists solely of a conclusory claim that

purports to apply to all blockchain networks without any factual basis to do so.

      8.      Each “block” is cryptographically linked to the previous block, creating an
unbroken chain of valid transactions, hence the term “blockchain.” McKeon Ex. 1 ¶ 27.




                                                  3
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page7 7ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 8.

       9.      Many blockchains are described as “decentralized,” meaning that any ongoing

governance and oversight of the ledger is not conducted by a single or centralized source, but

rather by a decentralized community of users. McKeon Ex. 1 ¶ 27.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 9 on the ground that the terms “decentralized,” “governance” and “oversight” are

vague and ambiguous and disputes the assertions on the ground that the cited reference to the

McKeon Report does not support the assertions with any facts but instead consists solely of a

conclusory claim that purports to apply to “many blockchains” without any factual basis to do so.

       10.     Decentralization eliminates the existence of a central point of failure, thereby

generating ledgers that are more resistant to manipulation or control by a single party. McKeon

Ex. 1 ¶ 28.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 10 on the ground that the terms “decentralization,” and “central point of failure” are

vague and ambiguous and disputes the assertions on the ground that the cited reference to the

McKeon Report does not support the assertions with any facts but instead consists solely of a

conclusory claim that decentralization generates ledgers more resistant to manipulation or

control by a single party without any factual support.

       11.     Decentralization reduces the ability of centralized parties to extract rents from

users of the ledgers. McKeon Ex. 1 ¶ 28.

               Commission Response: The Commission objects to the assertion contained in

Paragraph 11 on the ground that the term “decentralization,” is vague and ambiguous and



                                                 4
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8 8ofof144
                                                                          144



disputes the assertion on the ground that the cited reference to the McKeon Report does not

support the assertion with any facts but instead consists solely of a conclusory claim without any

factual support.

       12.     Decentralization incentivizes broad based participation by third party software

developers to create applications that utilize the ledger and expand its functionality. McKeon

Ex. 1 ¶ 28.

               Commission Response: The Commission objects to the assertion contained in

Paragraph 12 on the ground that the term “decentralization” is vague and ambiguous and

disputes the assertion on the ground that the cited reference to the McKeon Report does not

support the assertion with any facts but instead consists solely of a conclusory claim without any

factual support.

       13.     A “smart contract” is software code, incorporated into certain blockchain

protocols, that executes an outcome automatically based on a set of pre-specified conditions.

McKeon Ex. 1 ¶ 31.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 13.

       14.     Smart contracts control the value to be exchanged in a given transaction.

McKeon Ex. 1 ¶ 31.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 14.

       15.     In a blockchain protocol that includes smart contracts, the ledger is recording not

only accounts and balances, but also the state of the contracts. McKeon Ex. 1 ¶ 32.




                                                5
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page9 9ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 15.

       16.     The typical essential function of a blockchain is the processing of transactions and

posting them to the ledger, commonly referred to as “validation.” McKeon Ex. 1 ¶ 79.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 16 on the ground that the phrase “typical essential function” is vague and ambiguous

and disputes the assertions on the ground that the cited reference to the McKeon Report does not

support the assertions with any facts but instead consists solely of a conclusory claim without

any factual support.

       17.     The “validation” function is performed by validators. McKeon Ex. 1 ¶ 79.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 17.

       18.     Validators are typically compensated for performing their work in the form of

cryptoassets. McKeon Ex. 1 ¶ 80.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 18.

       19.     In order to achieve consensus regarding the validity of transactions within a

block, an algorithm must exist that makes it difficult for validators to post invalid blocks.

McKeon Ex. 1 ¶ 81.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 19.

       B.      Digital Currencies

       20.     Digital assets, or “cryptoassets,” are units of account that are native to

blockchains. McKeon Ex. 1 ¶ 33.
                                                  6
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1010ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 20.

       21.     Digital currencies, or “cryptocurrencies,” are a subset of cryptoassets that are used

to store value or as a medium of exchange. McKeon Ex. 1 ¶ 33.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 21 on the ground that the terms “digital currencies,” “cryptocurrencies,” “value” and

“medium of exchange” are vague and ambiguous and disputes the assertions on the ground that

the cited reference to the McKeon Report does not support the assertions with any facts but

instead consists solely of a conclusory claim without any factual support.

       22.     Bitcoin was the first decentralized cryptocurrency. McKeon Ex. 1 ¶ 33.

               Commission Response: The Commission objects to the assertion contained in

Paragraph 22 on the ground that the term “decentralized cryptocurrency” is vague and

ambiguous and disputes the assertion on the ground that the cited reference to the McKeon

Report does not support the assertion with any facts but instead consists solely of a conclusory

claim without any factual support.

       23.     Ether is another cryptocurrency, which is the native asset of the Ethereum

blockchain. McKeon Ex. 1 ¶ 49.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 23 on the ground that the term “cryptocurrency” is vague and ambiguous and disputes

the assertions on the ground that the cited reference to the McKeon Report does not support the

assertions with any facts but instead consists solely of a conclusory claim without any factual

support.




                                                 7
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1111ofof144
                                                                          144



       24.     In contrast to fiat currencies, which are those managed by central banks,

cryptocurrencies can be transferred solely by software, removing third party intermediation from

the transaction. McKeon Ex. 1 ¶ 34.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 24 on the ground that the term “cryptocurrencies” and the phrase “third party

intermediation” are vague and ambiguous and disputes the assertions on the ground that the cited

reference to the McKeon Report does not support the assertions with any facts but instead

consists solely of a conclusory claim without any factual support.

       25.     Ownership of cryptocurrency is proven through possession of “private keys.”

McKeon Ex. 1 ¶ 35.

               Commission Response: The Commission objects to the term “cryptocurrency” on

the ground that it is vague and ambiguous. Subject to and without waiving that objection, the

Commission does not otherwise controvert the assertion contained in Paragraph 25.

       26.     A “private key” is similar to a password. McKeon Ex. 1 ¶ 35.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 26.

       27.     Users of a blockchain and its native assets store private keys in a “digital wallet.”

McKeon Ex. 1 ¶ 35.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 27.

       28.     A “digital wallet” is similar to a bank account, but rather than being maintained

by a bank, a digital wallet is simply a piece of software through which custody of the assets

remains with the user. McKeon Ex. 1 ¶ 35.



                                                 8
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page1212ofof144
                                                                             144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 28.

         29.   Blockchain ledgers record the addresses of digital wallets and the balance of any

unspent native assets in each account. McKeon Ex. 1 ¶ 30.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 29.

         30.   Cryptocurrencies are a completely separate yet similar method for recording and

transferring value and ownership in comparison to traditional fiat currencies. McKeon Ex. 1

¶ 36.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 30 on the ground that the terms “cryptocurrencies” and “value” are vague and

ambiguous and disputes the assertions on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of a conclusory

claim without any factual support.

         31.   Cryptocurrencies possess functionality with regard to electronic transmission of

value that is not easily replicated within systems that administer transmission of value via fiat

currencies. McKeon Ex. 1 ¶ 36.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 31 on the ground that the terms “cryptocurrencies” and “functionality” are vague and

ambiguous and disputes the assertions on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of a conclusory

claim without any factual support.




                                                 9
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page1313ofof144
                                                                           144



       32.     Blockchains and cryptocurrencies facilitate types of digital commerce that are

cost prohibitive or functionally challenging with fiat currency. McKeon Ex. 1 ¶ 45.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 32 on the ground that the terms “blockchains” and “cryptocurrencies” are vague and

ambiguous and disputes the assertions on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of a conclusory

claim without any factual support.

       C.      Problems with Current Blockchains and Their Cryptocurrencies

       33.     Currently available cryptocurrencies, such as Bitcoin and Ether, have problems

relating to their scalability (the ability to increase transaction volume), transactions speeds, and

usability. McKeon Ex. 1 ¶ 50.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 33 on the ground that the terms “cryptocurrencies” and “usability” are vague and

ambiguous and disputes the assertions on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of a conclusory

claim without any factual support.

       34.     In particular, the consensus mechanism for validation known as “Proof of Work,”

which is used by both Bitcoin and Ethereum, inherently suffers from problems relating to

resource consumption and scalability. McKeon Ex. 1 ¶ 83.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 34 on the ground that the cited reference to the McKeon Report does not support the

assertions with any facts but instead consists solely of a conclusory claim without any factual

support.



                                                 10
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page1414ofof144
                                                                           144



       35.     Bitcoin and Ethereum’s Proof of Work systems also suffer from a lack of

decentralization of the primary function of the network—block production—due to mining

pools. McKeon Ex. 1 ¶¶ 172-73.

               Commission Response: The Commission objects to the assertions contained in

Paragraph 35 on the ground that the phrases “lack of centralization,” “primary function of the

network,” and “mining pools” are vague and ambiguous and disputes the assertions on the

ground that the cited reference to the McKeon Report does not support the assertions with any

facts but instead consists solely of a conclusory claim without any factual support.

II.    TELEGRAM DECIDES TO CREATE A BETTER BLOCKCHAIN

       A.      Telegram and its Founders

       36.     In approximately 2006, Pavel Valeryvich Durov founded VKontakte, a social

media networking application based in Russia that is similar to Facebook. Joint Stipulation of

Undisputed Facts (“JSF”) ¶ 9, filed concurrently herewith.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 36.

       37.     Pavel served as the CEO of VKontakte starting in 2006. Drylewski Ex. 1 at 1;

JSF ¶ 10.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 37.

       38.     In 2014, Pavel was named the most promising Northern European leader under 30

by the Nordic Business Forum. Drylewski Ex. 1, Nordic Business Forum article; JX7, Primer at

21.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 38.

                                                11
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1515ofof144
                                                                          144



       39.      Dr. Nikolai Durov, Pavel’s brother, served as the lead developer of VKontakte

starting in 2006. JSF ¶ 11.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 39.

       40.      Nikolai has Ph.D.’s from Bonn University and Saint-Petersburg State University.

JSF ¶ 12.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 40.

       41.      Nikolai is the Chief Technology Officer of Telegram and an accomplished

mathematician and programmer who has won two World Championships in programming and

three Gold Medals in the International Mathematical Olympiads, among other achievements.

JSF ¶¶ 8, 12.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 41.

       42.      Telegram was founded in 2013 by Pavel and Nikolai. JSF ¶ 16.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 42.

       43.      Telegram Messenger has 300 million monthly users, as of October 2019. ECF

No. 1 ¶ 16.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 43.

       44.      Telegram operates Telegram Messenger without profit motive. JX8, Pre-Sale

Primer, at TG-001-00000058.



                                               12
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1616ofof144
                                                                          144



               Commission Response: The Commission disputes the assertion contained in

Paragraph 44 on the ground that Telegram by its own admission raised approximately $1.7

billion from the Initial Purchasers and it did so in part by touting its Telegram Messenger

application and Messenger’s growing customer base as a means of driving demand for Grams.

JX8, Pre-Sale Primer, at TG-001-00000059. (“These users can provide the required critical mass

to push cryptocurrencies towards widespread adoption.”)

       45.     Pavel Durov is the Chief Executive Officer (“CEO”) of Telegram. JSF ¶ 3.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 45.

       46.     Pavel and Nikolai determined that limitations inherent in existing

cryptocurrencies, including slow transaction speeds, inability to scale, and poor user interfaces,

would prevent the widescale adoption of these currencies for consumptive use. See Drylewski

Ex. 2, Pavel Durov Deposition (“Durov Dep.”) at 293:18-294:15.

               Commission Response: The Commission objects to the term “cryptocurrencies”

used in Paragraph 46 on the ground that it is vague and ambiguous. Subject to and without

waiving this objection, the Commission does not controvert the assertions contained in

Paragraph 46 to the extent that they purport to state what Pavel and Nikolai concluded, but

disputes that these conclusions were correct given that the cited testimony does not contain

factual support for these conclusions.

       47.     Pavel and Nikolai instead set out to design a new distributed ledger technology

that would dramatically reduce transaction time, as well as be fully scalable and user friendly.

JSF ¶ 37; Drylewski Ex. 2, Durov Dep. at 293:18-294:15.




                                                13
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1717ofof144
                                                                          144



                 Commission Response: The Commission disputes the assertions contained in

Paragraph 47 on the ground that the cited reference to JSF ¶ 37 does not support the claim that

Pavel and Nikolai set out to design a new distributed ledger technology but only that they stated

that they wished to develop such a technology, which the Commission does not controvert.

       48.       Pavel and Nikolai also wanted to create a native asset on their blockchain that

could develop into a truly mass-market cryptocurrency. JSF ¶¶ 139, 141; Drylewski Ex. 2,

Durov Dep. at 293:18-294:15.

                 Commission Response: The Commission objects to the term “cryptocurrency”

used in Paragraph 48 on the ground that it is vague and ambiguous. The Commission disputes

the assertions contained in Paragraph 48 on the ground that the cited reference to JSF ¶ 139 does

not support the claim that Pavel and Nikolai wanted to create a “mass-market cryptocurrency”

but instead that, from at least the initiation of the Offering, they hoped that Grams would achieve

a wide user base beyond the Initial Purchasers, which the Commission does not controvert.

       B.        The TON Blockchain and Grams

       49.       In 2017, Telegram began developing a new blockchain network, the “Telegram

Open Network” or “TON Blockchain.” Drylewski Ex. 3, Public Notice.

                 Commission Response: The Commission does not controvert the assertions

contained in Paragraph 49.

       50.       The TON Blockchain will be decentralized after it is launched. McKeon Ex. 1

¶¶ 19, 188-93.

                 Commission Response: The Commission disputes this assertion. It is not

supported by the referenced citations to the McKeon Report. McKeon admitted in his report

that: “I have not reviewed the TON source code, nor do I claim to have expertise as a software

engineer or blockchain code developer, which would be required to conduct such a review.”
                                                 14
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page1818ofof144
                                                                           144



McKeon Ex. 1 ¶ 14. Instead, McKeon merely assumes, for purposes of rendering other opinions

unrelated to the actual state of the TON Blockchain at launch, that the TON Blockchain will

have the features Telegram claims it will have. “First, I assume that at the time of the

contemplated public distribution of Grams, TON will be fully operational and have governance

structure, consensus protocol, block validation mechanism, decentralized services and other

features as described in the materials I reviewed and relied upon listed in Appendix A, subject to

the additional assumptions below.” (Id.)

                The above-cited paragraphs in the McKeon report merely report what the TON

Blockchain is “designed” to be or do, not what it will in fact be or do at the time of its launch.

See, e.g., “Upon the launch of the mainnet, TON blockchain is designed to be a trustless

decentralized blockchain…” (Id. ¶ 19); “The TON governance system provides for several built-

in mechanisms designed to achieve the decentralization of the block validation process…” (Id. ¶

188); “These features …indicate that TON is designed to be more decentralized than these

existing alternatives.” (Id. ¶193).

                Because (1) Telegram has not made the actual code of the TON Blockchain in its

full intended state at launch available for review; and (2) whether the TON Blockchain will be

fully decentralized cannot be determined until after it has been launched and has been

operational for a period of time, the Commission cannot present facts essential to justify its

opposition to this claim, see Fed. R. Civ. P. 56(d), other than to state that the citations Telegram

relies upon do not support this claim.

        51.     The TON Blockchain will be released as entirely open source code. Drylewski

Ex. 4. Defendants’ Second Supplemental Responses and Objections to Plaintiff’s First Set of

Interrogatories, at 8-9.



                                                 15
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page1919ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 51.

       52.     In late 2017, Telegram also began developing a native cryptocurrency for the

TON Blockchain, called “Grams.” JSF ¶ 38.

               Commission Response: The Commission objects to the term “cryptocurrency” on

the ground that the term is vague and ambiguous. The Commission also disputes the assertion

contained in Paragraph 52 on the ground that the cited reference does not support the assertion.

JSF ¶ 38 refers to Grams as digital assets, not cryptocurrencies but the Commission does not

dispute that the Durovs began contemplating the idea of creating Grams in 2017.

       53.     Grams will not be created unless and until the TON Blockchain is launched.

Drylewski Ex. 3 at 1.

               Commission Response: The Commission objects to the phrase “created” on the

grounds that it is vague and ambiguous. Subject to and without waiving this objection, the

Commission does not controvert the assertion contained in Paragraph 53 to the extent that it

asserts that Telegram will not issue the software code that represents the Grams on the TON

Blockchain unless and until the TON Blockchain is launched.

       54.     Grams will not be distributed to anyone unless and until the TON Blockchain is

launched. Drylewski Ex. 3.

               Commission Response: The Commission objects to the phrase “distributed” on

the ground that it is vague and ambiguous. Subject to and without waiving this objection, the

Commission does not controvert the assertion contained in Paragraph 54 to the extent that it

asserts that Telegram will not issue the software code that represents the Grams unless and until

the TON Blockchain is launched.



                                                16
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2020ofof144
                                                                           144



       55.     Grams are intended to function as a store of value and medium of exchange on the

TON Blockchain, similar to the functionality of Bitcoin. McKeon Ex. 1 ¶ 221; JX14, Round 1

Risk Factors, at 6.

               Commission Response: The Commission objects to the phrase “intended to

function” on the ground that it is unclear whose “intent” is being referenced, and objects to the

phrases “store of value” and “medium of exchange” on the grounds that they are vague and

ambiguous. Subject to and without waiving these objections, the Commission disputes the

assertion contained in Paragraph 55 on the ground that Grams were intended to function as

investments by many of the Initial Purchasers (SEC Counter 56.1 ¶¶ 67–99; SEC 56.1 ¶¶ 147–

78) and on the ground that it will be reasonable for purchasers of Grams at the launch of the

TON Blockchain to purchase them as investments (SEC Counter 56.1 ¶¶ 67–84).

       56.     Telegram anticipates that Grams will be immediately useable (i) as tender for

commercial transactions and a medium of exchange for users on the TON Blockchain, which

will be capable of quickly processing and recording such transactions; (ii) to serve as stakes

deposited by third parties in order to be randomly selected to serve as validators to validate

transactions on the TON Blockchain and thereby be awarded more Grams; (iii) to serve as

capital lent out to validators and others; and (iv) to serve as voting power for Gram holders

required to support or oppose changes in the TON Blockchain protocol. Drylewski Ex. 4,

Defendants’ Responses and Objections to Plaintiff’s First Set of Interrogatories, at 7.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 56 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion. See also SEC Counter 56.1 ¶¶ 20–37.



                                                 17
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2121ofof144
                                                                           144



       57.       Grams’ faster intended transaction speeds were designed to make Grams superior

to other available virtual currencies, such as Bitcoin and Ether, in order to fulfill their primary

consumptive purpose. Drylewski Ex. 2, Durov. Dep. at 293:18-294:15.

                 Commission Response: The Commission objects to the phrases “other available

virtual currencies” and “primary consumptive function” as vague and ambiguous and to the term

“intended” as vague and ambiguous given that it is unclear whose intent is being referred to. The

Commission disputes the assertions contained in Paragraph 57 to the extent that they purports to

assert that Grams are a virtual currency, that they are superior to Bitcoin or Ether or that their

primary consumptive purpose is currently to serve as a virtual currency, on the ground that the

cited testimony does not support any of those claims as being in fact true. See also SEC Counter

56.1 ¶¶ 38–66.

       58.       Grams are also intended to be used as a means to power decentralized

applications (“dApps”) and smart contracts built on the TON Blockchain, similar to the

functionality of Ether. McKeon Ex. 1 ¶¶ 151-52, 221.

                 Commission Response: The Commission objects to the phrase “power

decentralized applications” as vague and ambiguous and to the term “intended” as vague and

ambiguous in that it is unclear whose intent is being referred to. The Commission disputes the

assertions contained in Paragraph 58 on the ground that the cited reference to the McKeon

Report does not support the assertions with any facts but instead consists solely of conclusory

claims without any factual support.

                 1.     Features of the TON Blockchain

       59.       Smart contracts and dApps on the TON Blockchain will run on a computation

layer known as the Telegram Virtual Machine (“TVM”). JX24, Telegram Open Network Virtual

Machine (September 6, 2019), at 1; McKeon Ex. 1 ¶151.
                                                  18
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page2222ofof144
                                                                          144



                Commission Response: The Commission disputes the assertion set forth in

Paragraph 59 on the ground that the cited references do not support the assertion as to what will

in fact occur on the TON Blockchain after launch. JX24 only states what Telegram intends to

happen in the future and the citation to the McKeon Report is inadmissible hearsay given that

McKeon admitted: “I have not reviewed the TON source code, nor do I claim to have expertise

as a software engineer or blockchain code developer, which would be required to conduct such a

review” and given that McKeon further admitted that he merely “assume[d] that at the time of

the contemplated public distribution of Grams, TON will be fully operational and have

governance structure, consensus protocol, block validation mechanism, decentralized services

and other features as described in the materials I have reviewed and relied upon….” D.E. 74-1

(McKeon Rep.) at ¶ 14. Thus, McKeon has no first-hand knowledge of the actual state of the

TON Blockchain at launch.

          60.   The TVM will be used to execute smart contract logic. JX24 at 32; McKeon Ex.

1 ¶151.

                Commission Response: The Commission disputes the assertion set forth in

Paragraph 60 on the ground that the cited references do not support the assertion as to what will

in fact occur on the TON Blockchain after launch. JX24 only states what Telegram intends to

happen in the future and the citation to the McKeon Report is inadmissible hearsay given that

McKeon admitted: “I have not reviewed the TON source code, nor do I claim to have expertise

as a software engineer or blockchain code developer, which would be required to conduct such a

review” and given that McKeon further admitted that he merely “assume[d] that at the time of

the contemplated public distribution of Grams, TON will be fully operational and have

governance structure, consensus protocol, block validation mechanism, decentralized services



                                                19
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2323ofof144
                                                                           144



and other features as described in the materials I have reviewed and relied upon….” D.E. 74-1

(McKeon Rep.) at ¶ 14. Thus, McKeon has no first-hand knowledge of the actual state of the

TON Blockchain at launch.

       61.     The ability of TON to function as a decentralized supercomputer is driven by the

TVM. McKeon Ex. 1 ¶ 151.

               Commission Response: The Commission disputes the assertion set forth in

Paragraph 61 on the ground that the cited reference does not support the assertion as to what will

in fact occur on the TON Blockchain after launch. The citation to the McKeon Report is

inadmissible hearsay given that McKeon admitted: “I have not reviewed the TON source code,

nor do I claim to have expertise as a software engineer or blockchain code developer, which

would be required to conduct such a review” and given that McKeon further admitted that he

merely “assume[d] that at the time of the contemplated public distribution of Grams, TON will

be fully operational and have governance structure, consensus protocol, block validation

mechanism, decentralized services and other features as described in the materials I have

reviewed and relied upon….” Thus, he has no first-hand knowledge of the actual state of the

TON Blockchain at launch.

       62.     Telegram has developed two features, TON DNS and TON Payments, to be

available to be launched with the TON Blockchain. Drylewski Ex. 4 at 11.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 62 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.




                                                20
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2424ofof144
                                                                           144



       63.     TON DNS is “a service for assigning human-readable names to accounts, smart

contracts, services, and network nodes.” JX9, Stage A Primer at 10.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 63 on the ground that the cited reference, the Stage A Primer, is inadmissible hearsay

as to what TON DNS is or will be at launch of the TON Blockchain but the Commission does

not controvert the assertion to the extent that it purports to accurately quote the referenced

document.

       64.     TON Payments is “a platform for micropayments and a micropayment channel

network,” which “can be used for instant off-chain value transfers between users, bots, and other

services.” JX9 at 10.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 64 on the ground that the cited reference, the Stage A Primer, is inadmissible hearsay

as to what TON Payments is or will be at launch of the TON Blockchain but the Commission

does not controvert the assertion to the extent that it purports to accurately quote the referenced

document.

       65.     Telegram is planning to have two additional features, TON Storage and TON

Proxy, developed and implemented into the TON Blockchain at launch. Drylewski Ex. 4 at 11.

                Commission Response: The Commission disputes the assertion contained in

Paragraph 65 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.




                                                 21
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2525ofof144
                                                                           144



       66.     TON Storage will be “a distributed file-storage technology, accessible through the

TON [Peer-to-Peer] Network and available for storing arbitrary files, with torrent-like access

technology and smart contracts used to enforce availability.” JX9 at 9.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 66 on the ground that the cited reference, the Stage A Primer, is inadmissible hearsay

as to what TON Storage is or will be at launch of the TON Blockchain but the Commission does

not controvert the assertion to the extent that it accurately quotes the referenced document.

       67.     TON Proxy will be “a network proxy/anonymizer layer used to hide the identity

and IP addresses of TON nodes,” which “can be used to create decentralized VPN services and

blockchain-based TOR alternatives to achieve anonymity and protect online privacy,” similar to

the Invisible Internet Project. JX9 at 9.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 67 on the ground that the cited reference, the Stage A Primer, is inadmissible hearsay

as to what TON Proxy is or will be at launch of the TON Blockchain but the Commission does

not controvert the assertion to the extent that it purports to accurately quote the referenced

document.

       68.     Telegram has developed the TON Wallet, a software application which will

operate as a non-custodial cryptographic wallet to hold and transfer Grams at the time of launch.

Drylewski Ex. 4 at 11.

                Commission Response: The Commission disputes the assertion contained in

Paragraph 68 on the ground that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.



                                                 22
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page2626ofof144
                                                                             144



         69.   Telegram intends to release the TON Wallet as a stand-alone application that will

compete with other wallet applications developed by third parties. Drylewski Ex. 2, Durov Dep.

at 160:4-161:5; McKeon Ex. 1 ¶¶ 157-62.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 69 on the ground that, in the cited testimony of Pavel Durov, he admitted that while

Telegram had previously stated that it intended to integrate TON Wallet into Telegram

Messenger, as of January 6, 2020, it announced that it currently planned not to integrate TON

Wallet into Telegram Messenger but that it reserved its right to integrate TON Wallet into

Telegram Messenger in the future to the extent permitted by law or governmental authorities.

Thus, the assertion contained in Paragraph 69 is an incomplete statement of even Telegram’s

stated intention and its true intention cannot be determined based on the cited references.

Similarly, the cited references to the McKeon Report do not support the assertion contained in

Paragraph 69 because it is inadmissible hearsay, and in fact contains multiple levels of hearsay as

McKeon relies upon website reports and Telegram’s representations rather than any firsthand

knowledge. See also SEC Counter 56.1 ¶¶ 8–19.

         70.   Following the launch of the TON Blockchain, any third party will be able to see

the TON Blockchain code and develop applications for the TON Blockchain. McKeon Ex. 1

¶ 99.

               Commission Response: The Commission disputes the assertion set forth in

Paragraph 70 on the ground that the cited reference does not support the assertion as to what will

in fact occur on the TON Blockchain after launch. The citation to the McKeon Report is

inadmissible hearsay given that McKeon admitted: “I have not reviewed the TON source code,

nor do I claim to have expertise as a software engineer or blockchain code developer, which



                                                23
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page2727ofof144
                                                                          144



would be required to conduct such a review” and given that McKeon further admitted that he

merely “assume[d] that at the time of the contemplated public distribution of Grams, TON will

be fully operational and have governance structure, consensus protocol, block validation

mechanism, decentralized services and other features as described in the materials I have

reviewed and relied upon….” D.E. 74-1 (McKeon Rep.) at ¶ 14. Thus, McKeon has no first-

hand knowledge of the actual state of the TON Blockchain at launch.

       71.     As an open source code, third party developers cannot be excluded from

developing upon, and using the functionality of, the core protocol. McKeon Ex. 1 ¶ 222.

               Commission Response: The Commission disputes the assertion set forth in

Paragraph 71on the ground that the cited reference does not support the assertion as to what will

in fact occur on the TON Blockchain after launch. The citation to the McKeon Report is

inadmissible hearsay given that McKeon admitted: “I have not reviewed the TON source code,

nor do I claim to have expertise as a software engineer or blockchain code developer, which

would be required to conduct such a review” and given that McKeon further admitted that he

merely “assume[d] that at the time of the contemplated public distribution of Grams, TON will

be fully operational and have governance structure, consensus protocol, block validation

mechanism, decentralized services and other features as described in the materials I have

reviewed and relied upon….” D.E. 74-1 (McKeon Rep.) at ¶ 14. Thus, McKeon has no first-

hand knowledge of the actual state of the TON Blockchain at launch.

       72.     The TON Blockchain will be a decentralized system with no central governing

body or management. Drylewski Ex. 3.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 72 on the ground that the cited evidence, a self-serving Public Notice issued by



                                               24
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page2828ofof144
                                                                          144



Telegram on January 6, 2020 is inadmissible hearsay and contains no factual support for this

conclusory assertion.

       73.     Telegram has informed the public that it will not have any control over, any

unique rights within, or any responsibility for the management of the TON Blockchain.

Drylewski Ex. 3; Drylewski Ex. 4 at 31.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 73 that Telegram has made the referenced public statements as contained

in the cited self-serving Public Notice issued by Telegram on January 6, 2020 but it disputes that

those statements reflect what Telegram’s role will in fact be with respect to the TON Blockchain

post-launch given that the Public Notice is inadmissible hearsay and given that the other cited

reference, Telegram’s conclusory response to an interrogatory merely setting forth this assertion

without any supporting evidence, is inadmissible and insufficient to support the assertion. See

also SEC Counter 56.1 ¶¶ 1–19.

               2.       Validation

       74.     Telegram selected a “Proof of Stake” consensus mechanism for the TON

Blockchain. JSF ¶ 122.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 74.

       75.     Validators for the TON Blockchain will be required to validate proposed blocks,

perform computations for smart contracts, and digitally sign valid blocks. JSF ¶ 123.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 75.

       76.     The TON Blockchain will allow validators to aggregate stakes to foster

decentralization by promoting involvement by a broader group of stakeholders. JSF ¶ 124.
                                                25
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page2929ofof144
                                                                           144



               Commission Response: The Commission disputes the assertions contained in

Paragraph 76 on the ground that the cited reference, JSF ¶ 124, does not support the assertion.

JSF ¶ 124 merely states that it is Telegram’s stated intention to allow validators to aggregate

stakes to foster decentralization by promoting involvement by a broader group of stakeholders,

not that the TON Blockchain will in fact operate in this manner or for the referenced reasons.

The Commission further disputes the assertions in Paragraph 76 because they refer to a claimed

future action by Telegram that cannot be proven or disproven at this time.

       77.     At launch, Gram holders who wish to be validators must “stake” a minimum of

100,000 Grams. JSF ¶ 125.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 77.

       78.     Following launch, the minimum number of Grams required to be staked will be a

configurable parameter that can be changed by vote of the validators. JSF ¶ 125.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 78.

       79.     Once every validation period, any Gram holder or group of Gram holders seeking

to be a validator for the next validation period can stake the minimum number of Grams required

to be eligible for selection as a validator for the next period. JSF ¶ 126.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 79.

       80.     The TON Blockchain will automatically and randomly select a predetermined

number of validators from amongst the largest stakeholders for that period. JSF ¶ 126.




                                                 26
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3030ofof144
                                                                           144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 80.

       81.     Validators who correctly validate a block will automatically be rewarded with

newly minted, system-generated Grams. JSF ¶ 127.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 81.

       82.     If validators incorrectly validate a block, they will automatically lose part of their

stake and will be temporarily suspended from acting as a validator. JSF ¶ 128.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 82.

       83.     Based on these validation efforts, Telegram expects that the supply of Grams will

increase by approximately 2% annually as newly minted Grams are automatically generated and

paid to validators. JSF ¶ 129.

               Commission Response: The Commission does not controvert that the assertion

contained in Paragraph 83 accurately quotes the cited reference, but the Commission disputes the

assertion because it refers to a future action that cannot be proven or disproven at this time.

       84.     As currently contemplated, after the TON Blockchain launches, Defendants will

allocate 4% of Grams to a “Developer Pool.” JSF ¶ 158.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 84, but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. Telegram is not legally prevented from changing the

“Developer Pool” allocation after launch and, given its documented history of changing its

claims as to what it will or will not do with respect to the TON Blockchain and Grams in the



                                                 27
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3131ofof144
                                                                           144



future (SEC Counter ¶¶ 56.1 11–19), its current stated intention is not reliable evidence as to

what it will in fact do in the future.

        85.     Pavel and Nikolai Durov are currently anticipated to each receive 1% of the initial

supply of Grams from the Developer Pool. Drylewski Ex. 5 at 4; JSF ¶ 159.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 85 but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. Telegram is not legally prevented from changing the

Durovs’ allocation from the “Developer Pool” after launch and, given its documented history of

changing its claims as to what it will or will not do with respect to the TON Blockchain and

Grams in the future (SEC Counter ¶¶ 56.1 11–19), its current stated intention is not reliable

evidence as to what it will in fact do in the future.

        86.     Telegram has stated that the developer pool will have a four-year lock-up period

restricting the sale of Grams by developer pool recipients. JSF ¶ 160.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 86 but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. Telegram is not legally prevented from changing the

referenced lock-up period after launch and, given its documented history of changing its claims

as to what it will or will not do with respect to the TON Blockchain and Grams in the future

(SEC Counter ¶¶ 56.1 11–19), its current stated intention is not reliable evidence as to what it

will in fact do in the future.

        87.     Telegram informed the public on January 6, 2020 that, to the extent Pavel Durov,

Nikolai Durov, or any Telegram employees holds any Grams following launch of the TON




                                                  28
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3232ofof144
                                                                           144



Blockchain, they will not be allowed to take part in any voting or validating activities on the

TON Blockchain. JSF ¶ 161.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 87 but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. Telegram is not legally prevented from allowing the

Durovs or other Telegram employees from taking part in voting or validating activities after

launch and, given its documented history of changing its claims as to what it will or will not do

with respect to the TON Blockchain and Grams in the future (SEC Counter ¶¶ 56.1 11–19), its

current stated intention is not reliable evidence as to what it will in fact do in the future.

        88.     Telegram will not hold any Grams after the launch of the TON Blockchain.

Drylewski Ex. 2, Durov Dep. at 273:3-11.

                Commission Response: The Commission disputes the assertions contained in

Paragraph 88. Paragraph 88 refers to a claimed future action by Telegram that cannot be proven

or disproven at this time. Also, the evidence cited by Telegram does not support the assertion. It

merely establishes that Telegram has stated that that it presently is not obligated to hold any

Grams after launch of the TON Blockchain. Telegram is not legally prevented from holding

Grams after launch, and in fact retains authority over what to do with the 42% of Grams not sold

in the Offering (SEC 56.1 ¶ 381), and given its documented history of changing its claims as to

what it will or will not do with respect to the TON Blockchain and Grams in the future (SEC

Counter ¶¶ 56.1 11–19), its current stated intention is not reliable evidence as to what it will in

fact do in the future.

        89.     Telegram has told the public that its employees and founders may, but have not

committed, hold Grams following launch of the TON Blockchain. Drylewski Ex. 3.



                                                  29
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page3333ofof144
                                                                             144



                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 89 but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. . Telegram is not legally prevented from allowing its

founders or employees to hold Grams after launch and, given its documented history of changing

its claims as to what it will or will not do with respect to the TON Blockchain and Grams in the

future (SEC Counter ¶¶ 56.1 11–19), its current stated intention is not reliable evidence as to

what it will in fact do in the future.

         90.    Telegram has told the public that any Grams held by its employees or founders

cannot be used for voting of validating functions in connection with the TON Blockchain.

Drylewski Ex. 3.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 90 but the Commission disputes that the assertion is evidence as to what

Telegram will in fact do in the future. Telegram is not legally prevented from allowing its

founders or employees to use Grams for voting or validation functions after launch and, given its

documented history of changing its claims as to what it will or will not do with respect to the

TON Blockchain and Grams in the future (SEC Counter ¶¶ 56.1 11–19), its current stated

intention is not reliable evidence as to what it will in fact do in the future.

         C.     Telegram Conducts a Private Placement

         91.    In order to develop the TON Blockchain, Telegram needed to raise funds. JSF

¶ 38.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 91 except to the extent the assertion suggests that Telegram raised funds

solely for the TON Blockchain and not for Telegram Messenger. (See SEC 56.1 ¶¶ 1–14.)



                                                   30
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3434ofof144
                                                                           144



       92.     Telegram decided to raise the funds by selling interests in the right to receive

Grams. JSF ¶ 38.

               Commission Response: The Commission objects to the phrase “interests in the

right to receive Grams” as vague and ambiguous and disputes that the phrase accurately

characterizes what Telegram sold to the Initial Purchasers. It is the Commission’s position, as

set forth in more detail in its legal memoranda and supporting filings submitted in support of its

motion for a preliminary and permanent injunction and in support of its motion for summary

judgment and its opposition to Defendants’ motion for summary judgment, that the Defendants

sold Grams to the Initial Purchasers, not merely the “right to receive” Grams. However, to avoid

undue and cumbersome repetition in this Response, the Commission asserts this objection

generally as to all such references, rather than repeat this objection in detail in response to every

reference by Defendants to the “interests in the right to receive Grams.” The Commission does

so without waiving its objection to that phrase as vague and ambiguous and without waiving its

dispute that the phrase accurately reflects what was sold to the Initial Purchasers.

               The Commission does not, however, controvert the assertion contained in

Paragraph 92 to the extent that it asserts that Telegram decided to raise funds by selling Grams.

       93.     Telegram created a wholly owned subsidiary, TON Issuer, to sell the interests in

the right to receive Grams. See JSF ¶ 2.

               Commission Response: The Commission objects to the phrase “interests in the

right to receive Grams” but does not otherwise controvert the assertions contained in Paragraph

93.




                                                 31
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page3535ofof144
                                                                          144



       94.    The United States Department of Treasury’s Financial Crimes Enforcement

Network (“FinCEN”) considers TON Issuer to be a Money Services Business subject to the Bank

Secrecy Act. JSF ¶ 175; Drylewski Ex. 6, Money Services Business Registration.

              Commission Response: The Commission does not controvert the assertion

contained in Paragraph 94.

       95.    TON Issuer registered as a Money Services Business in the U.S. with FinCEN on

August 30, 2019. JSF ¶ 176; see also Drylewski Ex. 6.

              Commission Response: The Commission does not controvert the assertion

contained in Paragraph 95.

       96.    Defendants initially contemplated engaging in a private pre-sale of the right to

receive Grams in January 2018, followed by a public sale of Grams in March 2018. JSF ¶ 39.

               Commission Response: The Commission objects to the phrase “right to receive

Grams” but does not otherwise controvert the assertions contained in Paragraph 96.

       97.    Defendants instead opted to sell the right to receive Grams to a limited group of

private purchasers (the “Private Placement purchasers”) using contracts (the “Purchase

Agreements”). JSF ¶ 40.

               Commission Response: The Commission objects to the phrase “Private

Placement” as an incorrect legal characterization of Defendants’ offer and sale of Grams to

potential and actual Initial Purchasers during the two rounds that commenced in January and

March 2018. It is the Commission’s position, as set forth in more detail in its legal memoranda

and supporting filings submitted in support of its motion for a preliminary and permanent

injunction and in support of its motion for summary judgment and its opposition to Defendants’

motion for summary judgment, that the Defendants engaged in an unregistered, non-exempt



                                               32
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page3636ofof144
                                                                           144



public distribution of securities in violation of Section 5 of the Securities Act of 1933

(“Securities Act”) in connection with their offer and sale of Grams to the Initial Purchasers, not a

Private Placement. However, to avoid undue and cumbersome repetition in this Response, the

Commission asserts this objection generally as to all such references, rather than repeat this

objection in detail in response to every reference by Defendants to the “Private Placement.” The

Commission does so without waiving its objection to that phrase as legally incorrect and without

waiving its dispute that the phrase accurately reflects the legal status of the Offering.

               The Commission also objects to the phrase “right to receive Grams” and

otherwise disputes the assertions contained in Paragraph 97 on the ground that they incorrectly

characterize what was sold to the Initial Purchasers.

       98.     Defendants chose to sell the right to receive Grams to the Private Placement

purchasers through the Purchase Agreements because they wanted to take “as safe as possible [of

an] approach and deal only with highly sophisticated institutional investors in a proper,

organized private placement.” Drylewski Ex. 7, Shyam Parekh Deposition (“Parekh Dep.”) at

28:11-14; Drylewski Ex. 8, Ilya Perekopsky Deposition (“Perekopsky Dep.”) at 86:15-18 (“we

decided to focus on private placements and we decided to focus on working only with

sophisticated, reputable investors”).

               Commission Response: The Commission objects to the phrases “right to receive

Grams” and “Private Placement” and disputes the assertions contained in Paragraph 98 on the

ground that they incorrectly state what was sold to the Initial Purchasers and the legal status of

the Offering. Subject to and without waving these objections and disputes, and without waiving

its right to challenge the credibility of these witnesses, the Commission does not controvert that

the cited individuals testified to the cited statements.



                                                  33
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page3737ofof144
                                                                          144



       99.     Defendants hired John Hyman, in part, because “he . . . had a set of skills required

to work with a wide group of sophisticated investors globally.” Drylewski Ex. 8, Perekopsky

Dep. at 66:16-18.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 99.

       100.    The Private Placement purchasers were highly sophisticated and of high net

worth, with an average investment of approximately $10 million. Drylewski Ex. 2, Durov Dep.

at 300:7-17.

               Commission Response: The Commission objects to the phrase “Private

Placement” but does not otherwise controvert the assertions contained in Paragraph 100.

       101.    Defendants ultimately engaged in two rounds of such sales, which took place

between January 2018 and March 2018 (the “Private Placement”). JSF ¶¶ 40-41.

               Commission Response: The Commission objects to the phrase “Private

Placement” but does not otherwise controvert the assertions contained in Paragraph 101 that

Defendants engaged in two rounds of sales commencing in January and March 2018, except that

it disputes that the rounds ended in March 2018. There is ample evidence that Telegram

continued to raise money in connection with each round well after March 2018. See, e.g., SEC

Counter 56.1 ¶¶ 102, 123, 141.

       102.    In total, Telegram sold the right to receive nearly 2.9 billion Grams. JSF ¶ 43.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 102.

       103.    In total, Telegram raised $1.7 billion in the Private Placement. JX1, Round 1

Form D, at 5; JX2, Round 2 Form D, at 5.



                                                34
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page3838ofof144
                                                                          144



               Commission Response: The Commission objects to the phrase “Private

Placement” and states that it cannot confirm or deny the assertion that Telegram in fact raised

$1.7 billion in the Offering until it receives unredacted bank records.

       104.    In determining allocations in the Private Placement, Telegram focused on a

number of factors, including, but not limited to, reputation, track record, brand name and

experience with blockchain technology. Drylewski Ex. 2, Durov Dep. at 287:21-290:20.

               Commission Response: The Commission objects to the phrases “Private

Placement” and also objects to the terms “reputation,” “track record,” “brand name,” and

“experience with blockchain technology,” as vague and ambiguous. Subject to and without

waiving these objections, Telegram does not otherwise controvert the fact that Pavel Durov

testified that Telegram took the referenced factors into account in determining allocations. But

see SEC 56.1 ¶¶ 139–45.

       105.    Telegram considered reputation, in particular, to be very important in the

allocation process. Drylewski Ex. 2, Durov Dep. at 287:21-290:20.

               Commission Response: The Commission objects to the word “reputation” as

vague and ambiguous. Subject to and without waving this objection, the Commission does not

controvert the fact that Pavel Durov testified that Telegram considered reputation to be very

important in determining allocations.

       106.    Defendants accepted payments in the Private Placement in either U.S. dollars or

Euros. See Drylewski Ex. 2, Durov Dep. at 209:7-10.

               Commission Response: The Commission objects to the phrase “Private

Placement” but does not otherwise controvert the assertions contained in Paragraph 106.




                                                 35
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page3939ofof144
                                                                             144



         107.   The Private Placement was conducted in accordance with Rule 506 of Regulation

D (for U.S. purchasers) and Regulation S (for non-U.S. purchasers) under the Securities Act of

1933 (“Securities Act”). JX1 at 5; JX2 at 5; Drylewski Ex. 4 at 6.

                Commission Response: The Commission objects to the phrase “Private

Placement” and disputes the legal conclusion contained in Paragraph 107 that the offering was

conducted in accordance with Rule 506 of Regulation D and Regulation S, as set forth in more

detail in the Commission’s memorandum of law in support of its motion for a TRO and a

preliminary injunction, and in its motion for summary judgment and its opposition to

Defendants’ motion for summary judgment.

                In addition, the cited references do not support the assertion. JX1 and JX2 are the

Form D’s that Telegram filed with the Commission asserting an exemption from registration

under the above-referenced provisions. However, those forms do not prove that Telegram in fact

was entitled to rely upon, and complied with all of the provisions necessary to rely upon, those

provisions. Finally, Drylewski Ex. 4 at 6 is merely Telegram’s conclusory responses to

interrogatories. They contain no factual support for this assertion and are inadmissible to

establish this assertion.

                1.      Round 1 of the Private Placement

         108.   The first round of the Private Placement (“Round 1”) began in January 2018. JSF

¶ 46.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 108, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

         109.   In Round 1, Defendants raised a total of $850 million from 81 Private Placement

purchasers worldwide. JSF ¶¶ 48, 49.
                                                36
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page4040ofof144
                                                                          144



               Commission Response: The Commission objects to the phrase “Private

Placement” and states that it cannot currently confirm or deny the assertion that Telegram in fact

raised $850 million in Round 1 of the Offering until it receives unredacted bank records. In

addition, the referenced citations do not support the assertion; they merely state that Telegram

reported raising the referenced amount, not that Telegram in fact raised that amount.

       110.    On February 13, 2018, Defendants filed a Form D noticing “purchase agreements

for cryptocurrency” for amounts totaling $850 million that began on January 29, 2018. JSF ¶ 48.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 110.

       111.    Round 1 was exempt from the registration requirements for securities under Rule

506(c) of the Regulation D and/or Regulation S of the Securities Act. JX1 at 5.

               Commission Response: The Commission disputes the legal conclusion contained

in Paragraph 111 that Round 1 was exempt from the registration requirements for securities

under Rule 506(c) of Regulation D and /or Regulation S of the Securities Act, as set forth in

more detail in the Commission’s memorandum of law in support of its motion for a TRO and a

preliminary injunction, and in its memorandum of law in support of its motion for summary

judgment and in opposition to Defendants’ motion for summary judgment.

               In addition, the cited reference does not support the assertion. JX1 is the Form D

that Telegram filed with the Commission asserting an exemption from registration under the

above-referenced provisions. However, that form does not prove that Telegram in fact was

entitled to rely upon, and complied with all of the provisions necessary to rely upon, those

provisions.




                                                37
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page4141ofof144
                                                                          144



       112.    Defendants’ Form D for Round 1 stated: “The issuers intend to use the proceeds

for the development of the TON Blockchain, the development and maintenance of Telegram

Messenger and the other purposes described in the offering materials.” JX1 at 5.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 112.

               2.      Round 2 of the Private Placement

       113.    The second round of the Private Placement (“Round 2”) began in February 2018.

JSF ¶ 54.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 113 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       114.    In Round 2, Defendants raised a total of $850 million from 94 Private Placement

purchasers worldwide. JSF ¶ 55.

               Commission Response: The Commission objects to the phrase “Private

Placement” and states that it cannot currently confirm or deny the assertion that Telegram in fact

raised $850 million in Round 2 of the Offering until it receives unredacted bank records. In

addition, the referenced citation does not support the assertion; it merely states that Telegram

reported raising the referenced amount, not that Telegram in fact raised that amount.

       115.    On March 29, 2018, Defendants filed a Form D noticing “purchase agreements

for cryptocurrency” for amounts totaling $850 million. JSF ¶ 58.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 115.

       116.    Round 2 was exempt from the registration requirements for securities under Rule

506(c) of the Regulation D and/or Regulation S of the Securities Act. JX2 at 5.
                                                38
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page4242ofof144
                                                                          144



               Commission Response: The Commission disputes the legal conclusion contained

in Paragraph 116 that Round 2 was exempt from the registration requirements for securities

under Rule 506(c) of Regulation D and /or Regulation S of the Securities Act, as set forth in

more detail in the Commission’s memorandum of law in support of its motion for a TRO and a

preliminary injunction, and in its memorandum of law in support of its motion for summary

judgment and in opposition to Defendants’ motion for summary judgment.

               In addition, the cited reference does not support the assertion. JX2 is the Form D

that Telegram filed with the Commission asserting an exemption from registration under the

above-referenced provisions. However, that form does not prove that Telegram in fact was

entitled to rely upon, and complied with all of the provisions necessary to rely upon, those

provisions.

       117.    Defendants’ Form D for Round 2 stated: “The issuers intend to use the proceeds

for the development of the TON Blockchain, the development and maintenance of Telegram

Messenger and the other purposes described in the offering materials.” JX2 at 6.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 117.

               3.     KYC Processes

       118.    In connection with the Private Placement, Defendants undertook know-your-

customer (“KYC”) and anti-money laundering (“AML”) processes for all Private Placement

purchasers. Drylewski Ex. 4 at 19.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 118 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       119.    As part of these KYC and AML processes, Defendants distributed the Purchase
                                                39
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page4343ofof144
                                                                           144



Agreements alongside KYC Forms that requested information from all Private Placement

purchasers concerning their ownership structure (if they were entities). Drylewski Ex. 4 at 19.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 119 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       120.    The KYC Forms required natural persons to provide a certified copy of a valid,

government-issued photo identification card, such as a driver’s license or passport. Drylewski

Ex. 4 at 19.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 120 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       121.    For Private Placement purchasers other than natural persons (such as

corporations, partnerships, and trusts), the KYC Forms required that they provide the following:

       a.      a document evidencing legal existence of the entity such as the certified copy of
       articles of incorporation, a government issued business license, partnership agreement or
       trust instrument; and

       b.      a certified copy of a valid, government-issued photo identification card such as a
       driver’s license or passport for at least one of the following:
               i.       a director of the entity;
               ii.      persons with 25% or more ultimate beneficial ownership of the entity;
               iii.     a partner/member of the equity; or
               iv.      a managing executive of the entity.

Drylewski Ex. 4 at 19.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 121 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”




                                               40
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page4444ofof144
                                                                          144



                      (a)     Lawson Conner KYC

       122.   In connection with the Private Placement, Defendants also engaged Lawson

Conner Services Ltd. (“Lawson Conner”), a UK-based provider of regulatory infrastructure and

managed compliance services and software. Drylewski Ex. 4 at 19.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 122 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       123.   Lawson Conner reviewed the KYC Forms submitted for all Private Placement

purchasers (the “KYC Process”). Drylewski Ex. 4 at 19-20.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 122 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

                      (b)     Credit Suisse KYC

       124.   After Lawson Conner conducted its KYC/AML Process, Defendants engaged

Credit Suisse to conduct an additional review of the KYC Forms. Drylewski Ex. 4 at 20.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 124.

       125.   Credit Suisse conducted its own proprietary KYC process on the KYC Forms.

Drylewski Ex. 4 at 20.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 125.

                      (c)     Rep Letters

       126.   Representation letter questionnaires (“Rep Letters”) were prepared by U.S. or

applicable local counsel and completed by each Private Placement purchaser for each jurisdiction

                                               41
         Case
          Case1:19-cv-09439-PKC
                1:19-cv-09439-PKC Document
                                   Document247-1
                                            99 Filed
                                                 Filed01/21/20
                                                       07/01/20 Page
                                                                 Page4545ofof144
                                                                              144



(a) in which the Private Placement purchaser resides (if the Private Placement purchaser was a

natural person), (b) in which the Private Placement purchaser was formed (if the Private

Placement purchaser was an entity), (c) in which the Private Placement purchaser or its

representative(s) received the offer to enter into the Purchase Agreement and (d) in which the

Private Placement purchaser or its representative(s) would place its buy order. Drylewski Ex. 4

at 20.

                 Commission Response: The Commission does not controvert the assertions

contained in Paragraph 126 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

          127.   The Rep Letters covered numerous jurisdictions. Drylewski Ex. 4 at 20.

                 Commission Response: The Commission does not controvert the assertions

contained in Paragraph 127.

          128.   The Rep Letters required the Private Placement purchaser to represent that the

Private Placement purchaser was eligible to participate in the Private Placement pursuant to

applicable local law. Drylewski Ex. 4 at 20.

                 Commission Response: The Commission does not controvert the assertions

contained in Paragraph 128 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

          129.   Certain of the Rep Letters required additional supporting documentation where

such supporting documentation was required under applicable law. Drylewski Ex. 4 at 20.

                 Commission Response: The Commission does not controvert the assertions

contained in Paragraph 129.

          130.   Natural persons who submitted U.S. Rep Letters were also required to submit a



                                                 42
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page4646ofof144
                                                                           144



letter from a specified third party, verifying their status as an “accredited investor” (as defined in

the rules and regulations under the Securities Act). Drylewski Ex. 4 at 20.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 130.

       131.    If the Private Placement purchaser was an entity, the Private Placement purchaser

was required to indicated whether the Private Placement purchaser (a) was formed for the

purpose of entering into the Purchase Agreement and/or purchasing Grams or (b) solicited

investors to participate in the investment directly or indirectly through an entity or otherwise.

Drylewski Ex. 4 at 20.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 131 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       132.    If the Private Placement purchaser answered affirmatively to either question, the

Private Placement purchaser was required to complete and deliver to the Defendants a Rep Letter

for each person that held an equity or similar interest in the Private Placement purchaser.

Drylewski Ex. 4 at 20.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 132 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       133.    From time to time, Defendants have inquired as to whether certain Private

Placement purchasers had agreed to transfer or sell their interests in Grams, and, in some

instances, sought assurances that no transfers or sales had or would take place, advised the

Private Placement purchasers not to make such transfers or sales, and/or canceled the relevant



                                                  43
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page4747ofof144
                                                                           144



Purchase Agreements. Drylewski Ex. 5 at 2; Drylewski Ex. 9, Requests for Consent to Amend

Pre-Sale and Stage A Purchase Agreements, at TLGRM-005-00005508 and TLGRM-005-

00005588 (“Pursuant to the terms of your Purchase Agreement, prior to any issuance of Grams

to you, you are required to represent to us that you have not violated these [transferability

restriction] provisions. In addition, it is possible that we may require further information from

you, including as part of our ongoing AML procedures and our interactions with Governmental

Authorities.”); Drylewski Ex. 8, Perekopsky Dep. at 183:19-185:20; Drylewski Ex. 7, Parekh

Dep. at 79:10-81:5.

               Commission Response: The Commission disputes the assertions in paragraph 133

on the grounds that the evidence cited does not support the statement that it is cited for.

Drylewski Ex. 5 at 2, which cites to TG-007-00000512, does not support the assertions in

paragraph 133 because the referenced document is a chat between Pavel Durov and an investor,

not a communication between Perekopsky and Avolta. Drylewski Ex. 7 does not support the

assertions in paragraph 133 because Perekopsky testified about cancelling prospective investor’s

allocations, not cancelling executed Purchase Agreements (“I heard rumors that people even

until they invested were already trying to resell. . . . If I heard some rumor . . . that somebody

was trying to resell, we just removed this investor from the list.”) (PX199, Perekopsky Tr. at

183:23-25; 184:1-7). The Commission further disputes Telegram’s legal conclusion in

paragraph 133 characterizing the Offering as a “Private Placement.” The Commission does not

controvert that Drylewski Ex. 9 and TLGRM-005-00005588 are documents that reminded

purchasers of the transferability restrictions contained in the Purchase Agreements. The

Commission does not controvert that Parekh testified that Telegram cancelled two Purchase

Agreements based on information that they had received that the Initial Purchasers were offering



                                                 44
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page4848ofof144
                                                                           144



Grams in a secondary market.

        134.    On February 15, 2018, Ilya Perekopsky reached out to

                               stating that an article reporting that       was reselling Grams raised

“concern[s].” Drylewski Ex. 10, Defendants’ Supplemental Responses and Objections to

Plaintiff’s First Set of Interrogatories at 6.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 134, except the Commission notes that the name, email address, and all

other identifying information about the recipient of the email to which Telegram cites (TLGRM-

008-00003269) have been redacted as “personal information” in the copy of the document

produced to the Commission, and the Commission cannot see from the face of the document

whether the recipient is                         .

        135.    Ilya Perekopsky requested that            confirm whether the statements in the article

were false and reaffirm its representations under the Purchase Agreement that             will not

transfer any interest in its rights to receive Grams. Drylewski Ex. 10 at 6.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 135, except the Commission notes that the name, email address, and all

other identifying information about the recipient of the email to which Telegram cites (TLGRM-

008-00003269) have been redacted as “personal information” in the copy of the document

produced to the Commission, and the Commission cannot see from the face of the document

whether the recipient is       .

        136.    In response,       confirmed that the article was false and reaffirmed its continued

compliance with the terms of its Purchase Agreement. Drylewski Ex. 10 at 6-7.

                Commission Response: The Commission does not controvert the assertions



                                                     45
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page4949ofof144
                                                                          144



contained in Paragraph 136, except the Commission notes that the name, email address, and all

other identifying information about the sender of the email to which Telegram cites (TLGRM-

008-00003269) have been redacted as “personal information” in the copy of the document

produced to the Commission, and the Commission cannot see from the face of the document

whether the email is from        or whether the email makes representations with respect to         .

       137.    On March 7, 2018, Ilya Perekopsky spoke with

regarding whether           had entered into an agreement for an impermissible transfer of

interests in Grams. Drylewski Ex. 10 at 7.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 137.

       138.           stated that pursuant to counsel’s and Telegram’s instructions prohibiting

the transfer, it did not, and would not, pursue a transfer. Drylewski Ex. 10 at 7.

               Commission Response: The Commission disputes the assertions in paragraph 138

on the grounds that it mischaracterizes the evidence. According to the document Telegram cites,

TG-007-00000698-699, a             representative stated: “We had a couple of interests early on,

that’s when we contacted Telegram. Once we heard from our attorneys . . . , that they had heard

from Skadden that it cannot be resold, we stopped pursuing. We have not resold any grams. We

don’t plan to resell any grams. Yes, we have been approached by some folks for access, but we

have not resold.”

       139.    On August 20, 2018,           requested permission to assign part of its interests

under its Purchase Agreements to a third party. Drylewski Ex. 10 at 7.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 139.



                                                 46
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5050ofof144
                                                                           144



       140.    Telegram declined         s request and stated that such an assignment and

amendment to its Purchase Agreements was impermissible. Drylewski Ex. 10 at 7.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 140.

       141.    On May 25, 2019, a Private Placement purchaser informed Telegram that they

had received an offer to purchase Grams from another investor called

                                                                           Drylewski Ex. 10 at

7.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 141, except the Commission notes that the date of the referenced

communication took place on May 24, 2019, and the name, email address, and all other

identifying information about the sender of the email that Telegram cites (TLGRM-012-

00015898) have been redacted as “personal information” in the copy of the document produced

to the Commission, and the Commission cannot see from the face of the document whether the

offer to purchase Grams was from           .

       142.    Ilya Perekopsky reached out to          and requested that the company address

these allegations and affirm that they were not in breach of their purchase agreement. Drylewski

Ex. 10 at 7.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 142.

       143.             denied that they were engaged in any activities that would constitute a

breach of their purchase agreement. Drylewski Ex. 10 at 7.

               Commission Response: The Commission disputes the assertion in paragraph 143



                                                47
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page5151ofof144
                                                                            144



on the grounds that it mischaracterizes the evidence. Perekopsky testified that

simply “denied the fact that they were doing these deals.” (PX199, Perekopsky Tr. at 226:10-

18).

          144.   On June 7, 2018,                requested Telegram’s permission to pay for its

right to receive Grams via an assignment of its Purchase Agreement to

Drylewski Ex. 10 at 7.

                 Commission Response: The Commission does not controvert the assertion

contained in Paragraph 144, except the Commission notes for clarification that the email chain

Telegram cites (TLGRM-011-00018740-18741) begins on May 24, 2018, and states on June 7,

2018: “I’m sure you know already based on the emails we have been exchanging with

REDACTED that we are about to execute the round gram purchase through the service

provided by                     . We are in the final steps to execute the payment (ether) and if

you can give us a simple confirmation email stating that this is the advised and confirmed

process by Telegram to purchase 2nd round ‘gram’, it would be appreciated.”

          145.   Under this proposed arrangement,                      would subsequently pay the

purchase amount to Telegram and transfer any Grams to                      once they were issued.

Drylewski Ex. 10 at 7.

                 Commission Response: The Commission disputes the assertion contained in

Paragraph 145 on the grounds that the cited evidence, Telegram’s response to an interrogatory,

does not cite to evidence to support the terms of the proposed arrangement with Bank to the

Future.

          146.   Telegram advised                   that the proposed structure was not permissible

because it would violate the representations and provisions in the Purchase Agreement and



                                                48
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5252ofof144
                                                                           144



denied the request. Drylewski Ex. 10 at 7-8.

                  Commission Response: The Commission disputes the assertion contained in

Paragraph 146 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.

           147.   On April 14, 2018, Telegram became aware of facts indicating that

       was running an online syndicate to invest in TON. Drylewski Ex. 10 at 8.

                  Commission Response: The Commission does not controvert the assertion

contained in Paragraph 147, except to note that the evidence supports that Telegram became

aware of facts indicating that                     may be running an online syndicate to invest in

TON by at least March 2018. See, e.g., TLGRM-015-00000512.

           148.   Telegram investigated this information and rejected

investment for Round 2 of the Private Placement. Drylewski Ex. 10 at 8.

                  Commission Response: The Commission does not controvert the assertion

contained in Paragraph 148 except the Commission objects to the phrase “Private Placement.”

           149.   In February 2018, Telegram became aware of facts indicating that             had

failed to disclose the fact that it was a Special Purpose Vehicle that solicited funds for investment

in the Private Placement and was therefore in breach of its Purchase Agreement. Drylewski Ex.

10 at 8.

                  Commission Response: The Commission objects to the phrase “Private

Placement” and disputes the assertion contained in Paragraph 149 on the grounds that the cited

evidence, Telegram’s conclusory response to an interrogatory merely setting forth this assertion

without any supporting evidence, is inadmissible and insufficient to support the assertion.



                                                  49
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5353ofof144
                                                                           144



       150.    Based upon its investigation, Telegram terminated              Purchase

Agreement. Drylewski Ex. 10 at 8.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 150 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.

       151.    In June 2018, Telegram became aware of facts indicating that                 may

have been in breach of his Purchase Agreement by failing to disclose the source of funds for his

investment. Drylewski Ex. 10 at 8.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 151 on the grounds that the evidence Telegram cited is insufficient to support the

assertion. Mr. Perekopsky’s testimony is not based upon first-hand knowledge of the situation

and Hyman’s Settlement Agreement does not address this assertion. In addition, the

Commission has not had the opportunity yet to take the deposition of               to assess the

assertion contained in paragraph 151.

       152.    Following its investigation into the matter and discussions with             ,

Telegram terminated                  Purchase Agreement. Drylewski Ex. 10 at 8.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 152 on the grounds that the evidence Telegram cited is insufficient to support the

assertion. Mr. Perekopsky’s testimony is not based upon first-hand knowledge of the situation

and Hyman’s Settlement Agreement does not address this assertion. In addition, the

Commission has not had the opportunity yet to take the deposition of Mr. Hyman to assess the

assertion contained in paragraph 152.



                                                50
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5454ofof144
                                                                           144



       153.    Telegram also received requests to transfer Purchase Agreements by

                                                                       , both of which Telegram

declined. Drylewski Ex. 10 at 8.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 153 because the evidence Telegram cites does not support the assertion that Telegram

declined the transfers. Parekh testified: “Altshuler had a conversation with me, asking about the

possibility to undertake transfer, and I have explained the conditions under which that was

possible or not possible, and they dropped it at that point because they didn’t feel satisfied with

those conditions, presumably.                                        . . . Similar discussion over

the phone. Similarly, they dropped it.” PX200 Parekh Tr. 86:18-2.

       154.    In January 2018, Ilya Perekopsky reached out to

stating that Telegram had received information suggesting that           was purporting to be

selling Grams. Drylewski Ex. 5 at 2.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 154 on the grounds that the cited evidence, Telegram’s response to an interrogatory,

cites to a document that does not support the statement, making it inadmissible and insufficient

to support the assertion.

       155.    Mr. Perekopsky requested that             confirm whether the information regarding

their purported sales was false. Drylewski Ex. 5 at 2.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 155 on the grounds that the cited evidence, Telegram’s response to an interrogatory,

cites to a document that does not support the statement, making it inadmissible and insufficient

to support the assertion.



                                                 51
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page5555ofof144
                                                                           144



        156.           confirmed that it was not selling Grams and affirmed its compliance with

the terms of its Purchase Agreement. Drylewski Ex. 5 at 2.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 156 on the grounds that the cited evidence, Telegram’s response to an interrogatory,

cites to a document that does not support the statement, making it inadmissible and insufficient

to support the assertion.

        157.   On January 11, 2020, Telegram reached out to Space Investments Limited

(“Space Investments”) stating that it became aware of facts suggesting that Space Investments

may have had involvement with an entity called Liquid.com (which purports to be a

cryptocurrency exchange in Japan) regarding an initial exchange offering of Grams. Drylewski

Ex. 5 at 2.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 157 except the Commission notes that Telegram became aware of the

facts suggesting Space Investments’ involvement with Liquid in May 2019. SEC 56.1 ¶¶ 236–

37.

        158.   Telegram referred Space Investments to its representations under the Purchase

Agreement and asked Space Investments to confirm that it is not (and has not been) cooperating

with Liquid.com in this regard and that it has at all times acted (and will continue to act) in

accordance with the terms of the Purchase Agreement. Drylewski Ex. 5 at 2.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 158 except the Commission notes that Telegram became aware of the

facts suggesting Space Investments’ involvement with Liquid in May 2019. SEC 56.1 ¶¶ 236–

37.



                                                 52
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page5656ofof144
                                                                             144



         D.     The Private Placement Materials

         159.   The Private Placement Materials were sent by Telegram to some potential and all

actual Private Placement purchasers. JSF ¶ 64.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 159 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

         160.   In late 2017, Defendants distributed to some prospective and actual purchasers

preliminary materials regarding certain anticipated plans for TON (“Teasers”). JSF ¶ 66.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 160.

         161.   One of the Teasers was a two-page document (the “Two Page Teaser”). JSF ¶ 67.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 161.

         162.   Defendants also distributed a four-page document (the “Four Page Teaser”). JSF

¶ 69.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 162.

         163.   In the Four Page Teaser, Defendants stated that the Durovs have “[b]etween

them . . . over 20 years of experience in building billion dollar companies used by hundreds of

millions of people.” JX4, Four Page Teaser, at 4.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 163.

         164.   In the Four Page Teaser, Defendants described the “challenge” behind creating

Grams as follows:
                                                 53
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page5757ofof144
                                                                          144



       Bitcoin has established itself as the <<digital gold>>, and Ethereum proved to be
       an efficient platform for token crowd sales. However, a cryptocurrency used for
       regular value exchange in the daily lives of ordinary people is yet to be created.
       The blockchain ecosystem needs a decentralized counterpart of everyday money –
       a truly mass market cryptocurrency.

JX4 at 1.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 164.

       165.    Telegram created a document titled “Pre-Sale Primer,” dated January 18, 2018,

that it distributed to potential investors in Round 1 of the Private Placement. JSF ¶ 77; JX8.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 165 except that it disputes Telegram’s legal conclusion characterizing the

Offering as a “Private Placement.”

       166.    Attached to the Pre-Sale and Stage A Primers as Appendix B was a list of risk

factors titled “Certain Risks Associated with the Purchase, Sale and Use of Grams,” the “Round

1 Risk Factors” and “Round 2 Risk Factors,” respectively, and the “Risk Factors,” collectively.

JSF ¶¶ 78, 100, 102; JX14, Round 1 Risk Factors; JX15, Round 2 Risk Factors.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 166.

       167.    The Risk Factors warned: “A purchase of Grams involves a high degree of

risk. You should carefully consider the risks and uncertainties described below before

deciding to purchase Grams. The occurrence of any of the following risks could result in

you losing all or part of your investment.” JX14, JX15 at 1 (emphasis original).

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 167.



                                                54
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page5858ofof144
                                                                          144



       168.     The Risk Factors’ first paragraph was titled “Uncertain Regulatory Framework.”

JX14, JX15 at 1.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 168.

       169.     The Uncertain Regulatory Framework paragraph read as follows in the Round 1

Risk Factors:

       The regulatory status of cryptographic tokens, digital assets and blockchain
       technology is unclear or unsettled in many jurisdictions. . . . Telegram and the
       wholly owned subsidiary that Telegram intends to create to act as the issuer in the
       token sale (the “Issuer”), as applicable, may cease the distribution of Grams,
       cease the development of the TON Blockchain or cease operations in a
       jurisdiction in the event that governmental or other actions make such
       distribution, development and/or operations unlawful or commercially undesirable
       to continue.

JX14 at 1.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 169.

       170.     The Uncertain Regulatory Framework paragraph read as follows in the Round 2

Risk Factors:

       The regulatory status of cryptographic tokens, digital assets and blockchain
       technology and its applications is unclear or unsettled in many jurisdictions. . . .
       Telegram and TON Issuer Inc, the wholly owned subsidiary that Telegram formed
       to act as the issuer in the token sale (the “Issuer”), as applicable, may cease the
       distribution of Grams, cease the development of the TON Blockchain or cease
       operations in a jurisdiction in the event that governmental or other actions make
       such distribution, development and/or operations unlawful or commercially
       undesirable to continue.

JX15 at 1.

                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 170.



                                               55
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page5959ofof144
                                                                          144



       171.    The Risk Factors’ second paragraph was titled “Legal and Regulatory Factors

Relating to Telegram’s Business Model Might Present Barriers to Success.” JX14 at 1.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 171.

       172.    The Legal and Regulatory Factors Relating to Telegram’s Business Model Might

Present Barriers to Success read as follows:

       The TON Blockchain will operate in a new and developing legal and regulatory
       environment. There is no established body of law or court decisions concerning
       blockchain and smart contracts, and the law regarding token sales and
       cryptocurrencies is developing. As a result, it is possible that there could be legal
       disputes over the interpretation of smart contracts used in connection with the
       TON Blockchain, thus undermining the functionality of the TON Blockchain and
       Grams. To the extent licenses or other authorizations are required in one or more
       jurisdictions in which the Issuer operates or will operate, there is no guarantee that
       the Issuer will be granted such licenses or authorizations. The Issuer may need to
       change its business model to comply with these licensing and/or registration
       requirements (or any other legal or regulatory requirements) in order to avoid
       violating applicable laws or regulations or because of the cost of such compliance.
       Uncertainty in how the legal and regulatory environment will develop could
       negatively impact the Issuer.

JX14 at 1; JX15 at 1-2.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 172.

       173.    The Risk Factors’ third paragraph was titled “Risks of Government and Private

Actions.” JX14, JX15 at 2.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 173.

       174.    The Risks of Government and Private Actions paragraph read as follows:

       The cryptocurrency market is new and may be subject to heightened oversight and
       scrutiny, including investigations or enforcement actions. There can be no
       assurance that governmental authorities will not examine the operations of

                                                56
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6060ofof144
                                                                          144



       Telegram and the Issuer, or enact regulations or pursue enforcement actions
       against Telegram or the Issuer, which may result in curtailment of, or inability to
       operate, the TON Blockchain as intended, or judgments, settlements, fines or
       penalties against Telegram and the Issuer. In addition, non-governmental parties
       may bring private legal actions against Telegram or the Issuer, either individually
       or as a class, which may result in curtailment of, or inability to operate, the TON
       Blockchain as intended, or judgments, settlements, fines or penalties against
       Telegram and the Issuer.

JX14, JX15 at 2.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 174.

       175.   The Round 1 Risk Factors’ fifth paragraph was titled “Risks Associated with the

Development and Launch of the TON Blockchain.” JX14 at 2; JX15 at 3.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 175.

       176.   The Risks Associated with the Development and Launch of the TON Blockchain

paragraph read as follows:

       The TON Blockchain (which for purposes of these risk factors, includes the TON
       “light wallet”) has not yet been developed and its development will require
       significant capital, the expertise of Telegram’s management and substantial time
       and effort by skilled developers and other parties. Telegram may not retain the
       services of developers with the technical skills and expertise needed to
       successfully develop the TON Blockchain and progress it to a successful launch.
       In addition, even if the TON Blockchain is successfully developed and launched,
       there can be no assurance that the TON Blockchain will function as intended or
       that it will be able to sustain long-term operation of Grams or other large scale D-
       apps or cryptocurrencies. Although Telegram intends for the TON Blockchain to
       have the features and specifications set forth in the “Telegram Open Network”
       technical white paper (the “Technical White Paper”), changes to such features
       and specifications may be made for any number of reasons. There can be no
       assurance that the TON Blockchain or Grams will function as described in the
       Technical White Paper or will be launched according to the milestones set forth in
       the “Roadmap” section of the [relevant] Primer.

       Telegram plans to incorporate various technology solutions into the TON
       Blockchain, including, but not limited to, the various components of the TON

                                               57
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6161ofof144
                                                                          144



       Platform, infinite sharding, instant hybercube routing, 2-D distributed ledgers and
       proof-of-stake approach (each as described in the “Telegram Open Network
       (TON)” section of the [relevant] Primer). Some or all of these technology
       solutions may be new and/or relatively untested. There is significant risk to
       building and implementing such new technologies that may have never been used,
       or that are being used in different ways. There is no guarantee that such
       technologies will operate as intended or as described in the Technical White Paper
       or the [relevant] Primer or will be launched according to the milestones set forth
       in the “Roadmap” section of the [relevant] Primer.

JX14 at 2-3; JX15 at 3.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 176.

       177.   The Risk Factors’ twelfth paragraph was titled “Risks Associated With

Integrating the TON Blockchain and Telegram Messenger.” JX14, JX15 at 5.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 177.

       178.   The Risks Associated With Integrating the TON Blockchain and Telegram

Messenger paragraph read as follows:

       Although Telegram intends to integrate the TON Blockchain with Telegram
       Messenger as described in the “Telegram Messenger-TON Integration” section of
       the [relevant] Primer, Telegram may be unable to achieve the intended technical
       integration between the TON Blockchain and Telegram Messenger on the terms
       described in the [relevant] Primer. As a result, adoption of Grams as a form of
       currency within Telegram Messenger’s existing ecosystem may be more limited
       than anticipated.

JX14 at 5; JX15 at 6.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 178.

       179.   The Risk Factors’ thirteenth paragraph was titled “Risks Associated With The

Offer and Sale of Grams.” JX14, JX15 at 6.



                                               58
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6262ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 179.

       180.    The Risks Associated With The Offer and Sale of Grams paragraph contained the

following disclosures:

       Telegram and the Issuer intend to complete the . . . sale in two stages, as described
       in the “Token Distribution” section of the [relevant] Primer.

       ***

       Grams are intended to act as a medium of exchange between users in the TON
       ecosystem. Grams are not investment products. There should be no expectation
       of future profit or gain from the purchase or sale of Grams. Grams do not
       represent (i) any equity or other ownership interest in Telegram or the Issuer,
       (ii) any rights to dividends or other distribution rights from Telegram or the Issuer
       or (iii) any governance rights in Telegram or the Issuer.

JX14, JX15 at 6.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 180.

       181.    The Risk Factors’ fourteenth paragraph was titled “Risk of Price Volatility.”

JX14 at 6; JX15 at 7.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 181.

       182.    The Risk of Price Volatility paragraph explained that the price of Grams would be

subject to market forces, stating as follows:

       The prices of cryptocurrencies have historically been subject to dramatic
       fluctuations and are highly volatile, and the market price of Grams may also be
       highly volatile. Several factors may influence the market price of Grams,
       including, but not limited to:

           •   Global supply of cryptocurrencies, both with respect to the number of
               different cryptocurrencies and the supply of each individual
               cryptocurrency;

                                                59
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6363ofof144
                                                                          144




           •   Global demand for cryptocurrencies, which can be influenced by the
               growth of acceptance of cryptocurrencies as payment for goods and
               services, the security of online cryptocurrency exchanges and digital
               wallets that hold cryptocurrencies, the perception that the use and holding
               of cryptocurrencies is safe and secure, and the regulatory restrictions on
               their use;

           •   Changes in software, software requirements or hardware requirements
               underlying blockchain technologies;

           •   Fiat currency withdrawal and deposit policies of cryptocurrency
               exchanges on which cryptocurrencies may be traded and liquidity on such
               exchanges;

           •   Interruptions in service from or failures of major cryptocurrency
               exchanges;

           •   Investment and trading activities of large investors, including private and
               registered funds, that may directly or indirectly invest in cryptocurrencies;

           •   Monetary policies of governments, trade restrictions, currency
               devaluations and revaluations; and

           •   Regulatory measures, if any, that affect the use of cryptocurrencies.

       A decrease in the price of a single cryptocurrency may cause volatility in the
       entire cryptocurrency industry and may affect other cryptocurrencies, including
       Grams. For example, a security breach that affects investor or user confidence in
       Bitcoin or Ethereum may affect the industry as a whole and may also cause the
       price of Grams and other cryptocurrencies to fluctuate.

JX14 at 6-7; JX15 at 7; JSF ¶ 170.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 182.

       183.    The Risk Factors’ fifteenth paragraph was titled “Risks Associated with the Issuer

and Use of Funds.” JX14 at 7.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 183.


                                                60
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6464ofof144
                                                                          144



       184.   The Risks Associated with the Issuer and Use of Funds paragraph read as follows:

       Telegram expects the Issuer to transfer all or a significant portion of the funds
       generated by the token sale to Telegram. While Telegram and the Issuer intend to
       use the funds as described in the “Use of Funds” Section of the [relevant] Primer,
       there is no restriction on Telegram’s or the Issuer’s use of the funds generated
       from the token sale or on Telegram’s ability to transfer those funds to, or make
       payments for the benefit of, its affiliates. There can be no assurance that the
       Issuer or Telegram will have sufficient funds to make payments of any
       Termination Amount (as defined in the Purchase Agreements) as and when
       required under the terms of the Purchase Agreements. Neither Telegram nor the
       Issuer has any fiduciary or other obligation to use the funds generated by the
       token sale for the benefit of the purchasers, except as otherwise expressly
       provided in the Purchase Agreements in connection with Telegram’s and the
       Issuer’s contingent obligation to repay any Termination Amount.

JX14 at 7; JX15 at 7-8.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 184.

       185.   The Risk Factors’ sixteenth paragraph was titled “Risk Associated with the TON

Foundation.” JX14, JX15 at 8.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 185.

       186.   The Risks Associated with the TON Foundation paragraph read as follows:

       Over time, Telegram intends to establish the TON Foundation and to transfer
       responsibilities related to TON and the TON Reserve to the TON Foundation, as
       described in the “Governance” section of the [relevant] Primer. There is,
       however, no timetable for the establishment of the TON Foundation or the
       transfer of the responsibilities related to TON and the TON Reserve to the TON
       Foundation, and it is possible that the TON Foundation may never be established
       or that the responsibilities and/or assets transferred to the TON Foundation may
       differ from current expectations.

JX14, JX15 at 8.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 186.

                                              61
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6565ofof144
                                                                          144




       E.      The Purchase Agreements

       187.    Telegram initially contemplated a public offering of Grams following the Private

Placement. JSF ¶ 39.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 187, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       188.    Given the legal uncertainty surrounding public offerings of digital assets,

however, Telegram “decided that [it] should take a safer, as safe as possible approach and deal

only with highly sophisticated institutional investors in a proper, organized private placement.”

Drylewski Ex. 7, Parekh Dep. at 28:10-14.

               Commission Response: The Commission disputes the assertion contained in

paragraph 188 on the ground that the phrase “proper, organized private placement” is a legally

incorrect characterization of the Offering. Subject to and without waving this objection and

dispute, and without waiving its right to challenge the credibility of these witnesses, the

Commission does not controvert that the cited individuals testified to the cited statement.

       189.    Defendants ultimately determined that they would sell the right to receive Grams

to Private Placement purchasers using the Purchase Agreements. JSF ¶ 40.

               Commission Response: The Commission objects to the phrases “right to receive

Grams” and “Private Placement” and disputes the assertions contained in Paragraph 189 on the

ground that they incorrectly state what was sold to the Initial Purchasers and the legal status of

the Offering. In addition, JSF ¶ 40 does not use the objected-to phrases. Subject to and without

waving these objections and disputes, the Commission does not dispute that Defendants sold

Grams to the Initial Purchasers pursuant to the Purchase Agreements.


                                                 62
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6666ofof144
                                                                          144



       190.   Defendants used separate Purchase Agreements for each round of the Private

Placement: one for Round 1 (the “Round 1 Purchase Agreements”) and one for Round 2 (the

“Round 2 Purchase Agreements”). JSF ¶¶ 40, 85-86.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 190, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       191.   At the time of the Private Placement, the Purchase Agreements were the only

physical instrument in existence that represented any interest in Grams. See JX11, Round 1

Purchase Agreement; JX12, Round 2 Purchase Agreement § 6.3(f).

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 191, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       192.   Defendants distributed the Purchase Agreements to certain potential purchasers

who completed indications of interest. JSF ¶ 82, 92.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 192.

       193.   The Purchase Agreements contained, among other things, the following legend:

       NOTICE TO RESIDENTS OF THE UNITED STATES

       THE OFFER AND SALE OF THIS SECURITY HAS NOT BEEN
       REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
       AMENDED (THE “U.S. SECURITIES ACT”), OR UNDER THE
       SECURITIES LAWS OF ANY U.S. STATES. THIS SECURITY MAY NOT BE
       OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
       HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
       REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR IN
       A TRANSACTION EXEMPT FROM THE REGISTRATION
       REQUIREMENTS OF THE U.S. SECURITIES ACT AND APPLICABLE
       STATE SECURITIES LAWS.

                                               63
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6767ofof144
                                                                          144




JX11, JX12 at 1 (emphasis original).

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 193.

       194.    As explained in the Purchase Agreements, the Purchase Agreements were

designed to allow Defendants “to create and issue a new cryptocurrency called ‘Grams’

(‘Tokens’) following the development and launch of a new blockchain platform (the ‘TON

Network’)” and the Private Placement purchasers to “subscribe for Tokens.” JX11 at 7

(emphasis original); JX12 at 11 (emphasis original).

               Commission Response: The Commission objects to the term “cryptocurrencies”

on the ground that it is vague and ambiguous and objects to the phrase “Private Placement” on

the ground that it is a legally incorrect characterization of the Offering. Subject to and without

waiving these objections, the Commission does not controvert that the documents referenced in

Paragraph 194 contain the quoted phrases.

       195.    Per the Round 1 Purchase Agreements, the issuance of Grams “is conditional

upon the satisfaction by the [Private Placement] Purchaser or waiver by [TON] Issuer of the

following conditions precedent:

       (a) the Purchaser executing and delivering to the Issuer an executed Rep Letter, a
       completed KYC Form and such other documents relating to this Purchase
       Agreement as the Issuer may reasonably request;

       (b) the Purchaser having satisfied its obligations under clause 2.2;

       (c) the Purchaser having provided to the Issuer a network address to which the
       Tokens comprising the Purchaser’s Token Allocation shall be issued pursuant to
       clause 2.1; provided that if the Purchaser has not provided a network address to
       the Issuer in accordance with this clause 3(c) on or prior to the date that is twenty-
       four months following the Network Launch Date, the obligation of the Issuer to
       deliver Tokens to the Purchaser hereunder shall cease and the Issuer shall have no
       further obligations to the Purchaser hereunder; and

                                                 64
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6868ofof144
                                                                          144




       (d) the Purchaser’s Warranties remaining true, accurate and not misleading on the
       Network Launch Date.

JX11 § 3.

               Commission Response: The Commission objects to the phrase “Private

Placement” on the ground that it is a legally incorrect characterization of the Offering. Subject

to and without waiving this objection, the Commission does not controvert that the document

referenced in Paragraph 195 contains the quoted phrases except for the inserted phrase “Private

Placement” before “Purchaser.”

       196.    The Rep Letters referenced in the Round 1 conditions precedent was attached to

the Round 1 Purchase Agreements. JSF ¶ 89.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 196.

       197.    The Round 2 Purchase Agreements contained similar conditions precedent:

       (a) the Purchaser executing and delivering to the Issuer (i) a completed Rep Letter
       Questionnaire; (ii) all executed Rep Letters required pursuant to the Rep Letter
       Questionnaire or otherwise required by the Issuer in its sole discretion; (iii) a
       completed KYC Form; and (iv) such other documents relating to this Purchase
       Agreement as the Issuer may reasonably request (including, but not limited to, a
       certification that neither the Purchaser nor any Purchaser Investor has breached
       any provision of this Purchase Agreement, including, but not limited to, clause
       10);

       (b) the Purchaser having satisfied its obligations under clause 2.2;

       (c) the Purchaser having provided to the Issuer a network address to which the
       Tokens comprising the Purchaser’s Token Allocation shall be issued pursuant to
       clause 2.1; provided that if the Purchaser has not provided a network address to
       the Issuer in accordance with this clause 3(c) on or prior to the date that is twenty-
       four months following the Network Launch Date, the obligation of the Issuer to
       deliver Tokens to the Purchaser hereunder shall cease and the Issuer shall have no
       further obligations to the Purchaser hereunder; and




                                                65
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page6969ofof144
                                                                          144



       (d) the Purchaser’s Warranties remaining true, accurate and not misleading on the
       Network Launch Date.

JX12 § 3.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 197.

       198.   Telegram distributed the Rep Letters referenced in the Round 2 conditions

precedent alongside (but not attached to) the Round 2 Purchase Agreements. Drylewski Ex. 11,

Rep Letter Questionnaire.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 198.

       199.   Private Placement purchasers agreed to a series of “Warranties and Undertakings”

in the Purchase Agreements. JX11, JX12 § 6.

              Commission Response: The Commission objects to the phrase “Private

Placement” but does not otherwise controvert the assertions contained in Paragraph 199.

       200.   As part of these Warranties and Undertakings, the Private Placement purchasers

warranted that they understood and expressly accepted the following:

       (a) the Purchaser has read and understands the [relevant] Primer, as well as the
       “Technical White Paper” attached as Appendix A thereto and the “Risk Factors”
       attached as Appendix B thereto;

       (b) this Purchase Agreement and the Tokens involve significant risks, all of which
       the Purchaser fully and completely acknowledges and assumes, including, but not
       limited to, the risk that the Tokens may decrease in value over time and/or lose all
       monetary value and the other risks listed in Appendix B to the [relevant] Primer;

       (c) a significant portion of the funds generated by this Purchase Agreement and
       the . . . Purchase Agreements are expected to be retained by the Parent for its own
       purposes rather than committed solely to the development and launch of the TON
       Network;




                                               66
Case
 Case1:19-cv-09439-PKC
       1:19-cv-09439-PKC Document
                          Document247-1
                                   99 Filed
                                        Filed01/21/20
                                              07/01/20 Page
                                                        Page7070ofof144
                                                                     144



 (d) . . . no federal or state agency or any other Governmental Authority has passed
 on or made any recommendation or endorsement of this Purchase Agreement or
 the Tokens or the fairness or suitability of the investment in the Tokens, nor has
 any Governmental Authority passed upon or endorsed the merits of this offering;

 (e) the Tokens will be created and delivered to the Purchaser at the sole risk of the
 Purchaser on an “as is” basis;

 (f) the Purchaser has not relied on any representations or warranties made by the
 Issuer or the Parent outside of this Purchase Agreement, including, but not limited
 to, conversations of any kind, whether through oral or electronic communication,
 or any white paper or primer;

 (g) the Purchaser bears sole responsibility for any taxes as a result of the matters
 and transactions the subject of this Purchase Agreement, and any future
 acquisition, ownership, use, sale or other disposition of Tokens (each a “relevant
 matter”) held by or on behalf of the Purchaser. To the extent permitted by law,
 the Purchaser agrees to indemnify, defend and hold the Issuer, the Parent and any
 of their respective Affiliates, employees or agents (including developers, auditors,
 contractors or founders) harmless on an after-tax basis for any claim, liability,
 assessment or penalty with respect to any taxes (other than any net income taxes
 of the Issuer that result from the Issuance) associated with or arising from any
 relevant matter;

 (h) the Purchaser is not entitled, as a Party to this Purchase Agreement, to vote or
 receive dividends or be deemed the holder of shares of the Issuer or the Parent for
 any purpose, nor will anything contained herein be construed to confer on the
 Purchaser, as such, any of the rights of a shareholder of the Issuer or the Parent or
 any right to vote for the election of directors or upon any matter submitted to
 shareholders at any meeting thereof, or to give or withhold consent to any
 corporate action or to receive notice of meetings, or to receive subscription rights
 to purchase shares of the Issuer or the Parent or otherwise;

 (i) each of the Issuer and the Parent retains all right, title and interest in all of their
 respective intellectual property, including, without limitation, inventions, ideas,
 discoveries, software, processes, marks, methods, information and data, whether
 or not protectable by patent, copyright or trademark. The Purchaser may not use
 any of the Issuer’s or the Parent’s intellectual property for any reason without the
 Issuer’s or the Parent’s prior written consent. Notwithstanding the foregoing, use
 by the Purchaser of Telegram Messenger in accordance with the terms and
 conditions thereof shall not be a violation of this clause 6.3(i);

 (j) none of the documentation prepared by the Issuer or the Parent in connection
 with the Issuance or the development of the TON Network will constitute a
 Prospectus for the purposes of the Prospectus Directive and no Prospectus will be



                                             67
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page7171ofof144
                                                                           144



       prepared, approved by any competent authority or published for the purposes of
       the Prospectus Directive; and

       (k) the Parent may transfer responsibility for the further development and
       maintenance of the TON Network to a not-for-profit organization [expected to be]
       called the “TON Foundation” at such point in time and on such terms as the
       Parent shall determine in its sole discretion.

JX11, JX12 § 6.3.

               Commission Response: The Commission objects to the phrase “Private

Placement” but does not otherwise controvert the assertions contained in Paragraph 200.

       201.    The Purchase Agreements further provided that they “will automatically terminate

upon the earlier of:

       (a) the Issuance;

       (b) the occurrence of a Dissolution Event prior to the Deadline Date (as defined
       below); and

       (c) 31 October 2019 (the “Deadline Date”), if the Network Launch has not
       occurred as of such date,

       provided that . . . if the Purchase Agreement is terminated under clause 7.1(b) or
       7.1(c), the Issuer and the Parent shall be jointly and severally liable to the
       Purchaser for the payment of the Termination Amount upon the occurrence of a
       Dissolution Event or immediately following the Deadline Date, as applicable.
       Any Termination Amount shall be paid in U.S. Dollars, unless otherwise agreed
       by the Parties.

JX11, JX12 § 7.1.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 201.


       202.    Effective October 23, 2019, a majority of the Private Placement purchasers

consented to amend the Purchase Agreements to extend the Deadline Date (as defined in the




                                               68
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7272ofof144
                                                                          144



Purchase Agreements) from October 31, 2019, to April 30, 2020. Drylewski Ex. 7, Parekh Dep.

at 194:15-195:11.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 202, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       203.   The Round 1 Purchase Agreement included a “Lock-Up” clause, which stated that

Private Placement purchasers in Round 1 could not:

       (a)    offer, pledge, sell, . . . or otherwise transfer or dispose of, directly or
              indirectly, the investment contract represented by this Purchase
              Agreement or any Tokens . . .; or

       (b)    enter into any swap or other agreement that transfers, in whole or in part,
              any of the economic consequences of ownership of the investment
              contract represented by this Purchase Agreement or any Tokens,

       . . . provided, however, that:

              (i)      one-quarter of the Token Allocation shall be released from the
                       restrictions in this clause 10 on the date that is three months
                       following the Network Launch Date;

              (ii)     one-quarter of the Token Allocation (which, when added to the
                       Tokens released under paragraph (i) above, equals one-half of the
                       Token Allocation) shall be released from the restrictions in this
                       clause 10 on the date that is six months following the Network
                       Launch Date; and

              (iii)    one-quarter of the Token Allocation (which, when added to the
                       Tokens released under paragraphs (i) and (ii) above, equals three-
                       quarters of the Token Allocation) shall be released from the
                       restriction in this clause 10 on the date that is 12 months following
                       the Network Launch Date.

JSF ¶ 95; JX11 § 10.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 203, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

                                                 69
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7373ofof144
                                                                          144



       204.   The Round 2 Purchase Agreement did not contain the “Lock-Up” clause that was

included in the Round 1 Purchase Agreement. JSF ¶ 93.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 204.

       205.   The Purchase Agreements contained an express restriction on assignments. JX11

§ 11; JX12 § 10.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 205.

       206.   The Round 1 Assignment Clause read as follows:

       11.1 Subject to clauses 11.2 and 11.3, no Party may assign the benefit of this
       Purchase Agreement (in whole or in part) or transfer, declare a trust of, pledge or
       otherwise dispose of in any manner whatsoever its rights and obligations under
       this Purchase Agreement or subcontract or delegate in any manner whatsoever its
       performance under this Purchase Agreement (each of the above, a “dealing”)
       without the prior written consent of the Purchaser, in the case of a dealing by the
       Issuer or the Parent, or the Issuer and the Parent, in the case of dealing by the
       Purchaser.

       11.2 The Issuer and the Parent shall be entitled, without the consent of the
       Purchaser, after having given no less than three Business Days’ prior written
       notice to the Purchaser, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all their respective obligations and liabilities
       under this Purchase Agreement (i) to any of their respective Affiliates; or (ii) in
       connection with a reorganisation of the Issuer or the Parent (including a change in
       the domicile or jurisdiction of incorporation of the Issuer or the Parent).

       11.3 The Purchaser shall be entitled, without the consent of the Issuer or the
       Parent, after having given no less than three Business Days’ prior written notice to
       the Issuer and the Parent, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all its obligations and liabilities under this
       Purchase Agreement to any of its Affiliates (an “Assignee”), provided that the
       Assignee: (i) undertakes in writing to the Issuer and the Parent to be bound by the
       Purchaser’s obligations and liabilities under this Purchase Agreement; (ii)
       warrants in writing to the Issuer and the Parent that each of the Purchaser’s
       Warranties is true, accurate and not misleading as at the date of the assignment or
       transfer with respect to itself (as if each reference to the Purchaser is construed as



                                                70
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7474ofof144
                                                                          144



       a reference to the Assignee); and (iii) delivers such other documents to the Issuer
       relating to this Purchase Agreement as the Issuer may reasonably request.

JX11 § 11 (emphasis original).

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 206.

       207.   The Round 2 Assignment Clause read as follows:

       10.1 Subject to clause 10.4, the Purchaser agrees and undertakes that during the
       Restricted Period it shall not, without the prior written consent of the Issuer and
       the Parent:

              (a) offer, pledge, sell, contract to sell, sell any option or contract to
              purchase, purchase any option or contract to sell, grant any option, right or
              warrant to purchase, or otherwise transfer, encumber or dispose of,
              directly or indirectly (through a direct or indirect transfer, encumbrance or
              disposition of any interest in any entity, contract or otherwise), the
              investment contract represented by this Purchase Agreement (or any
              interest therein) or any Tokens, or any securities convertible into or
              exercisable or exchangeable for the investment contract represented by
              this Purchase Agreement (or any interest therein) or any Tokens, or
              publicly disclose the intention to make any such offer, sale, pledge or
              disposition; or

              (b) enter into any swap or other agreement that transfers, directly or
              indirectly, in whole or in part, any of the economic consequences of
              ownership of the investment contract represented by this Purchase
              Agreement (or any interest therein) or any Tokens, whether any such
              transaction described in paragraphs (a) or (b) of this clause 10.1 is to be
              settled by delivery of the investment contract represented by this Purchase
              Agreement (or any interest therein) or any Tokens, in cash or otherwise.

       10.2 Subject to clauses 10.3 and 10.4, no Party may assign the benefit of this
       Purchase Agreement (in whole or in part) or transfer, declare a trust of, pledge or
       otherwise dispose of in any manner whatsoever its rights and obligations under
       this Purchase Agreement or subcontract or delegate in any manner whatsoever its
       performance under this Purchase Agreement (each of the above, a “dealing”)
       without the prior written consent of the Purchaser, in the case of a dealing by the
       Issuer or the Parent, or the Issuer and the Parent, in the case of dealing by the
       Purchaser.

       10.3 The Issuer and the Parent shall be entitled, without the consent of the
       Purchaser, after having given no less than three Business Days’ prior written

                                                71
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7575ofof144
                                                                          144



       notice to the Purchaser, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all of their respective obligations and liabilities
       under this Purchase Agreement (i) to any of their respective Affiliates; or (ii) in
       connection with a reorganisation of the Issuer or the Parent (including a change in
       the domicile or jurisdiction of incorporation of the Issuer or the Parent).

       10.4 The Purchaser shall be entitled, without the consent of the Issuer or the
       Parent, after having given no less than three Business Days’ prior written notice to
       the Issuer and the Parent, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all its obligations and liabilities under this
       Purchase Agreement to any of its Affiliates (an “Assignee”), provided that the
       Assignee: (i) undertakes in writing to the Issuer and the Parent to be bound by the
       Purchaser’s obligations and liabilities under this Purchase Agreement; (ii)
       warrants in writing to the Issuer and the Parent that each of the Purchaser’s
       Warranties is true, accurate and not misleading as at the date of the assignment or
       transfer with respect to itself (as if each reference to the Purchaser is construed as
       a reference to the Assignee); and (iii) delivers such other documents to the Issuer
       relating to this Purchase Agreement as the Issuer or the Parent may reasonably
       request.

JX12 § 10 (emphasis original).

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 207.

       208.    The Purchase Agreements contained a Schedule 2, titled “Purchaser’s

Warranties.” JSF ¶ 89; JX11, JX12.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 208.

       209.    The Private Placement purchasers warranted, in part, the following to Defendants

under the Purchaser’s Warranties in the Round 1 Purchase Agreement:

       1. if the Purchaser is an entity, the Purchaser is validly formed, in existence and
       duly registered under the laws of its jurisdiction of formation;

       2. the Purchaser has the full legal capacity, power and authority to execute and
       deliver this Purchase Agreement and to perform its obligations hereunder;

       3. this Purchase Agreement will, when executed, constitute a legal, valid and
       binding obligation of the Purchaser, enforceable against the Purchaser in

                                                 72
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7676ofof144
                                                                          144



      accordance with its terms, except as limited by bankruptcy, insolvency or other
      laws of general application relating to or affecting the enforcement of creditors’
      rights generally and general principles of equity;

      4. the entry into this Purchase Agreement and the consummation of the
      transactions contemplated thereby is lawful under the laws of the jurisdiction of
      the Purchaser’s incorporation and the jurisdiction in which it operates (if
      different), and such purchase will not contravene any law, regulation or regulatory
      policy applicable to the Purchaser;

      5. it has been advised that the investment contract represented by this Purchase
      Agreement is a security and that the offers and sales thereof have not been
      registered under any country’s securities laws and, therefore, the investment
      contract represented by this Purchase Agreement cannot be resold except in
      compliance with each applicable country’s laws;

      6. the Purchaser is purchasing the Tokens for its own account and not with a view
      towards, or for resale in connection with, the sale or distribution thereof
      (provided, however, that by making the representations and warranties herein,
      except as set forth in this Purchase Agreement, the Purchaser does not agree to
      hold any of the Tokens for any minimum or other specific term and reserves the
      right to dispose of the Tokens at any time in accordance with applicable securities
      laws and the terms of this Purchase Agreement). The Purchaser does not presently
      have any agreement or understanding, directly or indirectly, with any Person to
      distribute any of the Tokens;

      7. the Purchaser is a sophisticated party with sufficient knowledge and experience
      in financial and business matters to evaluate properly the merits and risks of
      entering into this Purchase Agreement, including the merits and risks associated
      with subscribing for Tokens. The Purchaser understands that its investment
      hereunder and in the Tokens involves a high degree of risk. The Purchaser has
      conducted its own analysis and made its own decision to enter into this Purchase
      Agreement and agree to purchase the Tokens and has obtained such independent
      advice (including accounting, legal and tax advice) in this regard as it deemed
      appropriate; and the Purchaser has not relied in such analysis or decision on any
      Person other than its own independent representatives. The Purchaser and its
      representatives have been afforded the opportunity to make inquiries of the Issuer
      and/or the Parent. The Purchaser can afford a complete loss of its investment
      hereunder, should such loss occur, and without any financial hardship, should
      such loss occur;

JX11 Schedule 2.




                                               73
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7777ofof144
                                                                          144



               Commission Response: The Commission does not controvert the

assertions contained in Paragraph 209, except that it disputes Telegram’s legal conclusion

characterizing the Offering as a “Private Placement.”

       210.    The Round 2 Purchase Agreement contained identical Purchaser’s Warranties as

Round 1 above, except for the following:

       6. the Purchaser is entering into the investment contract represented by this
       Purchase Agreement and purchasing this security and the Tokens for its own
       account, not for the benefit of any other person (other than any Purchaser
       Investor) and not with a view towards, or for resale in connection with, the sale or
       distribution thereof (provided, however, that by making the representations and
       warranties herein, except as set forth in this Purchase Agreement, the Purchaser
       does not agree to hold any of the Tokens for any minimum or other specific term
       and reserves the right to dispose of the Tokens at any time in accordance with
       applicable securities laws and the terms of this Purchase Agreement). The
       Purchaser does not presently have any agreement or understanding, directly or
       indirectly, with any Person to distribute this security or any of the Tokens;

JX12 Schedule 2.

               Commission Response: The Commission does not controvert the

assertions contained in Paragraph 210.

       211.    The Round 2 Purchase Agreement was labeled “PRIVATE &

CONFIDENTIAL” and included the following confidentiality clause:

       13.1 Subject to clause 13.2, the Purchaser agrees that:

               (a) the Purchaser shall, and shall cause its Affiliates and representatives
               and any Purchaser Investor to, (i) keep this Purchase Agreement and any
               other information provided to the Purchaser or its Affiliates or
               representatives or any Purchaser Investor by or on behalf of the Issuer or
               the Parent secret at all times, except with the prior written consent of the
               Issuer and the Parent, (ii) not disclose such information or allow such
               information to be disclosed in whole or in part to any third party without
               the prior written consent of the Issuer and the Parent, (iii) not use such
               information in whole or in part for any purpose other than in connection
               with the transactions contemplated by this Purchase Agreement, and (iv)
               undertake to take all reasonable measures to ensure the confidentiality of
               this Purchase Agreement and any other information provided to the

                                                74
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page7878ofof144
                                                                          144



              Purchaser or its Affiliates or representatives or any Purchaser Investor by
              the Issuer or the Parent; and

              (b) the Purchaser shall not, and shall cause its Affiliates and
              representatives and any Purchaser Investor to not, without the prior written
              consent of the Issuer and the Parent, use the Issuer or the Parent’s name or
              logo, or the name or logo of any of their Affiliates or representatives, in
              any manner or format (including in any reference in or links to websites,
              press releases or otherwise).

       13.2 Notwithstanding the obligations set forth in clause 13.1, the Purchaser may,
       without the prior written consent of the Issuer or the Parent, disclose to a third
       party this Purchase Agreement and any other information provided to the
       Purchaser or its Affiliates or representatives or any Purchaser Investor by or on
       behalf of the Issuer or the Parent to the extent required by applicable law
       (including any applicable rule or regulation or by subpoena, writ, warrant, order
       or directive of a court, arbitrator or governmental regulatory body, agency or
       authority), in which case the Purchaser shall (i) promptly notify the Issuer and the
       Parent of such requirement and cooperate with the Issuer and the Parent to limit
       the information disclosed to only such information that the Purchaser, as advised
       by counsel, is required by applicable law to disclose and (ii) seek to obtain a
       protective order over, or confidential treatment of, such information.

JX12 § 13 (emphasis original).

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 211.

       212.   Telegram intends to require each Private Placement purchaser to repeat its

representations at the launch of the TON Blockchain as a condition precedent to receiving any

allocation of Grams. Drylewski Ex. 2, Durov Dep. at 287:25-288:13.

              1.      Public Availability of the Private Placement Materials

       213.   The Round 1 Purchase Agreements prohibited Private Placement purchasers from

offering the Purchase Agreements or any Grams to others and from publicly disclosing the

intention to make any such offers. JSF ¶ 96.




                                                75
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page7979ofof144
                                                                           144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 213, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       214.    The Round 2 Purchase Agreements prohibited Private Placement purchasers from

offering the Purchase Agreements or any Grams to others and from publicly disclosing the

intention to make any such offers. JX12 § 10.1(a).

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 214, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       215.    The Round 2 Purchase Agreements required Round 2 Private Placement

purchasers not to disclose the information provided by the Defendants to any third parties absent

prior written consent of the Defendants. JSF ¶ 97.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 215, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       216.    Despite these restrictions by Telegram, the Private Placement Materials have

become public. JSF ¶ 98.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 216, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

       217.    Additionally, certain of the Private Placement Materials, including the Technical

Whitepaper, the Primers, and the Purchase Agreements, were placed on the Internet and, as such,

are accessible to the public at large. JSF ¶ 99.



                                                   76
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page8080ofof144
                                                                            144



                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 217, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

        218.    Telegram was careful not to publicly comment on any of these materials or

otherwise make any statements about the details of the anticipated project to the public,

particularly in light of the legal and regulatory uncertainty and the flexibility it had reserved

regarding those details. Drylewski Ex. 3; Drylewski Ex. 2, Durov Dep. at 23:10-25.

                Commission Response: The Commission objects to the phrases “otherwise make

any statements about the details of the anticipated project to the public” and “particularly in light

of the legal and regulatory uncertainty” in Paragraph 218 as vague and ambiguous. In addition,

the Commission disputes the assertions contained in Paragraph 218 on the ground that the cited

documents do not support such broad reaching assertions. Drylewski Ex. 3 is Telegram’s self-

serving Public Notice dated January 6, 2020 and is inadmissible by Telegram to prove that

Telegram did not publicly comment or otherwise make any statements at any point in time

regarding the TON project to the public. Nor is it admissible by Telegram to prove the alleged

motivations underlying Telegram’s decisions. The Commission does not controvert that Pavel

Durov testified that Telegram allegedly did not comment publicly on its work related to the TON

project, but reserves its right to challenge his credibility.

III.    DEVELOPMENT OF THE TON BLOCKCHAIN

        219.    The TON Blockchain was fully developed and ready to be launched as of October

31, 2019. Drylewski Ex. 7, Parekh Dep. at 169:5-8, 169:25-170:11; see also Drylewski Ex. 2,

Durov Dep. at 258:9-14 (describing the testing of the core components of the TON network as

complete).



                                                   77
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page8181ofof144
                                                                          144



               Commission Response: The Commission disputes the assertion that TON

Blockchain was fully developed and ready for launch as of October 31, 2019. First, the

testimony of Shyam Parekh cited does not support the assertion in Paragraph 219. Parekh

admitted that his understanding as to the status of the TON Blockchain in October 2019 was

second hand based on what Pavel Durov and Ilya Perekopsky told him. PX200, Parekh Tr. at

170:1-172:12. Parekh did not confirm with Durov prior to that communication going out that the

TON Blockchain was in fact ready to launch at the end of October 2019. Id. at 171:6-11.

Parekh’s role at Telegram was assisting in the Round One and Round Two fund raises by

interacting with potential and actual Initial Purchasers. PX14 (D.E. 81-14), Parekh Tr. at 19:11-

20:8. His background was in the financial services industry. Perekh Dep. Tr. at 11:9-13; 18. He

had no prior experience in coding for blockchains or the creation of digital assets. Id. at 23:1-10.

Perekopsky also had no firsthand knowledge of the status of the TON Blockchain. His role at

Telegram was also focused on assisting in the Round One and Round Two fund raises by

interacting with potential and actual Initial Purchasers. PX199, Perekopsky Tr. at 61:14-19;

69:4-21. He had no prior experience in coding for blockchains or the creation of digital assets.

Id. at 68:8-69:3; 69:4-21; 71:16-72:7.

       Similarly, the cited testimony of Pavel Durov does not support the assertion in Paragraph

219. Durov merely testified that as of the date of his deposition, January 8, 2020, the testing of

what he considered the core components of the TON network was complete but that testing of

certain additional functionality that, in his opinion, was not necessary but “would be nice to

have” but that “it’s still required” was ongoing. PX12 (D.E. 81-12), Durov Tr. at 258:9-15. That

testimony does not support the assertion that the TON Blockchain was fully developed and ready

to launch as of October 31, 2019.



                                                78
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page8282ofof144
                                                                          144



       220.    Defendants have reserved the right to change, modify or eliminate any aspects of

the TON Blockchain platform until its launch. Drylewski Ex. 9 at TLGRM-005-00005507 –

TLGRM-005-00005508, TLGRM-005-00005587 – TLGRM-005-00005588; Drylewski Ex. 2,

Durov Dep. at 159:18-160:3, 161:6-19.

               Commission Response: The Commission objects to this assertion on the ground

that the phrase “reserved the right” is vague and ambiguous. Subject to and without waiving this

objection, the Commission does not controvert the assertion contained in Paragraph 220 to the

extent that it refers to what the Defendants have stated.

       221.    From October 31, 2019 to the present, Defendants continued to undertake efforts

to develop certain features that could be used on the TON Blockchain. JSF ¶ 210.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 221.

       222.    These are “nice-to-have” features but not essential to the operation of the TON

Blockchain. Drylewski Ex. 2, Durov Dep. at 316:14-24.

       Commission Response: The Commission objects to this assertion in Paragraph 222 on the

ground that the phrase “nice-to-have” and the phrase “essential to the operation of the TON

Blockchain” are vague and ambiguous and it is also vague and ambiguous what “features” are

being referenced here. Subject to and without waving these objections, the Commission does not

controvert the fact that Defendants undertook efforts to develop some features that could be used

on the TON Blockchain after October 31. 2019. However, because the Defendants fail to

identify what features they are referring to, the Commission disputes that these non-specified

features were “non-essential” to the operation of the TON Blockchain.




                                                 79
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8383ofof144
                                                                           144



       223.    After the launch of the TON Blockchain, Defendants will have no obligation to

develop TON Blockchain applications. JSF ¶ 172; Drylewski Ex. 2, Durov Dep. at 358:13-24.

               Commission Response: The Commission objects to this assertion in Paragraph

223 on the ground that the words “obligation” and “applications” are vague and ambiguous. The

Commission also disputes the assertions contained in Paragraph 223 on the ground that the cited

evidence does not support this assertion. JSF ¶ 172, in relevant part, states only that (1)

Telegram issued a statement to the public on January 6, 2020 that: “it is under no obligation or

commitment to develop any applications after launch of the TON Blockchain”; and (2) “The

Offering Materials do not explicitly require Telegram to establish the TON Foundation or

transfer any money or Grams to it.” Telegram’s January 6, 2020 statement that it has no

obligation to do something is not evidence that it in fact has no such obligation, particularly in

light of Telegram’s numerous prior statements to the Initial Purchasers regarding what it planned

to do to develop and support the TON Blockchain before and after its launch. That the Offering

Materials do not explicitly require Telegram to establish the TON Foundation or transfer money

or Grams to it is also not proof that it Telegram has no such obligation and is certainly not proof

that it has no obligation to develop any TON Blockchain applications.

       Finally, the cited reference to Pavel Durov’s testimony in Paragraph 222 also does not

support this assertion, because Durov merely testified to Telegram’s “view” of its obligations

under the Purchase Agreement. (PX12 (D.E. 81-12), Durov Tr. at 358:13–20.) Telegram’s self-

serving “view’ of its obligations is not dispositive of what its obligations in fact are.

       224.    To the contrary, Defendants made representations to investors at all times that

they were not required to, and indeed may not, make any additional efforts with respect to the




                                                  80
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page8484ofof144
                                                                          144



development of the TON Blockchain following its launch. Drylewski Ex. 3; see also Drylewski

Ex. 2, Durov Dep. at 257:16-21, 266:22-25; JX11 § 7.1.

               Commission Response: The Commission objects to the assertions in Paragraph

224 on the grounds that the phrases “at all times” and “were not required to” are vague and

ambiguous. The Commission further disputes the assertions contained in Paragraph 224 on the

grounds that the cited evidence does not support the assertions. Drylewski Ex. 3 is Telegram’s

eleventh hour public statement issued on January 6, 2020 and cannot support the assertion that

Telegram made certain representations to investors “at all times.” Similarly, in his cited

testimony, Durov merely testified to what his expectation was regarding the Telegram’s

expenditure of funds post-launch (PX12 (D.E.81-12) Durov Tr. at 257:16-21); and that the

Offering materials reserved for Telegram “a very large degree of flexibility” (id. at 266:6-14)

such that, in his view, it was made clear to investors that the degree of Telegram’s involvement

post-launch would be limited (id. at 266:22-25). But telling investors that Telegram reserved a

“very large degree of flexibility” is not evidence they may not make any additional efforts post-

launch and neither statement supports the assertion that investors were told at all times that

Telegram had no obligation to make any additional efforts post-launch of the TON Blockchain.

       Finally, JX11 § 7.1 also does not support the assertions in Paragraph 224. It merely

provides, in relevant part, that the Purchase Agreement will automatically terminate upon

issuance of the Grams, the occurrence of a dissolution event prior to the deadline date, or the

deadline date, which is defined as October 31, 2019.

       A.      The TON Foundation and TON Reserve

       225.    Defendants informed some potential and all actual Private Placement purchasers

that they intended to establish an entity called the TON Foundation, which, if established, will be

a not-for-profit organization. JSF ¶ 147.
                                                 81
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8585ofof144
                                                                           144



                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 225, except that it disputes Telegram’s legal conclusion characterizing

the Offering as a “Private Placement.”

         226.   Defendants have not yet decided whether to establish the TON Foundation. JSF

¶ 149.

                Commission Response: The Commission disputes the assertion contained in

Paragraph 226 on the ground that the cited reference does not support the assertion. JSF ¶ 149

merely states that Defendants have not yet determined the details of the TON Foundation and

have communicated to the public that it will not be established at the launch of the TON

Blockchain and may never be established. Given Telegram’s documented history of changing

representations as to what it may or may not do regarding the TON Blockchain, its current self-

serving litigation-driven stated intentions is not reliable evidence as to what its true intentions are

with respect to the TON Foundation.

         227.   Defendants have communicated to the public that the TON Foundation may never

be established. JSF ¶ 149.

                Commission Response: Subject to and without waiving the objections and

disputes set forth in the Commission’s response to Paragraph 226, the Commission does not

controvert the assertions contained in Paragraph 227.

         228.   Defendants previously communicated to the Private Placement purchasers that the

TON Foundation may never be established. JSF ¶ 148.

                Commission Response: Subject to and without waiving the objections and

disputes set forth in the Commission’s response to Paragraph 226, the Commission does not




                                                  82
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8686ofof144
                                                                           144



controvert the assertions contained in Paragraph 228, except that it disputes Telegram’s legal

conclusion characterizing the Offering as a “Private Placement.”

       229.    From its inception, the TON Foundation was intended to “retain flexibility” so as

to comply with regulations. Drylewski Ex. 12, January 22, 2018 Email; JX14, JX15 ¶ 16.

               Commission Response: The Commission disputes the assertion in Paragraph 229

on the ground that the cited references do not support the assertion. JX14 and JX15 ¶ 16 do not

state that the TON Foundation was intended to “retain flexibility” or that any such intention was

“so as to comply with regulations.” And Drylewski Ex. 12, is a January 22, 2018 email by a

third party that is inadmissible hearsay as to what Telegram’s intentions may or may not be.

       230.    Pavel explained to an individual investor in 2018:

       We’ve talked a lot with [counsel] about our ideas re Foundation. While I was
       pushing it forward, their advice was clear – in times when the future (and current)
       regulation is uncertain, retain flexibility. It made a lot of sense to me, as it seems
       to go in line with the larger Telegram approach, which we employ not only on
       legal matters, but also on the engineering side and product-wise.

Drylewski Ex. 12.

               Commission Response: The Commission does not controvert the

assertions contained in Paragraph 230 to the extent that they accurately reflect what Pavel

testified to, but the Commission reserves its right to challenge the credibility of this

witness.

       231.    In the event the TON Foundation is never founded, the Grams allocated to it will

be locked for perpetuity. Drylewski Ex. 2, Durov Dep. at 269:9-17; Drylewski Ex. 5 at 5.

               Commission Response: The Commission does not controvert the

assertions contained in Paragraph 231 to the extent that they accurately reflect what Pavel

testified to, but the Commission reserves its right to challenge the credibility of this



                                                  83
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page8787ofof144
                                                                          144



witness. And Drylewski Ex. 5 at 5, is Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is

inadmissible and insufficient to support the assertion.

       232.    The TON Foundation will be directed by a board of directors called the TON

Foundation Board. JSF ¶ 153; Drylewski Ex. 5 at 3.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 232.

       233.    If established in the future, it is currently contemplated that the TON Foundation

Board will have five members. JSF ¶ 154; Drylewski Ex. 5 at 3.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 233.

       234.    Pavel and Nikolai Durov intend to be two of the TON Foundation Board

members. JSF ¶ 154; Drylewski Ex. 5 at 3.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 234.

       235.    As currently contemplated, the other members of the TON Foundation Board will

be independent directors with no connection to Telegram or its affiliates and with experience in

blockchain technology and/or TON. JSF ¶ 154; Drylewski Ex. 5 at 3.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 235.

       236.    If established in the future, it is currently contemplated that the TON Foundation

could publish non-binding opinions and research results regarding the TON Blockchain’s

development and policy. JSF ¶ 174.



                                                84
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8888ofof144
                                                                           144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 236.

       237.    If established in the future, it is currently contemplated that the TON Foundation

is expected to provide small incentives rewards of Grams to users of the TON Blockchain

platform to promote the consumptive use of Grams. JSF ¶¶ 155, 157; see also Drylewski Ex. 2,

Durov Dep. at 271:13-272:17.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 237.

       238.    If established in the future, it is currently contemplated that the TON Foundation

is expected to, in certain circumstances, sell Grams in the market in order to attempt to dampen

the upward volatility in the event that the free market price for Grams gets too high. JSF ¶¶ 152,

165-66, 211.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 238.

       239.    In the event that the market price of Grams exceeds the Reference Price, the TON

Foundation may elect (but is not required) to sell Grams from the TON Reserve where the lowest

acceptable bid price would be the Reference Price. JSF ¶¶ 165-66.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 239.

       240.    The Reference Price is determined by a formula based on the total number of

Grams in existence, which is set forth in Appendix A to the Technical Whitepaper. JSF ¶¶ 143-

44.




                                                85
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page8989ofof144
                                                                           144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 240.

       241.    The Reference Price of a Gram at the beginning of each round of the Private

Placement was computed as: 0.1 * en*10^-9, where n denotes the total number of Grams subscribed

for prior to that stage. JSF ¶ 144.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 241.

       242.    Defendants expect that the Reference Price of a Gram will be $3.62475487 at the

launch of the TON Blockchain. JSF ¶ 143.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 242.

       243.    The Reference Price does not bear any relationship to, or dictate in any way, the

free market price for Grams following launch of the TON Blockchain. JSF ¶ 171.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 243 on the grounds that the cited reference does not support these assertions. JSF

¶ 171 merely states that: “The Reference Price of Grams does not dictate the free market price of

Grams following the launch of the TON Blockchain.” That does not support the assertion that

the Reference Price bears no relationship to the free market price of Grams and, in fact, the

Reference Price does bear a relationship to and can have an impact on the market price of Grams.

Indeed, Telegram intended one of the purposes of the TON Foundation to be to impact the

market price of Grams by selling Grams into the market if the market price rose above the

Reference Price, which could lower the market price of Grams, and of buying Grams at no lower




                                                86
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9090ofof144
                                                                          144



than half the Reference Price if the market price fell below half the Reference Price, which

would raise the market price of Grams. See, e.g., JSF ¶¶ 165, 167; JX18 at 130.

       244.    The TON Foundation will not have any legal or technical ability to change the

TON Blockchain code, its validation processes or its parameters. Drylewski Ex. 2, Durov Dep.

at 264:5-25.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 244 on the grounds that the cited reference does not support the assertions. The cited

reference consists only of the testimony of Pavel Durov as to his opinion as to the future ability

of a TON Foundation that has not yet been created to change the operation of a TON Blockchain

that has not yet been launched. Telegram fails to set forth any admissible evidence to support the

assertion as to the future ability of a not–yet formed entity to impact a not-yet operational TON

Blockchain network.

       245.    None of the Grams held by the TON Foundation could be used for voting or

validating. Drylewski Ex. 2, Durov Dep. at 163:24-164:11, 276:10-277:4; Drylewski Ex. 13,

October 2, 2019 Email.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 245 on the grounds that the cited references do not support the assertions. The cited

references to the testimony of Pavel Durov and to an email from Telegram at most support the

assertion that Telegram does not currently intend for the TON Foundation to use Grams for

voting or validation, not that they could never be used for that purpose if either Telegram and/or

the TON Foundation subsequently decide to cause the TON Foundation use such Grams for

voting or validating.




                                                87
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9191ofof144
                                                                          144



       246.    The TON Foundation’s anticipated functions were modeled after, and are similar

to, the role the Ethereum Foundation plays with respect to the Ethereum blockchain. McKeon

Ex. 1 ¶¶ 129-34; Drylewski Ex. 2, Durov Dep. at 264:5-25.

               Commission Response: The Commission objects to the phrases “TON

Foundation’s anticipated functions,” “were modeled after,” “are similar too,” and “the role

Ethereum Foundation plays with respect to the Ethereum blockchain” on the grounds that they

are vague and ambiguous. The Commission also disputes the assertions contained in Paragraph

246 on the grounds that the references to the alleged role that the Ethereum Foundation plays

with respect to the Ethereum blockchain are based on conclusory, hearsay statements contained

in the McKeon report, which are inadmissible, and on the ground that citation to Durov’s

testimony merely refers to one anticipated function of the TON Foundation that is allegedly

similar to an Ethereum Foundation function, namely the ability to propose but ostensibly not

implement changes to the blockchain absent approval of a majority of “validators/parties.”

       247.    As originally contemplated, the TON Foundation would also have had the ability

to buy Grams from the market in order to attempt to prevent the price of Grams from getting too

low. JSF ¶¶ 165, 167.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 247.

       248.    Through discussions with the SEC, Defendants decided to remove the TON

Foundation’s Gram-buying function to alleviate concerns articulated by the SEC. JSF ¶ 168.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 248.




                                               88
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9292ofof144
                                                                          144



       249.   Telegram is willing to consider other changes to the TON Foundation’s functions

from what is currently contemplated or to forego the TON Foundation entirely. Drylewski Ex. 2,

Durov Dep. at 271:24-272:5; Drylewski Ex. 5 at 3.

       B.     Contemplated Launch and Creation of Grams

       250.   The initial supply of Grams will be set at 5 billion. JSF ¶ 138.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 250.

       251.   Telegram hopes that, after launch, Grams will achieve a wide user base, beyond

the Private Placement purchasers. JSF ¶ 139.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 251.

       252.   Following the launch of the TON Blockchain, the free market price of Grams will

be subject to the market forces of supply and demand. JSF ¶ 170; Drylewski Ex. 2, Durov Dep.

at 297:20-23; McKeon Ex. 1 ¶¶ 209-10, 215.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 252.

       253.   After launch, holders of Grams will be able to individually determine how to use

their Grams. See Drylewski Ex. 4 at 7; see also McKeon Ex. 1 ¶ 51.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 253.

       254.   Gram holders can individually decide to use the Grams, exchange them for fiat

currency, stake them, or simply hold them, among other uses. See Drylewski Ex. 4 at 7;

McKeon Ex. 1 ¶¶ 51, 63-68, 137, 154.



                                               89
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9393ofof144
                                                                          144



                Commission Response: The Commission does not controvert the assertions

contained in Paragraph 254, except to note that the minimum amount of Grams needed to “stake”

for validation is 100,000. JSF ¶ 125. The Commission also notes that there is no evidence in the

record of any actual “uses” of Grams post-launch and respectfully points the Court to the

Commission’s response to the Defendants 56.1 Statement at Paragraph 275.

         255.   Any profits that Gram holders achieve will be the result of their own decisions

(and market forces) and based on the timing of those decisions. Drylewski Ex. 7, Parekh Dep. at

70:6-71:4; McKeon Ex. 1 ¶¶ 209-10, 215.

                Commission Response: The Commission disputes the assertions contained in

Paragraph 255 on the grounds that the cited references do not support the assertions. In the cited

reference to his testimony, Parekh merely testified to his understanding that supply and demand

would set the market price of Grams independent of the reference price but he did not address

and did not exclude the possibility that supply and demand for Grams may be based on the

efforts of Telegram to develop the TON Blockchain and Telegram’s efforts to drive demand for

and the value of Grams. The cited references to the McKeon Report does not support the

assertions with any facts but instead consists solely of conclusory claims without any factual

basis to do so. The Commission further disputes the assertions in Paragraph 255 on the grounds

that Defendants have made significant managerial and entrepreneurial efforts to develop and

launch the TON Blockchain, e.g., JSF ¶¶ 1-7, such that any profits achieved will be principally

as a result of Telegram’s past and expected future efforts.

         C.     The TON Beta Version and Early Third Party Developments

         256.   Prior to the launch of the production version of the TON Blockchain, Telegram

made publicly available a test version of the TON Blockchain (the “Beta Test Version”). JSF

¶ 130.
                                                90
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9494ofof144
                                                                          144



              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 256.

       257.   Telegram began rolling out the Beta Test Version in March 2019 and gradually

added information over time until early September 2019. JSF ¶ 131.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 257.

       258.   Telegram completed rolling out of the beta-test network in early September 2019.

JSF ¶ 132.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 258.

       259.   The Beta Test Version enables third-party developers to view the TON

Blockchain’s open-source code and to develop and test certain applications and interfaces that

may be offered when the production version of the TON Blockchain launches. JSF ¶ 133.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 259.

       260.   The Beta Test Version is currently publicly available at the following domain:

https://test.ton.org/download.html. JSF ¶ 134.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 260.

       261.   The website includes open source code and step-by-step instructions regarding

how to create and test applications and smart contracts on the TON Blockchain. JSF ¶ 135.

              Commission Response: The Commission does not controvert the assertions

contained in Paragraph 261.



                                                 91
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page9595ofof144
                                                                           144



       262.    Anyone in the world can access the code and follow the instructions to build and

test smart contracts and applications for the TON Blockchain, as well as learn about the process

to become a TON validator. JSF ¶ 136.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 262, except to note that not the entirety of the TON Blockchain code

and/or related applications appears to be available.

       263.    As of November 22, 2019, tens of thousands of parties had downloaded the TON

Light Client and TON Light Wallet from the Beta Test website. Drylewski Ex. 4 at 12.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 263 on the grounds that the cited evidence, Telegram’s conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

and insufficient to support the assertion.

       264.    Defendants hosted a series of contests on Telegram called “TON Contests,” in

which they solicited submissions from third parties that could be used to improve the TON

Blockchain. Drylewski Ex. 4 at 12; see also Drylewski Ex. 2, Durov Dep. at 318:4-23.

               Commission Response: The Commission objects to the assertion contained in

Paragraph 264 on the grounds that Telegram’s reliance on its own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence; it is

inadmissible hearsay and insufficient to support the assertion. Subject to and without waiving

this objection, the Commission does not otherwise controvert the assertion contained in

Paragraph 264.

       265.    In response to the first stage of TON Contests, 66 parties submitted solutions and

41 parties produced working smart contracts. Drylewski Ex. 4 at 12.



                                                92
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page9696ofof144
                                                                           144



               Commission Response: The Commission disputes the assertion contained in

Paragraph 265 on the grounds that the cited evidence, its own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

hearsay and insufficient to support the assertion.

       266.    The submissions resulted in at least 50 new smart contracts for use in connection

with competing versions of four applications. Drylewski Ex. 4 at 12.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 266 on the grounds that the cited evidence, its own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

hearsay and insufficient to support the assertion.

       267.    The results of the first stage of the TON Contests are available at:

https://contest.com/blockchain. Drylewski Ex. 4 at 12.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 267 on the grounds that the cited evidence, its own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

hearsay and insufficient to support the assertion.

       268.    On December 7, 2019, Telegram announced the second stage of the TON

Contests. Drylewski Ex. 14, Telegram Contest Documents at 2.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 268.

       269.    Only winners from the first stage of the TON Contests can participate. Drylewski

Ex. 14 at 2.




                                                 93
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9797ofof144
                                                                          144



               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 269.

       270.    The goal of the second stage of the TON Contests is to “build one or two TON-

based smart-contracts (decentralized services) that can become popular with consumers.”

Drylewski Ex. 14 at 2.

               Commission Response: The Commission does not controvert that the stated goal

of the TON Contests is stated in Paragraph 270.

       271.    There are currently 27 submissions from 27 contestants for the second stage of the

TON Contests. Drylewski Ex. 15, Blockchain Contest, Stage 2.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 271 on the grounds that the document cited in support of the assertion is an

inadmissible hearsay document of unspecified origin, reliability, and authenticity.

       272.    Defendants anticipate that the smart contracts developed during the TON Contests

are likely to operate on the TON Blockchain at the time of its launch. Drylewski Ex. 4 at 12.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 272 on the grounds that the cited evidence, Telegram’s own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

hearsay and insufficient to support the assertion. The Commission also objects to the phrase

“smart contracts developed during the TON Contests” as vague and ambiguous on the ground

that it is not clear what specific smart contracts are encompassed by this phrase. The

Commission also disputes the assertions contained in Paragraph 272 on the grounds that it is not

a statement of fact subject to verification but rather pure speculation as to a future event, namely

that unspecified smart contracts are “likely” to operate on the TON Blockchain in the future.



                                                 94
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page9898ofof144
                                                                          144



        273.   There have been numerous public reports, websites, and articles regarding the

development of applications and services for the TON Blockchain. Drylewski Ex. 4 at 12.

               Commission Response: The Commission disputes the assertion contained in

Paragraph 273 on the grounds that the cited evidence, Telegram’s own conclusory response to an

interrogatory merely setting forth a chart summarizing and selectively characterizing certain

website claims of unknown origin and reliability, is inadmissible hearsay. Indeed, the cited

reference itself contains the caveat: “Without making any representations as to the accuracy or

completeness of the following…” See, e.g., Drylewski Ex. 4 at 12.

        274.   The following is a chart of public reports, websites and other resources regarding

the development or potential development of applications and uses for Grams and the TON

Blockchain by third parties:

 Name             Developer     Notes Based on Third Party         Link(s)
                                Description

 SOL2TVM          TON Labs      Tool to ensure contract            https://www.coindesk.com/teleg
 compiler                       compatibility between Ethereum     rams-blockchain-will-be-
                                platform and TON Virtual           compatible-with-ethereum-ton-
                                Machine                            labs-says

                                                                   https://cryptobriefing.com/telegr
                                                                   am-ton-labs/

                                                                   https://cointelegraph.com/news/
                                                                   report-telegrams-ton-
                                                                   blockchain-to-be-compatible-
                                                                   with-ethereum-dapps

                                                                   https://docs.ton.dev/86757ecb2/
                                                                   p/04a4ba
 LLVM             TON Labs      LLVM-based compiler designed       https://ton.dev/toolchain
 compiler                       to convert sources from multiple
                                high-level languages into its IR   https://docs.ton.dev/86757ecb2/
                                and then into TVM bytecode         p/04a4ba




                                                95
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page9999ofof144
                                                                         144



TON Labs        TON Labs      TON Labs proprietary                  https://ton.dev/node-se
Local Node                    implementation of TON Node
                                                                    https://docs.ton.dev/86757ecb2/
                                                                    p/04a4ba

TON Labs        TON Labs      CLI tool for streamlined usage        https://ton.dev/node-se
SDK
                                                                    https://docs.ton.dev/86757ecb2/
                                                                    p/04a4ba

TON Labs        TON Labs      Compiler kit with the latest          https://ton.dev/node-se
Toolchain                     versions of TON Labs LLVM and
                              Sol2TMV compilers                     https://docs.ton.dev/86757ecb2/
                                                                    p/04a4ba

Ton Labs Node   TON Labs      Provides a set of developer tools     https://ton.dev/node-se
SE                            to develop and compile smart
                              contracts in Solidity, C and C ++;
                              run, deploy and test contracts
                              locally using client libraries for
                              Rust, React Native, Web and
                              Node.js; and make various
                              queries to key blockchain objects
                              using GraphQL protocol with
                              subscription options


Button Wallet   Button        Wallet that supports BTC, ETH,        https://www.forbes.com/sites/bil
                              LTC, BCH, ETC, Waves, Stellar         lybambrough/2019/08/26/telegr
                              Lumens (XLM) and ERC-20               ams-300-million-users-could-
                              tokens; will facilitate exchange of   soon-be-trading-bitcoin-and-
                              Grams for other cryptocurrencies      cryptodespite-serious-security-
                                                                    warning/#1aa7fb523fe9

                                                                    https://buttonwallet.com/

Mercuryo Pay    Mercuryo      Allows customers to pay with          https://mercuryo.io/business/acq
                              BTC & ETH; will process Grams         uiring/
                              once TON Blockchain launches


AdGram          AdGram        Advertising platform that allows      https://adgram.io/
                              advertisers to create advertising
                              campaigns and channel owners to
                              monetize their audience

BeProducers     BeProducers   Facilitates production of films for   https://beproducer.pro/news-
                              Gram holders                          and-analytics/d1f08a5e-262f-
                                                                    48d3-87be-020530e2317d



                                              96
   Case
    Case1:19-cv-09439-PKC
          1:19-cv-09439-PKC Document
                             Document247-1
                                      99 Filed
                                           Filed01/21/20
                                                 07/01/20 Page
                                                           Page100
                                                                100ofof144
                                                                        144



TON dApps     CryptoBazar   Includes pre-selected projects to   https://ton.cryptobazar.io/
Marketplace                 be launched on TON Blockchain

Drimsim SIM   Drimsim       Universal SIM and mobile            https://m.facebook.com/334908
              Global        expense card                        950536095/posts/43290581740
                                                                3074?d=n&substory_index=0&
                                                                sfns=mo

                                                                https://twitter.com/drimsimglob
                                                                al/status/1197175207649304577
                                                                ?s=21

                                                                https://blog.drimsim.com/drimsi
                                                                m-budet-prinimat-crypto-gram

Denim         Denim         Dating application for TON          https://dcntrlzd.app/2019/11/17/
                            Blockchain                          denim/

Unovis        Unovis        Marketplace for art using TON       https://dcntrlzd.app/2019/10/23/
              Forum         Blockchain                          unovis/

DareApp       Eristica      Mobile video platform               https://dcntrlzd.app/2019/10/13/
                                                                dareapp/



Posh.space    Posh.space    Digital fashion store               https://dcntrlzd.app/2019/10/12/
                                                                poshspace/

                                                                https://posh.space/

Pregnancy     Mobile        Pregnancy related app               https://dcntrlzd.app/2019/10/10/
Tracker       Dimension                                         pregnancy-tracker/
              LLC
                                                                https://pregnancytracker.app/

U-Robot       u-robot       Chat-bot app; customized online     https://dcntrlzd.app/2019/10/09/
                            store or personal page              urobot/

                                                                http://u-robot.net



Incognito     Incognito     Mobile network related app          https://dcntrlzd.app/2019/10/08/
                                                                incognito/

Kelvpn        Kelvpn        VPN marketplace operating on        https://dcntrlzd.app/2019/10/07/
                            top of decentralized network        kelvpn/

                                                                https://kelvpn.com/

                                            97
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page101
                                                                 101ofof144
                                                                         144




EzDapps         Apla           Dapps Marketplace                   https://dcntrlzd.app/2019/10/06/
                                                                   ezapps/

Spatium         Spatium        Wallet with enterprise-level        https://dcntrlzd.app/2019/10/05/
                               security                            spatium/

                                                                   https://spatium.net/

Viewst          Viewst         Uses micropayments channel          https://viewst.com/
                               network to accept payments from
                               users on TON Blockchain
                               network as well as from other
                               services; uses file-distributed
                               storage technology for keeping
                               assets and optimizing storage for
                               large video files;
                               provides optimized templates to
                               create digital graphic assets for
                               Telegram channels and other
                               TON Services

Worldwide       Optimal.one    Worldwide Hackathon for the         http://www.optimal.one/
Hackathon                      promotion of TON Blockchain
                               projects

ParJar          Parachute      Allows users to send                https://beincrypto.com/cryptocu
                               cryptocurrency tips on Telegram     rrency-tips-on-telegram-reach-
                                                                   500000-milestone-in-just-a-
                                                                   year/

TON-based       Appreciate     Proposed real-time advertising
real-time                      platform on top of TON
advertising                    Blockchain
platform

copperbits/TO   Copperbits     R&D group focused on TON            https://github.com/copperbits/T
N               (on GitHub)    Blockchain on GitHub                ON

                                                                   https://t.me/ton_research

TON.Broxus      Finex Future   Java wrapper for TON                https://github.com/broxus/ton-
                                                                   client

Atomic TON      Atomic         Universal cryptocurrency wallet     https://atomicwallet.io/ton-
Wallet                                                             wallet


                                               98
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page102
                                                                 102ofof144
                                                                         144




TON_tokens        Emelyanenk     Simple tokens for TON                https://github.com/Emelyanenk
                  oK                                                  oK/TON_tokens

ton_client        formony        Python API client for TON            https://github.com/formony/ton
                                                                      _client

TON Watcher       TON Center     Will allow users to search for       https://tonwatcher.com/
                                 addresses or blocks on TON
                                 Blockchain

TON.shi Public TON.sh            HTTP-based experimental              https://ton.sh/api
API                              interface for developers; explorer
                                 to search for addresses or
                                 transactions on TON Blockchain
School register   Andrei         Project implements a register for    https://github.com/ftkvyn/ton-
project           Marchenko      giving grades to students in a       register
                                 school or university
Goods             Andrei         Project creates an ecosystem for     https://github.com/ftkvyn/ton-
purchasing        Marchenko      selling and purchasing goods on      goods
ecosystem                        TON blockchain
project
TON Auction       Denis Olshin   Multi-purpose smart-contract for     https://github.com/deNULL/ton
                                 TON blockchain implementing          -auction
                                 both an auction system and a shop
TRC20 Token       Github user    A standard interface for tokens in   https://github.com/cod1ng-
                                 TON (like ERC20 in Etherium)         studio/TRC20
                                                                      https://tontalk.org/threads/184/
TON Lotto         @combot /      Lottery bot for TON testnet          https://tontalk.org/threads/156/
                  TON.sh         implemented as a Telegram bot
                                 that interacts with the TON smart
                                 contract
The Chat          Emelyanenk     RPG game with random items           https://ton.sh/e/tcg
Game              oK             drop based on activity in chat       https://github.com/Emelyanenk
                                 rooms                                oK/TheChatGame
OracleHub         Emelyanenk     Data provider platform that aims     https://github.com/Emelyanenk
                  oK             to create transparent registry of    oK/OracleHub
                                 independent oracles
TON Mixer         @dkaraush      Project tries to transfer Grams      https://tonweb.site/-
                                 through mixer nodes so they          1:2bcc9840e7b9ec6b77fe3543b
                                 cannot be tracked in the open        4eefbf3ba6c69fd98f362b3d3b2f
                                 network                              4b752adb5e8/index.html
                                                                      https://github.com/dkaraush/ton
                                                                      -mixer
dApp for TON      BUTTON         Project allows anyone to create      https://github.com/button-
that allows       Wallet team    delegation pool and become           tech/ton-delegation-pool
delegation of                    validator; allows anyone to earn
GRAMs to                         interest by delegating Grams to
validators in                    potential Validators. (Risks will
                                 be handled by reputation system

                                                 99
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page103
                                                                 103ofof144
                                                                         144



non-custodial                   and security deposits); non-
way                             custodial web-based solution
TON              Github user    Implements a fully decentralized      https://github.com/cod1ng-
Decentralized                   exchange with the support of the      studio/ton-exchange
Exchange                        exchange of grams, extra
                                currencies and TRC20 tokens
A Charity        Github user    Implements simple Foundation          https://github.com/dblokhin/ton-
Foundation                      model where each incoming             charity-foundation
TON Smart                       payment will be multiplied by
Contract                        specified campaign factor and
                                sent to the destination
Smart contract   Github user    Lottery smart contract where          https://github.com/Arseny271/to
lottery                         players buy any of 64 squares (or     nGame
                                several), after a while the smart
                                contract sets a win amount for
                                each square
Ring signature   Github user    Smart contract that can help          https://github.com/adoriasoft/to
based mixer                     obfuscates Grams                      n_payment_mixer
contract
Pool TON         vanasprin      Allows to pool user funds in the      https://github.com/vanasprin/po
Service          and alexhol    TON blockchain network for            ol_ton
                                some specific purpose and the
                                subsequent proportional
                                distribution of the funds (if
                                necessary)
TON Staking      Eugene         Fully decentralized solution based    https://github.com/koinov/ton-
Solutions        Koinov         on mutual mistrust principle at the   staking
                                crossroad of blockchain, finance
                                and security
ICO smart        Github user    Allows user to conduct a              https://github.com/plexar88/ico
contract                        fundraising event for the initial
                                coin offer (ICO) for various
                                projects
Dota2 auto       Github user    Project uses TON as a payment         https://github.com/KStasi/Ton-
chess                           system and trust source for a         Dich5
                                popular game, Dota2 Autochess
TON Web          @dkaraush      A website portal for TON              https://tonweb.site/-
                                                                      1:d9bb6fde2410a2445f4e21301
                                                                      3f5a0ac584a580a67478fa2992b
                                                                      e4bae24c3079/index.html
Fungible token   Github user    Fungible token smart contract         https://github.com/adoriasoft/to
smart contract                                                        n_fungible_token
messenger        Github user    Messenger for TON                     https://github.com/AlexGor-
                                                                      dev/messenger
contract_mana    Github user    Manager contracts for ton             https://github.com/AlexGor-
ger                             blockchain                            dev/contract_manager
A gambling       Denis Olshin   Smart-contract for TON                https://github.com/deNULL/ton
smartcontract                   blockchain implements a platform      -gamble
for Telegram

                                               100
        Case
         Case1:19-cv-09439-PKC
               1:19-cv-09439-PKC Document
                                  Document247-1
                                           99 Filed
                                                Filed01/21/20
                                                      07/01/20 Page
                                                                Page104
                                                                     104ofof144
                                                                             144



 Open Network                    for different gambling activities
 (TON)                           (such as lotteries or card games)
 Lottery “3 of     Github user   Lottery smart contract               https://github.com/alunegov/ton
 13” smart-                                                           -contest-2
 contract
 MadelineTon.j     Daniil        Pure JS client-side                  https://github.com/danog/madeli
 s                 Gentili       implementation of the Telegram       neTon.js
                                 TON blockchain protocol
 TON freestyle     Github user   Tools for creating freestyle smart   https://github.com/Skydev0h/to
                                 contracts                            n-freestyle
 Ton (Gram)        2masternode   Validation aggregator                https://2masternodes.com/ton-
 Validator         s                                                  validator-pool
 Staking Pool
 Xeus-Fift         Github user   Jupyter kernels for Fift, FunC and   https://github.com/atomex-
                                 TVM assembler                        me/xeus-fift
                                                                      https://tontalk.org/threads/158/
 TON Labs          TON Labs      Public cloud providing access to     https://eu-central-
 Cloud                           testnet                              1.large.testnet.ton.dev/graphql
                                                                      https://tontalk.org/threads/149/
                                                                      https://decrypt.co/12531/telegra
                                                                      ms-sec-battle-hasnt-stopped-
                                                                      ton-labs-pressing-ahead

Drylewski Ex. 4 at 12-16; Drylewski Ex. 10 at 2-6.

                 Commission Response: The Commission disputes the assertions contained in

Paragraph 274 on the grounds that the cited evidence, Telegram’s own conclusory response to an

interrogatory merely setting forth a chart summarizing and selectively characterizing certain

website claims of unknown origin and reliability, is inadmissible hearsay. Indeed, the cited

reference itself contains the caveat: “Without making any representations as to the accuracy or

completeness of the following…” See, e.g., Drylewski Ex. 4 at 12. The Commission further

disputes the implication that the items listed herein will constitute “resources regarding the

development or potential development of applications and uses for Grams . . . .” The SEC’s

expert has examined some of the entries listed in Paragraph 274 and concluded that many of

those are underdeveloped. See PX9 (D.E. 81-9) at ¶ 37, App’x C; see also SEC Counter 56.1 at

¶ 26.


                                                 101
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page105
                                                                   105ofof144
                                                                           144



       275.    From time to time, Defendants have had communications with numerous parties

regarding the potential development of applications and uses for Grams on the TON Blockchain,

including TON Labs,        (potential integration with TON),          (proposed real-time

advertising platform on top of TON Blockchain), DrimSim, Telefonica, Payphone,

CryptoBazaar, Beproducer, Everstake, Mercuryo, PrivatBank, KupiBilet, WEBPAY, participants

in TON Contests, and Private Placement purchasers. Drylewski Ex. 4 at 9.

               Commission Response: The Commission disputes the assertions contained in

Paragraph 275 on the grounds that the cited evidence, Telegram’s own conclusory response to an

interrogatory merely setting forth this assertion without any supporting evidence, is inadmissible

hearsay and insufficient to support the assertion.

IV.    TELEGRAM’S PUBLIC COMMUNICATIONS

       276.    During the Private Placement, on January 21, 2018, Pavel Durov sent the

following tweet: “If you see or receive offers to ‘buy Grams’, let us know at

http://t.me/notoscam.” Drylewski Ex. 16, Pavel Durov (@durov) Twitter at SEC-SEC-E-

0002661.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 276.

       277.    On January 6, 2020, Telegram published a notice (the “Public Notice”), which

explained the following:

       You may have heard that since 2017 the team at Telegram has been developing a
       new blockchain platform called the TON Blockchain and native cryptocurrency
       called Grams. We hope that as a result of this project Grams will become a true
       complement to traditional currencies, improving the speed, efficiency and security
       of everyday commercial transactions globally. We believe that the TON
       Blockchain technology will create a stable ecosystem and represents a significant
       improvement upon previous platforms in terms of speed, usability and scalability.



                                                102
Case
 Case1:19-cv-09439-PKC
       1:19-cv-09439-PKC Document
                          Document247-1
                                   99 Filed
                                        Filed01/21/20
                                              07/01/20 Page
                                                        Page106
                                                             106ofof144
                                                                     144



 There have been a lot of rumors in the media and speculation about the details of
 this project. Telegram has been careful not to speak publicly about these rumors
 while we continue to build the TON Blockchain platform and work out the exact
 details of the project to ensure that the TON Blockchain and Grams can operate in
 a way that is compliant with all relevant laws and regulations.

 In light of recent events, we wanted to take the time to publicly clarify certain
 aspects of the TON Blockchain and Grams as we continue to prepare for a
 successful launch of the project.

 ***

 Nobody can buy or sell grams yet

 First, it has come to our attention that certain websites appear to be offering Grams
 to the public. These websites sometimes refer to the offers as “token presales,” and
 some pretend to be affiliated with Telegram. As we’ve warned you on numerous
 occasions, these are NOT official Telegram websites, they have NO affiliation with
 Telegram, and NO Grams have been issued yet to anyone. Neither Telegram nor
 any of its affiliates are involved in any public sales or presales of Grams. To the
 contrary, the TON Blockchain on which Grams will function is still in a Beta Test
 phase       and     you     can     access      the    Beta    Test     website     at
 https://test.ton.org/download.html. Only once the TON Blockchain launches will
 Grams be created and available to purchase.

 ***

 TON will be decentralized and maintained by third parties

 Second, if you are considering whether to purchase Grams once the TON
 Blockchain platform is launched, we want you to know certain things. Telegram
 and its affiliates have not made any promises or commitments to develop any
 applications or features for the TON Blockchain or otherwise contribute in any way
 to the TON Blockchain platform after it launches. In fact, it is possible that
 Telegram may never do so. Rather, it is Telegram’s goal and hope that the
 decentralized community of third party developers and others will contribute to
 the TON ecosystem through the development of applications and smart
 contracts. It will be the sole responsibility of third parties and the community to
 adopt and implement such applications or smart contracts on the TON Blockchain
 in the manner they choose. Telegram does not, and cannot, guarantee that anyone
 will adopt or implement such features or provide such services, on any given
 timetable or at all.

 ***

 Telegram will have no control over TON

                                          103
Case
 Case1:19-cv-09439-PKC
       1:19-cv-09439-PKC Document
                          Document247-1
                                   99 Filed
                                        Filed01/21/20
                                              07/01/20 Page
                                                        Page107
                                                             107ofof144
                                                                     144




 The code for the TON Blockchain will always be open source and publicly
 viewable. Once it is launched, Telegram will occupy the same position as any
 other party with respect to the TON Blockchain and will not have any control
 over, any unique rights within, or any responsibility for the management of, the
 TON Blockchain.

 Telegram or its employees may, but do not commit to, hold any Grams following
 the launch of the TON Blockchain. To the extent they do, they will not take part
 in voting or validating in connection with the TON Blockchain. This voluntary
 decision was made in order to avoid any perception that Telegram or its employees
 can or will exercise control over the TON Blockchain following its launch.

 ***

 Grams won’t help you get rich

 Third, you should NOT expect an profits based on your purchase or holding of
 Grams, and Telegram makes no promises that you will make any profits. Grams
 are intended to act as a medium of exchange between users in the TON
 ecosystem. Grams are NOT investment products and there should be NO
 expectation of future profit or gain from the purchase, sale or holding of Grams.

 Grams do NOT represent:

     •   Any equity or other ownership interest in Telegram or its affiliates
     •   Any rights to dividends or other distribution rights from Telegram or its
         affiliates
     •   Any governance rights in Telegram or its affiliates.

 ***

 In deciding whether to purchase Grams, you should be fully aware of the risk that
 Grams may decrease in value over time or even lose all monetary value. There
 are a number of risks related to purchasing cryptocurrencies like Grams, including
 volatility in cryptocurrency markets, the possibility of increasing regulation of
 cryptocurrency exchanges, and other risks.

 ***

 And if you already heard about TON...

 Finally, we wanted to provide further clarity regarding some technical and
 governance aspects of the TON Blockchain. Please note that the below is
 intended to supersede and replace all prior materials or communications
 regarding the TON Blockchain and Grams to the extent of any conflict or

                                         104
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page108
                                                                  108ofof144
                                                                          144



       potential conflict, including the information and details set forth in the TON
       Whitepapers or any previous communications or materials by Telegram or anyone
       else:

       (1) Telegram is under no obligation, and makes no promise or commitment, to ever
       establish a TON Foundation or similar entity in the future.

       (2) At the time of the anticipated launch of the TON Blockchain, Telegram’s TON
       Wallet application is expected to be made available solely on a stand-alone basis
       and will not be integrated with the Telegram Messenger service. In this regard, the
       TON Wallet is expected to compete with any other wallet applications designed
       and offered by third parties. Telegram may integrate the TON Wallet application
       with the Telegram Messenger service in the future to the extent permitted under
       applicable laws and governmental authorities.

       Telegram reserves all rights to further add to, clarify or revise these or any other
       aspects of the TON Blockchain or Grams. We look forward to providing more
       information as we get closer to the anticipated launch of the TON Blockchain.

       January 6, 2020
       The Telegram Team

       This communication contains forward-looking statements, including statements of
       plans, objectives, expectations, development status and intentions. Any number of
       factors could cause actual results to differ materially from those contemplated by
       any forward-looking statements, including but not limited to the risks identified
       herein.

Drylewski Ex. 3 (emphasis original).

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 277, except it respectfully directs the Court to the Public Notice (DX3

(D.E.73-3) for a full and complete reproduction of its contents.

       278.    Telegram’s Public Notice is available online at https://telegram.org/blog/ton-

gram-notice. Drylewski Ex. 3.

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 278.




                                               105
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page109
                                                                  109ofof144
                                                                          144



       279.    Telegram also published a link to the Public Notice on its Twitter account, which

is available online at https://twitter.com/telegram/status/1214144878071943168. Drylewski Ex.

17, Telegram Messenger Twitter (January 6, 2020).

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 279.

       280.    The Public Notice has also received significant media coverage. See, e.g.,

Drylewski Ex. 18, “Telegram says TON Wallet won’t integrate with its messaging app at

launch” (Jan. 6, 2020).

               Commission Response: The Commission does not controvert the assertion

contained in Paragraph 280. See also, SEC Counter 56.1 at ¶ 10. “Telegram isn’t going to merge

its cryptocurrency wallet and messenger app – for now” (Jan. 7, 2020) (citing PX141); id. at 9

“Distancing the Ton Wallet from the Telegram app. . . makes sense if you’re trying not to trip the

‘efforts of others’ prong of the Howey test, but not if you’re actually trying to distribute a useful

token to your target users.” PX140.

V.     TELEGRAM SOUGHT GUIDANCE FROM AND ACTIVELY ENGAGED WITH
       THE SEC

       281.    On February 2, 2018, counsel for Telegram reached out to the SEC regarding the

TON Blockchain. ECF No. 37, Defendants’ Affirmative and Other Defenses (“Defenses”) ¶ 36.

               Commission Response: The Commission denies the allegation contained in

Paragraph 281 on the ground that it misleadingly suggests that Telegram reached out to the SEC

first. In fact, the SEC began efforts to contact Telegram’s counsel no later than January 31, 2018

and Telegram’s counsel contacted the SEC on February 2, 2018 in specific response to the SEC’s

prior outreach. See McGrath Decl., dated Jan. 13, 2020, exs. G, H (D.E. 77-7, 77-8).



                                                 106
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page110
                                                                  110ofof144
                                                                          144



       282.    On February 2, 2018, the SEC sent a letter to “Telegram LLC,” which stated that

“[t]he staff of the Securities and Exchange Commission is conducting an investigation in the

matter identified above and requests that your client, Telegram LLC (‘Telegram’), voluntarily

produce to the staff” a number of categories of documents. ECF No. 37, Defenses ¶ 36.

               Commission Response: The Commission does not controvert the assertions

contained in Paragraph 282.

       283.    Both sides agreed to the scope of Telegram’s voluntary production of documents,

and over the next 18 months, Telegram engaged in good faith and voluntary discussions with the

SEC in order to explain the details of its project and to obtain guidance regarding the potential

application of the federal securities laws. ECF No. 37, Defenses ¶ 36.

               Commission Response: The Commission disputes the phrases “in good faith” and

“voluntarily,” and notes that Defendants refused to accept service of an administrative subpoena

by staff of the SEC’s Division of Enforcement. See id. at Ex. I (D.E. 77-9). The Commission

also disputes the statement that an entity may “obtain guidance” from the Division of

Enforcement staff post-conduct.

       284.    Between February 2018 and the commencement of this litigation, Telegram

voluntarily: (i) provided productions of thousands of pages of messages and communications

with U.S. purchasers; (ii) submitted a detailed legal memorandum on June 26, 2018, regarding its

securities analysis of Grams, along with four supplemental memoranda dated November 28,

2018, February 27, 2019, March 18, 2019, and July 25, 2019; (iii) participated in three in-person

presentations to the SEC, during which it answered hundreds of questions regarding the TON

Blockchain, the TON Foundation, Grams and related matters; and (iv) engaged in regular email

and telephone discussions with the SEC and promptly answered questions and provided



                                                107
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page111
                                                                  111ofof144
                                                                          144



additional information regarding a wide range of topics relating to the above. ECF No. 37,

Defenses ¶ 37.

                 Commission Response: The Commission objects to the phrase “voluntarily,” and

notes that Defendants refused to accept service of an administrative subpoena by staff of the

SEC’s Division of Enforcement. See id. at Ex. I (D.E. 77-9). The Commission otherwise does

not dispute that the communications between Defendants’ counsel and certain SEC staff listed in

Paragraph 284 took place.

       285.      A timeline of Telegram’s voluntary efforts follows:

           •     February 6, 2018 – Voluntary production of documents (Vol. 1)

           •     February 13, 2018 – Voluntary production of documents (Vol. 2)

           •     March 9, 2018 – Voluntary production of documents (Vol. 3)

           •     April 18, 2018 – In-person presentation to SEC

           •     May 14, 2018 – Voluntary production of documents (Vol. 4)

           •     June 26, 2018 – Submission of Initial Memorandum of Law

           •     July 24, 2018 – Call with SEC

           •     July 31, 2018 – Call with SEC

           •     August 14, 2018 – Call with SEC

           •     September 4, 2018 – Call with SEC

           •     October 3, 2018 – Voluntary production of documents (Vols. 5 & 6)

           •     October 11, 2018 – Call with SEC

           •     November 13, 2018 – Voluntary production of documents (Vol. 7)

           •     November 14, 2018 – Call with SEC

           •     November 20, 2018 – Submission of Supplemental Memorandum of Law


                                                 108
Case
 Case1:19-cv-09439-PKC
       1:19-cv-09439-PKC Document
                          Document247-1
                                   99 Filed
                                        Filed01/21/20
                                              07/01/20 Page
                                                        Page112
                                                             112ofof144
                                                                     144



     •   December 13, 2018 – Call with SEC

     •   February 6, 2019 – In-person presentation to SEC

     •   February 27, 2019 – Submission of Second Supplemental Memorandum of Law

     •   March 11, 2019 – Call with SEC

     •   March 12, 2019 – Call with SEC

     •   March 18, 2019 – Submission of Third Supplemental Memorandum of Law

     •   March 25, 2019 – Email response to SEC questions

     •   May 28, 2019 – Letter to SEC enclosing documents; email response to SEC

         questions

     •   June 14, 2019 – Email response to SEC questions

     •   June 15, 2019 – Email response to SEC questions

     •   June 28, 2019 – Call with SEC

     •   July 9, 2019 – Email responding to SEC questions

     •   July 18, 2019 – In-person presentation to SEC, CFTC and FinCEN

     •   July 25, 2019 – Submission of Fourth Supplemental Memorandum of Law

     •   September 3, 2019 – Email response to SEC questions

     •   September 9, 2019 – Email response to SEC questions

     •   September 12, 2019 – Email response to SEC questions

     •   September 27, 2019 – Email response to SEC questions

     •   September 30, 2019 – Letter to SEC

     •   October 1, 2019 – Letter to SEC enclosing documents

     •   October 3, 2019 – Letter to SEC enclosing documents

     •   October 4, 2019 – Letter to SEC enclosing documents

                                         109
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page113
                                                                  113ofof144
                                                                          144



            •   October 10, 2019 – Email response to SEC questions

            •   October 11, 2019 – Letter to SEC

ECF No. 37, Defenses ¶ 38.

                Commission Response: The Commission objects to the phrase “voluntarily,” and

notes that Defendants refused to accept service of an administrative subpoena by staff of the

SEC’s Division of Enforcement. See id. at Ex. I (D.E. 77-9). The Commission otherwise does

not dispute that the communications between Defendants’ counsel and certain SEC staff listed in

Paragraph 285 took place.

         286.   Where the SEC did provide some limited feedback to Telegram regarding the

TON Blockchain, Telegram made changes in an attempt to address the SEC’s concerns. ECF

No. 37, Defenses ¶ 39.

                Commission Response: The Commission disputes the use of the word “limited”

in Paragraph 286 as vague and ambiguous and to the extent it implies that there is an obligation,

legal or otherwise, for Staff of the SEC’s Division of Enforcement to provide potential securities

laws violators “feedback” or the implication that it is anyone but Defendants’ obligation to

ensure that their activities comply with the federal securities laws. The Commission further

disputes that Defendants “made” changes to a system they claim is not yet in existence and over

which they maintain maximum “flexibility.” See SEC 56.1 at ¶¶ 374-380.

         287.   In March 2018, Telegram provided the SEC with a list of approximately 60

websites that Telegram believed had been fraudulently offering to sell Grams. Drylewski Ex. 4

at 26.

                Commission Response: The Commission disputes the assertion contained in

Paragraph 287 that Telegram believed the referenced websites had been fraudulently offering to


                                               110
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page114
                                                                  114ofof144
                                                                          144



sell Grams on the ground that the evidence cited in support of the characterization of Telegram’s

state of mind is the response of Telegram’s lawyers to an interrogatory and therefore is

inadmissible hearsay. The Commission does not otherwise controvert the assertion that, in

March 2018, Telegram’s counsel provided the SEC with a list of 60 websites offering to sell

Grams.

  COMMISSION’S COUNTER-STATEMENT OF UNDISPUTED MATERIAL FACTS


A.        Telegram’s Claims that It May No Longer Support “TON” After Launch
          Contradict Its Past Promises to Investors

               i.          Telegram’s Pre-Litigation Statements

                1.         In a Whitepaper Telegram “published” to the public (Def. Br. at 13, Stips.

at ¶¶ 118-20) at the outset of the TON project, Telegram represented that it would, among other

things:

             a. create and launch the new TON Blockchain and a suite of applications alongside

                it—TON Storage, TON Proxy, TON DHT, TON Services, TON DNS, TON

                Payments (collectively, the “TON Applications”)—“either from the very

                beginning or at a later time” (JX18 (D.E. 72-18) at 3–4, 99);

             b. engage in price-stabilization efforts, including by buying and selling Grams into

                    the market at increasingly higher prices (id. at 128);

             c. transfer 200 million Grams to the control of the TON Foundation to pay as

                    “rewards” “to the developers of the open source TON software, with a minimum

                    two-year vesting period” (id. at 131);

             d. use un-allocated Grams through the “TON Reserve . . as validator stakes” such

                    that the “TON Foundation will have a majority of votes during the first

                    deployment phase of the TON Blockchain” (id. at 130); and
                                                     111
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page115
                                                                 115ofof144
                                                                         144



          e. sell Grams and use the proceeds for “the development and deployment of the

               TON Project,” including the TON Foundation installing “an initial set of . . .

               nodes” for the additional Applications (id.).

               2.     Telegram made statements similar to the above in other materials about

TON, such as stating in the Primer that Telegram would:

          a. develop the complimentary suite of Applications referenced in the Whitepaper,

               which Telegram described as “sophisticated network protocols . . . scheduled to

               be released after the TON Blockchain core” to “further increase the potential uses

               of the TON infrastructure” (JX7 (D.E. 72-7) at 9 (emphasis added));

          b.   integrate its popular Messenger app, which then boasted at least 170 million

               monthly users, to capture built-in “demand and value for [Grams]” (id. at 5–6);

               and

          c. sell Grams into the open market post-launch at increasing prices through the TON

               Reserve, and providing the graphical representation reproduced below (id. at 17);




                                               112
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page116
                                                                  116ofof144
                                                                          144




               3.      In the Primer, Telegram gave an estimated timeline for the launch of TON,

provided that it would launch, in the first quarter of 2019 (id. at 15), and noted that “the initial

TON vision and architecture will have been implemented and deployed” by 2021, at which point

“the continuous evolution of the TON Blockchain [would] be maintained by the TON

Foundation” (id. at 19).

               4.      The Primer listed two potential categories of uses for Grams in the

network: for use in connection with and as payments for “validation” of new blocks in the TON


                                                 113
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page117
                                                                  117ofof144
                                                                          144



blockchain, and to use with the suite of Applications, although the latter “services [could] be

free” as well. (Id. at 13-14.)

               5.      The Primer is accessible to the public. (Stips. at ¶ 99.)

               6.      On or about October 8, 2019, Telegram published terms of service for

“Grams Wallet” to govern use of the application “whether as a standalone application or as

incorporated into the Telegram Messenger application.” (PX139.)

               7.      By this time in October 2019, Telegram had approximately “300 million

monthly active users.” (PX12 (D.E. 81-12), Durov Tr. at 43:11–13.)


             ii.       Telegram’s January 6, 2020 Public Notice

               8.      On or about January 6, 2020, Telegram issued a “Public Notice About the

TON Blockchain and Grams” (the “Public Notice”). (DX 3 (D.E. 73-3).) In the Public Notice,

Telegram made the following statements, among others:

           a. “[I]t is possible that Telegram may never” “develop any applications or features

               for the TON Blockchain or otherwise contribute in any way to the TON

               Blockchain platform after it launches.” (Id. at 1.)

           b. “Telegram or its employees may, but do not commit to, hold any Grams following

               the launch of the TON Blockchain.” (Id. at 2.)

           c. Telegram “may integrate the TON Wallet application with the Telegram

               Messenger service in the future” to the extent permitted by law. (Id.)

           d. While it is Telegram’s “goal and hope” that third parties will take over TON, it

               “cannot [ ] guarantee that anyone” will do so. ” (Id. at 1.)

           e. “Telegram has been careful not to speak publicly about” “rumors in the media

               and speculation about the details of [the TON] project” “to ensure that the TON


                                                114
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page118
                                                                  118ofof144
                                                                          144



                Blockchain and Grams can operate in a way that is compliant with all relevant

                laws and regulations.” (Id. (emphasis in original).)

           f. “[T]he TON Blockchain on which Grams will function is still in a Beta Test

                phase.” (Id.)

                9.     One media report noted the Public Notice was “likely a tactic in

Telegram’s fight with the SEC” and quoted the founder of a cryptocurrency research firm as

saying: “Distancing the Ton Wallet from the Telegram app. . . makes sense if you’re trying not to

trip the ‘efforts of others’ prong of the Howey test, but not if you’re actually trying to distribute a

useful token to your target users.” (PX140.)

                10.    Another media outlet reported that “Telegram isn’t going to merge its

cryptocurrency wallet and messenger app – for now” and noted that “perhaps the intent to

separate the apps at launch is to reinforce Telegrams [sic] claims that it doesn’t have control over

its Blockchain, but that remains to be seen. . . .” (PX141.)


             iii.      Telegram Has Not Committed to Walking Away from TON and Has
                       Always Sought to Retain Its “Flexibility”

                11.    Telegram has not—in the Public Notice or otherwise—committed to

walking away from the TON project after launch.

                12.    Telegram has not—in the Public Notice or otherwise—committed to not

holding or selling Grams after the launch of TON.

                13.    Telegram has not—in the Public Notice or otherwise—committed that it

will not integrate the TON Wallet into the Messenger app, which Telegram will indisputably

continue to develop after the launch of TON.

                14.    Telegram has not—in the Public Notice or otherwise—committed to never

establishing the TON Foundation after the launch of TON.
                                                 115
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page119
                                                                  119ofof144
                                                                          144



               15.     Telegram has at all times maintained, and continues to maintain, that it has

the flexibility to do all of the things enumerated above if it so chooses in the future, including

flexibility with respect to the TON Wallet, the TON Foundation, whether to permit its employees

to act as validators and hold Grams, and other features of TON. (See, e.g., infra ¶¶ 16–19.)

               16.     For example, Durov told one Initial Purchaser in January 2018: “We’ve

talked a lot with Skadden about our ideas re Foundation. While I was pushing it forward, their

advice was clear – in times when the future (and current) regulation is uncertain, retain

flexibility . . . . If we want to be able to evolve and adapt to a constantly changing environment,

we shouldn’t limit ourselves in any significant way. . . As you and [REDACTED] said during

our dinner in Paris, nobody knows when the time is right to move everything to the Foundation.

This time may come tomorrow. It may come next year. Or in ten years. So we made sure we

left that door open without guaranteeing any restricting timeframe.” (PX25 (D.E. 81-25) at

TLGRM-007-00000320.)

               17.     Durov testified that Telegram has from the start reserved for itself the

flexibility to change features of the TON project, including with respect to TON Wallet, the

TON Foundation, and the role of Telegram in validating blockchain nodes. (PX12 (D.E. 81-12),

Durov Tr. at 158:23–162:19, 261:22–262:21, 276:17–277:25, 301:2–9.)

               18.     Hyman told an Initial Purchaser on a telephone call in January 2018 that

the “[p]lan is to have the option or ability to intervene in the market but in an understandable and

predictable [way]” through the TON reserve. (PX1 (D.E. 81-1), Ex. B at Bates 1907.)

               19.     Defendants state in their interrogatory responses that they “have reserved

and continue to reserve all rights to change, modify, or eliminate the existence or details of the

TON Blockchain, the TON Foundation, or any ‘price stabilization’ functions.” (PX23 (D.E. 81-



                                                 116
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page120
                                                                  120ofof144
                                                                          144



23) at 31; see also id. at 8; Def. Br. at 13–14, 19 (discussing “the flexibility [Telegram]

maintained regarding [the] details” of the TON project).)


B.     Telegram Has Put Forth No Evidence Regarding the TON Blockchain’s State of
       Development at Launch

              i.       Telegram Marketed Few, if Any, Expected Uses for Grams

                20.    Telegram in the Primer spoke of the Applications (see supra ¶ 2) that

could use Grams as well as the use of Grams in connection with validation activities. (JX7 (D.E.

72-7) at 14.) But the Primer also noted that the Applications could function without Grams:

“All of these services can be free for the users since the application owners may choose to cover

the corresponding fees, and adopt a freemium or an advertisement-based business model.” (Id.)

               21.     Telegram is still working on the Applications which are not ready for

launch but which Durov described as “nice to have.” (PX12 (D.E. 81-12), Durov Tr. at 258:9–

259:12.)

               22.     The Public Notice does not provide a list of vendors that will be accepting

Grams in exchange for goods and services, or apps that may accept Grams.

               23.     Telegram has submitted a chart of “public reports, websites and other

resources regarding the development or potential development of applications and uses for

Grams.” (DX4 (D.E. 73-4) at 12–16 (Resp. No. 5); see also DX10 (D.E. 73-10) at 2–5.)

               24.     Telegram’s chart does not distinguish which potential applications have

been developed, which are in the process of development, and which are theoretical.

               25.     There is no direct, reliable evidence in the record regarding the nature or

state of any of the potential applications listed in Telegram’s chart.

               26.     Prof. Maurice Herlihy reviewed the applications listed in Telegram’s

submission and concluded that only eight of the 50 applications therein listed are actually
                                                 117
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page121
                                                                    121ofof144
                                                                            144



existing products that could theoretically use Grams for in-app payments assuming they in fact

become integrated into the TON Blockchain. (PX9 (D.E. 81-9) Expert Report of Maurice P.

Herlihy (“Herlihy Rep.”) at ¶ 37 & App’x C.)

                 27.   Professor Herlihy is of the opinion that most of the remaining potential

applications in Telegram’s chart are compiler code potentially usable to assist operation of the

network. (Id.)

                 28.   The record contains no evidence that Telegram took any steps towards

lining up vendors that would accept Grams as a form of payment. (See, e.g., PX199, Perekopsky

Tr. at 163:22–164:18 (“We didn’t proactively reach out to vendors.”).)

                 29.   Parekh testified that he was not aware of anyone who planned to use

Grams as a payment for goods or services as of December 2019. (PX200, Parekh Tr. at 163:12–

15.)

                 30.   On or about August 29, 2019, a representative of BitPay, “the largest

payment processor of Bitcoin in the world,” contacted Telegram about “the possibility of

accepting Grams on [the BitPay] platform.” (PX142.)

                 31.   Telegram did not respond to BitPay’s email. (PX14 (D.E. 81-14), Parekh.

Tr. 239:7–24.)

                 32.   Telegram tried “hard to close” digital asset platforms to permit users to

trade Grams in exchange for fiat currency. (SEC 56.1 at ¶ 317(e); see generally id. at ¶¶ 195–

212.)

                 33.   There is no evidence in the record that Telegram or anyone else has

marketed Grams to secondary market purchasers as currency or commodities.

                 34.   There is no evidence in the record that the association of entities working



                                                118
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page122
                                                                  122ofof144
                                                                          144



in conjunction with Telegram—Blackmoon Crypto, Gram Vault, TON Ventures and TON Labs

(see SEC 56.1 at ¶¶ 268–317)—attempted to procure any vendor that would accept Grams in

exchange for goods or services.

               35.    Blackmoon Crypto marketed its services to secondary market purchasers

as providing the ability to trade fiat currency into Grams: “Traders will have access to Gram

tokens on the Blackmoon Exchange right after Telegram Open Network launch. Real on-chain

Grams, available for withdrawal to Telegram native wallet. No lock-up. No futures or other

derivatives.” (PX108 (D.E. 81-108) at 1.)

               36.    When Blackmoon Crypto provided Telegram a “SUMMARY OF BIZ-

DEV RESPONSIBLITIES” in June 2018, it included “Market-Making/Liquidity Providers,”

negotiating with crypto exchanges, and helping Initial Purchasers towards “a smoother

liquidation” of Grams, but did not include anything about finding uses for Grams—as a

commodity or medium of exchange. (PX88 (D.E. 81-88).)

               37.    Telegram’s expert acknowledges that cryptoassets “experience a higher

frequency of extreme returns.” (PX129 (D.E. 81-129) Rebuttal Rep. of Stephen McKeon at ¶

52.) This is inconsistent with use of such cryptoassets as a currency. (Id.)


             ii.      Telegram Set Out to Create a Revolutionary Blockchain Based on
                      Ambitious Technological Goals

               38.    Telegram told readers of the Primer that Bitcoin and Ethereum “don’t

have the capacity to replace VISA or Mastercard” because “[i]n their current architecture they

are limited to a maximum of only 7 transactions per second for Bitcoin and 15 transactions per

second for Ethererum, resulting in insufficient speeds and higher transaction costs.” (JX7

(D.E.72-7) at 4.)

               39.    Telegram explained to readers that “[t]o reach mainstream adoption [] a
                                               119
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page123
                                                                  123ofof144
                                                                          144



cryptocurrency [] and its underlying blockchain” have to, among other things, “allow for

processing millions of transactions per second and accommodating hundreds of millions of

active users.” (Id.)

               40.     The Primer explained that Telegram’s “vision”—the purpose of the TON

project—was to “establish the first mass-market cryptocurrency” meeting these conditions. (Id.

at 4-5.)

               41.     As part of the “Risk Factors” appendix to the Pre-Sale and Stage A

Primers, Telegram acknowledged “Risks Relating to the Further Development and Acceptance

of Blockchain Technology and Cryptocurrencies.” (JX14 (D.E. 72-14) at ¶ 4.)

               42.     It also warned Initial Purchasers that development of the TON Blockchain

and the TON wallet would require “significant capital, the expertise of Telegram’s management

and substantial time and effort by skilled developers and other parties,” and that there could be

“no guarantee that such [new] technologies will operate as intended . . . .” (Id. at ¶ 5.)


            iii.       Many Have Expressed Doubts from the Start about Telegram’s
                       Ability to Create the TON Platform It Marketed

               43.     In a February 2018 article titled “Telegram: Crypto for the Masses,” the

Economist noted that Telegram’s “bold ambitions could still fail to be realized” because research

into the technology Telegram intends to use like “infinite sharding” and “hypercube routing”

“was abandoned years ago by other developers.” (PX143.)

               44.     In March 2018, The New York Times published an article titled “Virtual

Currency Offerings May Hit a New Peak with Telegram Coin Sale.” (PX144.) The article noted

skepticism about Telegram’s project by certain venture capitalists who have invested the most in

the virtual currency space, noting “the most obvious reason to be skeptical of the project is that

there is not even a prototype – just a 132-page paper promising what the system will look like
                                                 120
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page124
                                                                  124ofof144
                                                                          144



one day.” (Id.) The article cited to a “scathing essay” by one analyst “noting that the Telegram

team has given no evidence that they will be able to solve the problems that have dogged

everyone else.” (Id.)

               45.      This essay, published in January 2018 and titled “$600 Million TONs of

Crap,” described Telegram’s 132-page whitepaper as saying “nothing substantial about the hard

parts of designing a decentralized protocol. It is essentially a wishlist of things they want to

have, and how it will work assuming that their wishlist doesn’t crash and burn. It does not make

any substantial contributions to proof of stake research. . . . I do not know how [TON] will work.

I cannot, in 132 pages, gain the slightest intuition as to how to go about proving that the hard

problems it needs to solve will be solved. I certainly would not put a single cent I care more than

nil about losing into this. Mostly, because I think this is an opportunistic ploy.” (PX145).

               46.      The venture capital firm whose analyst published the essay declined to

invest in the Offering. (PX194 at Bates 665.)

               47.      Similarly, a representative of a prospective Initial Purchaser who received

Telegram’s Offering Documents, noted in a January 2018 email that Telegram’s “timeline and

their product roadmap seems aggressive, bordering on delusional . . . best guess is that they

actually don’t know what they’re going to build, so they’re throwing out every protocol

application possible and will whittle it down once they start building.” (PX146.)

               48.      This individual further stated that “although Telegram does have an

impressive user base, the team doesn’t really have any relevant experience in the blockchain

space, their proof of stake goal is ambitious and largely unproven” and went on to note: “If the

minimums were a lot lower I think I could get behind this as a flyer and a bet based on our pre-

sale discount.” (Id.)



                                                121
      Case
       Case1:19-cv-09439-PKC
             1:19-cv-09439-PKC Document
                                Document247-1
                                         99 Filed
                                              Filed01/21/20
                                                    07/01/20 Page
                                                              Page125
                                                                   125ofof144
                                                                           144



                 49.        Another representative of that prospective Initial Purchaser noted that “it

looks like they are trying to boil the ocean – the storage layer problem itself is going to be hard

to pull off. . . .” (Id.)

                 50.        This prospective Initial Purchaser ultimately passed on the opportunity to

invest in the Offering, noting: “This is a PASS. They are trying to be the next Ethereum. I think

we will stick with the present Ethereum.” (Id.)

                 51.        An analyst at another venture capital firm wrote in January 2018 to an

Initial Purchaser, “we’ve decided to avoid a deep dive into TON altogether. The long lock up

means it doesn’t fit our liquidity profile well. Early indications from people I respect suggest it’s

a ‘coinflip’ in the sense that it’s a sky high valuation for vaporeware,” and cited to the essay

referenced in paragraph 45 above. (PX147.)

                 52.        Some of the firms that did ultimately invest also noted potential problems

with Telegram’s technological aspirations for TON. (See, e.g., infra ¶¶ 53–56.)

                 53.        For example, one Pre-Sale Initial Purchaser stated in its internal

investment memorandum that the “scope of what the TON team is proposing is extremely

ambitious” and that while “they mention that they will implement various components of TON

protocol like TON Storage, TON PROXY, TON DNS, TON Payments, and TON Services to

facilitate the development of apps on TON,” they “fail to detail their plans for execution or

address whether they have sufficient resources to implement these components, each of which is

a massive undertaking.” (PX32 (D.E. 81-32) at Bates 4.)

                 54.        This Initial Purchaser further noted: “[We] haven’t seen any code for the

TON blockchain, and the roadmap is bare bones; we are investing in the promise of a new

blockchain rather than an actual product, and trusting the team a great deal in the process.” (Id.



                                                     122
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page126
                                                                  126ofof144
                                                                          144



at Bates 5.)

                     55.   Another Initial Purchaser wrote an internal email recommending that the

firm participate in the Offering but noted as “challenges” that “there is a technical question as to

whether it is even possible to create TON’s proposed blockchain currency, particularly in the

time frame discussed. All they have thus far is a technical whitepaper that is mostly academic.

Bitcoin is an early iteration of a transactional currency, but is still a sophisticated one, and it has

yet to crack the code on fast transactions at low costs.” (PX5 (D.E. 81-5), Ex. A at Bates 2964).

                  56.      An engineer from that same firm wrote: “[W]e’ll probably make money

on TON if only because of the hyped sale of tokens to a broad user base. . . . But

technically/fundamentally, it’s probably not going to fully materialize into the project they’re

selling or even something of value in the long term” and cited to the essay about TON published

by another firm and referenced in paragraph 45 above. (PX148.)


               iv.         Telegram Does Not Claim—in Its Submissions to the Court, in the
                           Public Notice, or Elsewhere—that, Upon Launch, the TON
                           Blockchain Will Operate as Originally Envisioned

                  57.      Perekopsky admitted that “after the launch [of TON] . . . still it takes time

for the ecosystem to appear” and that to the extent anyone is planning to use Grams “to pay for

something” that would be “definitely maybe not on day one.” (PX13 (D.E. 81-13), Perekopsky

Tr. at 173:5–25.)

                     58.   Telegram’s expert opines that to achieve the “decentralization” of the

blockchain Telegram desires, there should be 1,000 potential validators. (PX126 (D.E. 81-126)

Expert Rep. of Stephen McKeon (“McKeon Rep.) at ¶ 189.)

                     59.   Durov believes that it will be hard to predict how many validators the

blockchain will have upon launch. (PX12 (D.E. 81-12) at 311:9-19.)

                                                    123
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page127
                                                                  127ofof144
                                                                          144



               60.     On or about October 2, 2019, Parekh sent an email to all Initial Purchasers

titled “Action Required: Telegram Open Network Development Update” stating, among other

things, “because you participated in the Private Placement, you are eligible to take part in the

validators’ election process. If you are planning to use your Grams for validation, please follow

the technical instructions attached to this email.” (PX149.)

               61.     [RESERVED]

               62.     Defendants have not contacted any persons or entities to request that they

act as validators on the TON Blockchain upon its launch. (Stips. at ¶ 214.)

               63.     Prof. Herlihy, the SEC’s expert in blockchain technology, analyzed the

“beta version” of the TON Blockchain’s code and concluded that “much of this code performs

routine and mundane functions . . . [that] would be performed in essentially the same way in any

blockchain.” (PX9 (D.E. 81-9) Herlihy Rep. at ¶ 5.)

               64.     Prof. Herlihy observed 36 validators on the TON Beta version (id. at

¶ 33), though the identities of these validators are not in the record.

               65.     Prof. Herlihy concluded that “substantial further engineering work will be

required to ‘tune’ the [TON] Blockchain before it can reach the size and speed described in the

public documents.” (Id.)

               66.     Neither of Telegram’s experts analyzed or offered any opinion regarding

the effectiveness of the code for the beta version of the blockchain and neither provided any

opinion as to whether the TON Blockchain will function as originally envisioned upon launch.

(PX126 (D.E. 81-126) McKeon Rep. at ¶ 14 (“I have not reviewed the TON source code, nor do

I claim to have expertise as a software engineer or blockchain code developer.”); PX198 (Expert

Report of Andrew Lewis-Pye).)



                                                 124
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page128
                                                                  128ofof144
                                                                          144



C.     Telegram’s Sales of Grams to Initial Purchasers Were the First Step in Its Intended
       Public Distribution of Grams

              i.         The Built-In Pricing Mechanism for Grams Incentivized Initial
                         Purchasers to Sell Grams in the Secondary Market

                   67.   As detailed in the SEC 56.1, the Initial Purchasers bought Grams because

they believed Grams would generate returns once sold in the secondary market. (SEC 56.1 at ¶¶

147–86.)

                   68.   Telegram’s pricing mechanism for Grams was communicated to Initial

Purchasers in various ways, including through the pricing graph reproduced above in paragraph 2

and through other communications. (See, e.g., infra ¶¶ 69–71.)

                   69.   For example, on or about January 15, 2018, Telegram emailed a

“Telegram Private Placement Update” email to dozens of prospective Initial Purchasers who had

expressed interest in investing in the Pre-Sale round of the Offering. (See, e.g., PX1 (D.E. 81-1)

Ex. C; PX150.)

               70.       The January 15, 2018 email stated that Telegram had received

“expressions of interest for over US$3.75 billion of Grams from approximately one hundred

Initial Purchasers” and that they had “decided to increase the volume of this round to US$850

million. Based on the formula in the White Paper, this results in a price of US$0.37756101 per

Gram. We selected this offering size not only to give us sufficient capital to develop TON and

the associated functionality within Telegram Messenger over the next number of years, but also

to facilitate an allocation process that will ensure that every Initial Purchaser that participated in

it and is eligible to receive an allocation will receive one.” (PX1 (D.E. 81-1), Ex. C.)

               71.       The January 15, 2018 email also announced a next offering round, which

was expected to start in mid-March 2018, and raise $1.15 billion, such that “the price to Initial



                                                 125
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page129
                                                                  129ofof144
                                                                          144



Purchasers will be approximately US$1.45 per Gram.” (Id.)

               72.     One Initial Purchaser concluded, based on the pricing mechanism

described in Telegram’s January 15, 2018 email, that purchasing Grams could be profitable

because “the seemingly low valuation in the ICO pre-sale was an interesting risk/reward

opportunity. The pricing mechanism described by Telegram indicated that any future token

offerings would sell Grams at a higher price.” (PX 1 at ¶ 15).

               73.     Another Initial Purchaser sent a summary to several other venture capital

firms, which highlighted that Telegram would conduct another offering in March 2018, where

the price offered to Initial Purchasers would be approximately US$1.45 per Gram. (PX3 at

Exhibit B, Bates 7278.)

               74.     On or about January 10, 2018, an analyst who worked at one of the Initial

Purchasers summarized some of the terms of the Telegram offering for his colleagues, writing

“Supply: Total supply of 200 Grams split as follows: 4% for team w/ 4 year vesting, 52%+

retained by TON reserve ‘to protect the nascent cryptocurrency from speculative trading and to

maintain flexibility at the early stages. . .’ and 44% sold based on a formula illustrated below

($0.10 to $1.00 per token depending on timing).” (PX3 (D.E. 81-3), Ex. C at Bates 6769.) This

analyst attached a screenshot of the pricing graph depicted in Telegram’s Primer, as reproduced

in paragraph 2 above. (Id., Ex. C at Bates 6771.)

               75.     Another representative of an Initial Purchaser stated in a sworn declaration

that some of the reasons the firm believed Grams would trade higher than what the firm

purchased them for were that “a portion of Grams was going to be retained by Telegram to

support the trading value for Grams, as well as by the founders personally” and that “we believed

at the time we invested that Telegram planned future offerings of Grams at a higher price and we



                                                126
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page130
                                                                  130ofof144
                                                                          144



felt it would be a popular ICO.” (PX7 (D.E. 81-7) at ¶ 19.)

               76.     A representative of another Initial Purchaser declared that at the time his

firm made the investment the firm believed “the upside was approximately 3-4 times our

investment purchase price.” (PX4 (D.E. 81-4) at ¶ 12.) This was based in part on Telegram’s

indication to this firm that “there was a lot of demand for the deal that was not met, so we

reasoned that high demand for Grams meant the price would rise.” (Id. at ¶ 16.)

               77.     Another Initial Purchaser stated in its investment thesis memorandum that

“we expect the token to become a top 10 coin given the company’s high profile, the project’s

magnitude, and the cryptocurrency community’s dominant use of the product, which would lead

to a return of 2-5x within 12 months post launch.” (PX31 (D.E. 81-31) at Bates 3848.) The

memorandum also stated: “we also believe that because of the discount offered to participants in

the resale, market conditions, momentum and scarcity, this coin will go up sharply in price in the

short term. It could offer a return comparable to what we might see from a VC investment (5-

10x) that is realizable in 3-6 months (once the lockup begins to expire) instead of 7-9 years. . . .

This presale is being offered to ‘blue chip’ VCs that can help signal quality to other Initial

Purchasers in the ICO and public market.” (Id. at Bates 3848-49.)

               78.     Similarly, another Initial Purchaser stated in its investment analysis memo

that the firm was “purchasing Grams at a significant discount to the ICO price” and that the firm

thought “this investment could return 10x.” (PX33 (D.E. 81-33) at Bates 11.)

               79.     On or about February 19, 2018, Telegram sent an email to one of the

Initial Purchasers titled “Telegram Update.” Hyman wrote: “We can confirm that the proceeds

of your purchase totaling 15 million USD have been received in full and you have been allocated

an entitlement to 39,728,878.6 Grams, according to the terms of the purchase agreement. As you



                                                 127
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page131
                                                                  131ofof144
                                                                          144



know, we closed the initial round of the TON private placement in early February, raising a total

of $850 million at a price of US$0.37756101 per Gram. . . . We are now preparing to launch the

next round of the offering. . . . The target size for each stage is still to be determined, but we

currently anticipate offering US$850 million of Grams in Stage A, at a price of US$1.33003701

per Gram.” (PX151.)

               80.     Another Initial Purchaser noted that “with a circulating supply of 4.24

billion Grams (assuming the TON Reserve holds 20% of the total supply) we can forecast a price

of $7.23 per Gram in 2021 if the TON blockchain is to capture 100% of the value of Telegram

itself.” (PX 30 (D.E. 81-30) at Bates 10.)

               81.     There is no evidence in the record that Initial Purchasers believed Grams

would function as an efficient medium of exchange or as an efficient way to acquire goods and

services upon the launch of the TON network.

               82.     On or about January 12, 2018, an employee of an Initial Purchaser emailed

to his team some questions and answers about the Telegram Offering that his team had been

discussing. One question posed was: “What can be done to minimize currency volatility and

how does that impact this round of Initial Purchasers? [ ] and I discussed this question with John

Hyman @ T – the idea is that their large (42% of tokens) reserve could buy up supply at a stable

cost if there is meaningful selling pressure, while the exponentially increasing cost of purchasing

an additional token would keep buying demand suppressed at a certain point. But I suspect we

will still see hyper volatility of the token price in 2018 prior to the launch of the commercial

platform, and Initial Purchasers will need to get comfortable with this near-term volatility.”

(PX5 (D.E. 81-5) Ex. B at Bates 1582.)

               83.     A January 16, 2018 investment analysis by another employee of the same



                                                 128
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page132
                                                                  132ofof144
                                                                          144



Initial Purchaser stated: “Based on the pricing formula for each token, we would be purchasing

the tokens at a 50%+ discount assuming full Initial Purchaser interest is met during the pre-sale

(the $ amount invested is the integral of the exponential curve shown on page 17 of the attached

TON Primer, which is always at least 50% below the market value of those tokens).” (Id. Ex. A

at Bates 2964.) The investment analysis also noted that “Tokens are a speculative asset, rather

than a tested and proven mode of transaction. Given that token values are likely to skyrocket

early on and be susceptible to massive price swings (just like bitcoin or any other cryptocurrency

today), it will be challenging for commercial transactions to occur until the price stabilizes – the

timing of which is impossible to predict.” (Id.)

               84.     Another Initial Purchaser’s investment memorandum stated that transition

to the “TON Foundation” is expected to be completed by 2021, and that “we firmly believe that

the Durov Brothers, and in particular Pavel will be the guiding force behind TON.” (PX30 (D.E.

81-30) at Bates 4). It also stated: “In the TON White Paper, Telegram has outlined the ability

for the TON reserve to buy and sell tokens in order to stabilize the market price of Grams so that

the price ‘may be less prone to sudden spikes (and drops).’ We expect the TON reserve to be

very active in exerting its influence on price; decreased Gram volatility is advantageous in that

the blockchain is more useable (transaction fees are more consistent) and users feel more

comfortable transacting in Grams (consistent store of value).” (Id. at Bates 3.)


             ii.       Initial Purchasers Planned to Sell—and Some Did Sell—Grams for
                       Profit in the Secondary Market

               85.     Initial Purchasers understood that after the deployment of the TON

blockchain, “Grams will list on exchanges and become publicly tradable in Q1 2019.” (PX30 at

Bates 3; see also JX8 at 15; JX9 at 15.)

               86.     Initial Purchasers also knew, as early as February 2018 during the Pre-Sale
                                                   129
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page133
                                                                  133ofof144
                                                                          144



round, that there was a “grey market” for interests in Grams. (PX37 (D.E. 81-37) at Bates 726 –

31; SEC 56.1 at ¶¶ 213–19.)

               87.     In an email dated February 20, 2018, an employee of an Initial Purchaser

told a colleague regarding Telegram: “People are already flipping the Telegram ICO for millions,

even though it’s not on sale yet” and cited to an article. (PX152.)

               88.     Initial Purchasers understood there was even a secondary market for the

Purchase Agreements themselves. (See, e.g., infra ¶¶ 89–91.)

               89.     For example, in April 2019, BSG Cayman Limited, entered into an

agreement with an Initial Purchaser of Grams to “receive a participation in the purchase of

$5,297,157.14 tokens” for US$2,400,000. (PX76 (D.E. 81-76) at Bates 839).

               90.     BSG sent one of the Initial Purchasers its Operating Committee’s

memorandum about Telegram, dated March 23, 2019. (PX77 at Bates 815.)

               91.     The BSG investment memorandum states: “BSG has procured a rare

opportunity to invest through a secondary purchase, based on $0.453 token price at $2.27B

valuation. This represents a highly attractive 66% discount to the last round $1.33 token price at

$6.65B valuation.” (Id. at Bates 815, 831.) The memorandum also states: “In terms of exit, [the]

team will target for the earliest investment principal repayment, with longer holding of remaining

stake for upside optimization. A direct listing on a cryptocurrency exchange is expected to be 6

months after launch of the mainnet, as indicated by TON’s management, and discussions are

underway with global top exchanges.” (Id. at Bates 828.)

               92.     Some Initial Purchasers contemplated selling their Grams immediately

after the lockup period was over. (See, e.g., infra ¶¶ 93–95.)

               93.     For example, on or about January 18, 2018, one Initial Purchaser told a



                                                130
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page134
                                                                  134ofof144
                                                                          144



colleague that the next round “is more interesting than this (realize it will be at a higher price)

but I can buy more then AND sell it right away 18 months in crypto is a lifetime.” (PX169.)

               94.     In its Summary Investment Analysis Memorandum from February 2018,

another Initial Purchaser explained that the firm would be purchasing Grams at US$0.37756101,

a significant discount to the ICO price of US$1.145 per Gram, and stated “[w]e will be able to

sell 1/4 of our Grams 3 months post launch and will be able to sell all of them 18 months post-

launch.” (PX33 (D.E. 81-33) at Bates 8).

               95.     In May 2018, another Initial Purchaser forwarded to Hyman a “cold

email” from an unidentified party that offered “a direct [ ]SAFT between the Initial Purchaser

and Telegram after signing an agency agreement. Our terms vary depending on the investment

amount and include: a) entry fee %; (b) % from upside (the latter we consider a gentleman’s

agreement since token are in possession of the Initial Purchaser).” (PX153.)

               96.     Indeed, even Telegram expected these venture capital firms to sell their

Grams to the public. (See, e.g., infra ¶¶ 97–98.)

               97.     For example, on or about May 3, 2018, an Initial Purchaser asked Hyman

why Telegram had decided not to do a public offering. Hyman replied: “We decided for

regulatory reasons we will never do any form of direct public offering . . . [t]he pubic will be

able to buy grams once network is working and wallets distributed but on a secondary basis not

from Telegram directly.” (PX20).

               98.     Similarly, in June 2018, Hyman told an Initial Purchaser that Telegram

“ruled out the public ICO,” and “think now- the right thing is to have the crypto community [ ]

buy in once its trading and allow the market to evolve naturally.” (PX1, Exhibit D).

               99.     The “Sales Agent Services Agreement” between Telegram Corp. and



                                                 131
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page135
                                                                  135ofof144
                                                                          144



Perekopsky, dated January 15, 2018, stated as the “Purpose” of the agreement: “The Company

hereby appoints [Perekopsky] on a non-exclusive basis as its agent for the sole purposes of

soliciting orders for, and selling Tokens in accordance with the terms and conditions of this

Agreement during the Initial Coin Offering of the TON project (the “ICO”).” (PX197 at

TLGRM-015-00000017.)


            iii.      Telegram Paid Millions of Dollars to Promoters, Themselves Also
                      TON Initial Purchasers, To Find Other Initial Purchasers

                      1.      ATON

               100.   On or about February 20, 2018, Ilya Davydov (“Davydov”) of ATON

Capital Group (“ATON”), a Russian asset manager and broker, indicated interest in investing in

the Stage A round of the Offering. (PX154.)

               101.   On or about March 18, 2018, ATON signed a Purchase Agreement to buy

$7 million of Grams. (PX155.)

               102.   Over the next several months, Davydov, on behalf of ATON, introduced

purchasers to Telegram, supplied know-your-customer and representation documents on their

behalf, and those customers signed Purchase Agreements with Telegram. (PX156; PX157;

PX158; PX159; PX160; PX161; PX162; PX163.)

               103.   On or about June 25, 2018, Telegram and ATON Financial Holding

(“ATON Financial”) entered into an agreement whereby ATON Financial undertook to introduce

potential investors to Telegram and collect and provide to Telegram “required know-your client

materials and securities law representation letters.” (PX112 (D.E. 81-112) at 1.)

               104.   Telegram agreed to pay ATON Financial 10% of the gross proceeds

received by Telegram. (Id.)

               105.   An invoice dated June 26, 2018 listed commissions owed to ATON
                                               132
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page136
                                                                  136ofof144
                                                                          144



Financial for amounts totaling $12 million in connection with seven Purchase Agreements.

(PX164.)

               106.   The invoice further stated that according to the agreement “dated June 25,

2018, the total fee for the services rendered is 10% of the gross proceeds received by Telegram

pursuant to each contract.” (Id.)

               107.   On or about August 3, 2018, Telegram wired a payment of $1.2 million to

ATON Financial in the Cayman Islands. (PX115 (D.E. 81-115).)

               108.   For five of the seven Purchase Agreements listed on the June 26, 2018

invoice from ATON Financial, the “Date of Purchase Agreement” is after the date of the invoice.

(PX164.)

               109.   Telegram’s bank account statements show that at least three of the seven

purchasers listed on the June 26, 2018 invoice wired money to Telegram after the date of the

invoice (June 26, 2018), and that one purchaser paid on June 25, 2018. (PX136 (D.E. 81-136).)

The other three are not listed on the bank account statement. (Id.)

               110.   As detailed in the SEC 56.1, in May 2019, Telegram received from an

Initial Purchaser a copy of an ATON marketing brochure that touted Telegram as “one of the

largest and fastest growing messengers in the world” and provided an “evaluation” for the value

of Grams to go up as much as “+494%”. (PX113 (D.E. 81-113); PX114 (D.E. 81-114) (English

translation) at TLGRM-012-00015887, 892; SEC 56.1 at ¶¶ 320–21.)

               111.   The brochure noted that ATON would receive an “initial charge” of “2%

from the sum of the invested funds” and a “Success fee” of “20% from the growth of the assets’

value.” (PX114 at TLGRM-012-00015894.)

               112.   ATON prepared a 37-page equity research analysis on “TON Telegram”



                                               133
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page137
                                                                  137ofof144
                                                                          144



dated May 15, 2019 (the “ATON Equity Analysis”). (PX116 (D.E. 81-116).)

                  113.   At least one Initial Purchaser obtained a copy of the ATON Equity

Analysis. (Id.)

                  114.   The ATON Equity Analysis noted: “The main competitive advantage of

TON is access to Telegram’s ecosystem. The TON creators plan to build their own

cryptocurrency, GRAM, based on the TON platform. The integration of the TON network and

cryptocurrency with Telegram will enable the scaling-up of the project and introduce TON to

millions of users. For example, it is anticipated that TON light wallets will be built into

Telegram clients with millions of Telegram users being able to store their funds securely in

TON’s network . . .” (Id. at Bates 1008 (emphasis in original).)

                  115.   The ATON Equity Analysis also provided “a valuation range of $3.8-6.2

per Gram,” and notes: “Price discovery for the cryptocurrency has already started. While

official GRAM trading has not started yet, several crypto exchanges (Mofex and Xena) have

started to quote Telegram futures. For example, Xena Exchange is offering non-deliverable

GRAM futures (XGRAM), expiring at the launch of the token or in Feb 2020 at around $5.9.

Since the launch, XGRAM has been trading in a range of $1.8-2.4 which is close to the implied

value of Stage B ($2.2) should it take place.” (Id. at 986.)

                  116.   A different version of the ATON Equity Analysis was published online by

Cointelegraph in June 2019 (the “Second ATON Equity Analysis”). (PX166.)

                  117.   The Second ATON Equity Analysis provides “a valuation range of $2.1-

8.0 per GRAM.” (PX165, available at

https://s3.cointelegraph.com/cointelegraph_ton_research_by_aton.pdf.)




                                                134
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page138
                                                                  138ofof144
                                                                          144



                       2.     Da Vinci Capital

                118. On or about February 20, 2018, “Disruptive Era Fund SP of ITI Funds

SPC”, a Cayman entity, provided Telegram an IOI for a $50 million Purchase Agreement, signed

by Oleg Jelezko (“Jelezko”) as “Partner, Da Vinci Capital Management Limited.” (PX167 at

TLGRM-019-00001770.)

                119. Jelezko has, directly or indirectly, a beneficial ownership of 25% or

greater of Disruptive, and has “significant responsibility to control, manage or direct” Disruptive.

(PX168 at TLGRM-003-00002857–58.)

                120. Jelezko is the CEO, Managing Partner, and Director of Da Vinci Capital

Management Ltd (“Da Vinci Capital”), which in turn serves as a financial adviser to Disruptive.

(Id. at TLGRM-003-00002858; PX117 at Bates 8465; see also PX170.)

                121. Jelezko represented that Disruptive Era would be purchasing the

investment for its own account and would not be soliciting Initial Purchasers to participate in the

investment. (PX167 at TLGRM-019-00001770–71.)

                122. On or about February 20, 2018, Hyman received marketing materials

apparently prepared by Da Vinci Capital. (PX118 (D.E. 81-118).)

                123. After several amendments to purchase amounts and payment dates,

Disruptive Era Fund SP (“Disruptive”) ended up with three separate Purchase Agreements in the

Stage A round of the Offering for the following amounts: $45,658,780.21 executed on or about

March 19, 2018; $14,024,941.22 executed on or about May 2, 2018; and $12,452,232.92

executed on or about November 1, 2018; totaling approximately $72,136,000. (PX171; PX172;

PX173.)

                124. Da Vinci Capital and Telegram also entered into an agreement on or about

June 22, 2018, whereby Da Vinci Capital undertook to introduce potential investors to Telegram.
                                                135
       Case
        Case1:19-cv-09439-PKC
              1:19-cv-09439-PKC Document
                                 Document247-1
                                          99 Filed
                                               Filed01/21/20
                                                     07/01/20 Page
                                                               Page139
                                                                    139ofof144
                                                                            144



(PX174 at TLGRM-015-00001263.)

                125. Telegram agreed to pay Da Vinci Capital 10% of the gross proceeds

received by Telegram. (Id.)

                126. Telegram’s bank account statements show at least 19 separate payments

from Disruptive in 2018 totaling approximately $45.4 million. (PX136 (D.E. 81-136).)

                127. Da Vinci Capital submitted at least two invoices, signed by Jelezko, for

10% fees in connection with seven payments made by Disruptive between August and October

2018. (PX175; PX176.) Those fees were not calculated on the basis of investments of other

purchasers but, rather, were apparently based on the amounts paid by Disruptive on its own

Purchase Agreements.

                128. Telegram admits these payments were payments with respect to finders’

fees. (PX12 (D.E. 81-12), Durov Tr. at 217:14–218:10.)

                129. On the same day that it signed its commission agreement with Telegram,

Da Vinci Capital, through its affiliate ITI Capital (PX170), sent a slide deck (the “Da Vinci

Deck”), along with a two-page “Messenger teaser,” to at least one member of the public who was

also an Initial Purchaser. (PX117 (D.E. 81-117) at Bates 8454–66; see also SEC 56.1 at ¶¶ 325–

26.)

                130. In the Da Vinci Deck, Da Vinci Capital described a six-step process for

the “standard market behavioral pattern [that] will take place in Dec-2018 during [Gram] tokens’

unfreeze” (Id. at 8464.):

            a. “Institutional and retail Initial Purchasers that did not manage to participate in the

               Token sale will try to get into the project rapidly, therefore, will push price up”

               (id.)



                                                 136
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page140
                                                                 140ofof144
                                                                         144



          b. “Some of the Initial Purchasers (including those who received first 25% batch of

               Tranche #1 unfrozen), over satisfied with 8x+ returns, will start fixing their

               positions and dumping the price” (id.)

          c. “After the first batch at the particular level (approx. below $1.33 per token) TON

               Reserve will start to buy tokens from the market to maitain the fair value of

               tokens” (id.)

          d. “With further increase of awareness, number of Initial Purchasers will gradually

               increase, driving price up until the new batch of Tranche #1 tokens has been

               unfrozen” (id.)

          e. “In June 2019, the last frozen batch of ~11% of total supply Grams (Tranche #1)

               will be unfrozen and will make all Grams fully transferrable” (id.)

          f. “There are at least 2 options of price movement after Tranche 1 token are

               unfrozen: (i) Tranche #1 and #2 Initial Purchasers are seeing excess returns and

               starting to fix it – price goes down; (ii) whales are continuing to consolidate

               Grams, slightly increasing own blended valuation to become verified nodes of

               TON – price goes up” (id.)

               131.   The graphical representation included in the Da Vinci Deck is reproduced

below. (Id.)




                                                137
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page141
                                                                  141ofof144
                                                                          144




                132. As noted on the graph in the Da Vinci Deck, “potential zones for the exit”

include December 2018 “with return of 5-8x” and June 2019 “with return of 15-20x.” (Id.)


                      3.      Space Investments and Liquid

               133.   In February 2018, Space Investments, Ltd. (“Space Investments”), a

Cayman entity, provided Telegram an IOI for a $50 million Purchase Agreement and represented

that it would be purchasing the investment for its own account and would not be soliciting Initial

Purchasers to participate in the investment. (PX177.)

               134.   In February 2018, Space Investments Limited executed two Purchase

Agreements for $15 million and $1 million in the presale round of the Offering. (PX178;

PX179.)

               135.   The Purchase Agreements were signed by Maria Elia (“Elia”) as Director

of Space Investments. (PX178 at TLGRM-014-00016892; PX179 at TLGRM-014-00016824.)

                                               138
    Case
     Case1:19-cv-09439-PKC
           1:19-cv-09439-PKC Document
                              Document247-1
                                       99 Filed
                                            Filed01/21/20
                                                  07/01/20 Page
                                                            Page142
                                                                 142ofof144
                                                                         144



              136.   Space Investments wired $16 million to Telegram in February 2018.

(PX136 (D.E. 81-136).)

              137.   In an internal document tracking potential Initial Purchasers and

allocations, Telegram included the purchaser “InVenture (Space Investments).” (PX180.)

              138.   InVenture Partners (“InVenture”) is a venture capital firm. (PX181.)

              139.   In March 2019, Space Investments executed with Telegram a Stage A

Purchase Agreement for $91 million. (PX182.)

              140.   This agreement was signed Elia and lists sergey@ivprs.com as the contact

for Space Investments. (Id. at TLGRM-007-00032727; PX183.)

              141.   After a number of amendments, the amount of Space Investments’ Stage

A purchase appears to have been reduced to approximately $50,202,000—through an agreement

dated July 2, 2018 for $23,500,025, and an agreement dated December 3, 2018 for

$26,792,039.24. (PX184; PX185; PX186; PX187.)

              142.   Between March and November 2018, Space Investments made 14 wire

payments to Telegram totaling $50,292,000. (PX136 (D.E. 81-136).)

              143.   On or about June 15, 2018, Elia signed, on behalf of Gem Limited, a

commission agreement with Telegram, whereby Gem Limited undertook to introduce potential

investors to Telegram. (PX138 (D.E. 81-138) at TLGRM-015-00001267.)

              144.   Telegram agreed to pay Gem Limited 15% of the gross proceeds received

by Telegram. (Id.)

              145.   Gem Limited sent Telegram an invoice dated October 11, 2018 pursuant

to that contract. (PX188.) The invoice specifies that a 15% commission is owed on five

payments made on a July 2, 2018 Space Investments Purchase Agreement, and for two payments



                                             139
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page143
                                                                  143ofof144
                                                                          144



made on a July 2, 2018 Purchase Agreement with another purchaser. (Id.)

               146.    Telegram emailed the Gem Limited invoice to its bank for payment on or

about October 19, 2018. (Id.)

               147.    Telegram admits these payments were payments with respect to finders’

fees. (PX12 (D.E. 81-12), Durov Tr. at 217:14–218:10.)

               148.    As noted in the SEC 56.1, Liquid informed Telegram in or around May

2019 that it “will be doing an IEO for the GRAM token working with Space Investments.”

(PX67 (D.E. 81-67); SEC 56.1 at ¶¶ 236 –37.)

               149.    As detailed in the SEC 56.1, Liquid conducted a secondary sale of Grams

in July 2019, which it publically announced in June 2019. (SEC 56.1 at ¶¶ 229, 241–42.)

               150.    News of Liquid’s sale of Grams was widespread. For example, CoinDesk

reported on or about June 11, 2019 that “Messaging Giant Telegram’s ICO Token Is at Last

Going on Public Sale.” (PX190.)

               151.    Cointelegraph similarly reported on or about June 11, 2019: “Liquid

Cryptocurrency Exchange to Host Public Phase of Telegram ICO.” (PX191.)

               152.    Another Cointelegraph article published on or about June 14, 2019 quoted

the CEO of Liquid as describing the process of reaching the agreement with Gram Asia as

follows: “It was natural. We knew the Gram Asia people. We also believed in Telegram Open

Network and its community. […] A limited scope compared with $1.7 billion. But let’s do a

proper public sale so that Telegram users and greater community can participate in before the

actual listing that will happen in October.” (PX192 (alteration in original).]

               153.    According to media reports, Liquid sold at least $4 million in Gram

interests (approximately one million Grams at $4 per Gram). (PX193.)



                                                140
     Case
      Case1:19-cv-09439-PKC
            1:19-cv-09439-PKC Document
                               Document247-1
                                        99 Filed
                                             Filed01/21/20
                                                   07/01/20 Page
                                                             Page144
                                                                  144ofof144
                                                                          144



                154.   Another media outlet, in reporting on the Liquid sale, noted “even before

Gram is released to the public, Telegram Messenger’s cryptocurrency may have appreciated by

200% from last year.” (PX194.)

                155.   When asked whether the Liquid sale was “sanctioned by Telegram,” one

of the Initial Purchasers responded: “Liquid is not an official launch for GRAMs, rather a

secondary transaction trading. Telegram does not have the capacity to track and prevent all of

it.” (PX195.)

                156.   After learning about Liquid’s planned secondary sale in May 2018,

Telegram did not reach out to Liquid. (PX199, Perekopsky Tr. at 221:19–223:19.)

                157.   In February 2018, Perekopsky told an investor that Telegram “will go

easier on Russians at the second round” of the Offering and that the investor “can pack in there

all of those willing from the first round.” (PX201 at TG-007-00000682.)

Dated:   New York, New York
         January 21, 2020

                                                   Respectfully submitted,


                                                  ___/Jorge Tenreiro_______________
                                                  Jorge G. Tenreiro
                                                  Kevin P. McGrath
                                                  Ladan F. Stewart
                                                  Alison R. Levine

                                                     Attorneys for Plaintiff
                                                     SECURITIES AND EXCHANGE
                                                     COMMISSION
                                                     New York Regional Office
                                                     200 Vesey Street, Suite 400
                                                     New York, New York 10281
                                                     (212) 336-9145 (Tenreiro)
                                                     TenreiroJ@sec.gov



                                               141
